PARTNERSHIP INTERESTS RESTRUCTURING AGREEMENT
This PARTNERSHIP INTERESTS RESTRUCTURING AGREEMENT (this “Agreement”), dated as
of July 24, 2019 (the “Execution Date”), is entered into by and between Phillips
66 Partners LP, a Delaware limited partnership (“PSXP”), and Phillips 66
Partners GP LLC, a Delaware limited liability company and general partner of
PSXP (the “General Partner,” and together with PSXP, the “Parties”). Capitalized
terms used but not otherwise defined herein have the meaning set forth in that
certain Second Amended and Restated Agreement of Limited Partnership of PSXP,
dated as of October 6, 2017 (the “Existing Partnership Agreement”).
RECITALS
WHEREAS, the General Partner is the general partner of PSXP and holds an
approximate 1.9% General Partner Interest (evidenced by 2,480,051 General
Partner Units) and all of the Incentive Distribution Rights, which entitle the
General Partner to certain distributions and other rights pursuant to the
Existing Partnership Agreement;
WHEREAS, the General Partner and PSXP have agreed to the restructuring of the
outstanding Incentive Distribution Rights and the General Partner Interest, all
of which are held by the General Partner, pursuant to a transaction in which (i)
the General Partner will agree that the General Partner Units and the Incentive
Distributions Rights will be cancelled and the General Partner Interest will be
converted into a non-economic general partner interest in PSXP, and in exchange
therefor (ii) PSXP will issue 101,000,000 Common Units to the General Partner or
one or more of its Affiliates, in each case on the terms and subject to the
conditions set forth herein;
WHEREAS, the Conflicts Committee (the “Conflicts Committee”) of the Board of
Directors of the General Partner (the “Board”) has (a) received an opinion of
Evercore Group L.L.C. (“Evercore”), the financial advisor to the Conflicts
Committee, that the consideration to be paid by PSXP pursuant to this Agreement
is fair, from a financial point of view, to PSXP and the Public Limited Partners
(as defined below); and (b) by unanimous vote (i) determined that this Agreement
and the Third Amended and Restated Partnership Agreement (as defined below) and
the transactions contemplated hereby and thereby are fair and reasonable to, and
in the best interests of the Partnership Group and the Public Limited Partners;
(ii) approved this Agreement and the Third Amended and Restated Partnership
Agreement and the transactions contemplated hereby and thereby, with such
approval constituting “Special Approval” as such term is defined in the Existing
Partnership Agreement; and (iii) recommended that the Board approve this
Agreement and the Third Amended and Restated Partnership Agreement, the
execution, delivery and performance of this Agreement and the Third Amended and
Restated Partnership Agreement and the consummation of the transactions
contemplated hereby and thereby;
WHEREAS, following the receipt of the recommendation of the Conflicts Committee,
at a meeting duly called and held, the Board, by unanimous vote, (i) determined
that this Agreement, the Third Amended and Restated Partnership Agreement and
the transactions contemplated hereby and thereby are in the best interests of
the Partnership Group and the holders of Common Units; and (ii) approved this
Agreement and the Third Amended and Restated Partnership Agreement, the
execution, delivery and performance of this Agreement and





--------------------------------------------------------------------------------





the Third Amended and Restated Partnership Agreement and the consummation of the
transactions contemplated hereby and thereby;
WHEREAS, Phillips 66 Project Development Inc., a Delaware corporation, in its
capacity as the sole member of the General Partner, has approved this Agreement
and the Third Amended and Restated Partnership Agreement and the transactions
contemplated hereby and thereby, on behalf of the General Partner;
WHEREAS, the General Partner, without the approval of any other Partner, may
amend any provision of the Existing Partnership Agreement (i) pursuant to
Section 13.1(d)(i) of the Existing Partnership Agreement to reflect a change
that the General Partner determines does not adversely affect the Limited
Partners considered as a whole or any particular class of Partnership Interests
as compared to other classes of Partnership Interests in any material respect or
(ii) pursuant to Section 13.1(g) of the Existing Partnership Agreement to
reflect, among other things, an amendment that the General Partner determines to
be necessary or appropriate in connection with the authorization or issuance of
any class or series of Partnership Interests pursuant to Section 5.6 of the
Existing Partnership Agreement;
WHEREAS, acting pursuant to the power and authority granted to it under Sections
13.1(d)(i) and 13.1(g) of the Existing Partnership Agreement, the General
Partner has determined that the changes to the Existing Partnership Agreement to
be effected by the Third Amended and Restated Partnership Agreement (i) do not
adversely affect the Limited Partners considered as a whole or any particular
class of Partnership Interests as compared to other classes of Partnership
Interests in any material respect, except for the General Partner, as the sole
holder of the General Partner Interest and the Incentive Distribution Rights,
and the General Partner, in its individual capacity as the sole holder of the
General Partner Interest and the Incentive Distribution Rights, has consented to
and approved the changes to the General Partner Interest and the Incentive
Distribution Rights to be effected in accordance with this Agreement and the
Third Amended and Restated Partnership Agreement and/or (ii) are necessary or
appropriate in connection with the issuance of the Restructuring Common Units
and the non-economic general partner interest in PSXP;
WHEREAS, in accordance with Sections 13.3(b) and 13.3(c) of the Existing
Partnership Agreement, the General Partner, in its individual capacity as the
sole holder of the General Partner Interest and the Incentive Distribution
Rights, has consented to and approved the Third Amended and Restated Partnership
Agreement; and
WHEREAS, the execution and adoption of the Third Amended and Restated
Partnership Agreement, the cancellation of the General Partner Units and the
Incentive Distribution Rights, the conversion of the General Partner Interest
and the issuance by PSXP of the Restructuring Common Units (as defined below) to
the General Partner or one or more of its Affiliates are each conditioned on
each other and shall be deemed to occur simultaneously as of the Effective Time.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements set forth in this Agreement, the Parties hereby agree as follows:




2

--------------------------------------------------------------------------------




ARTICLE I.
DEFINITIONS AND INTERPRETATION
Section 1.1    Definitions. As used in this Agreement, the following terms shall
have the respective meanings set forth below:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls, is Controlled by or is under common Control with, such
specified Person through one or more intermediaries or otherwise; provided,
however, that (a) with respect to the General Partner, the term “Affiliate”
shall not include any Group Member, and (b) with respect to the Partnership
Group, the term “Affiliate” shall not include Phillips 66 Company, the General
Partner or any of their respective Subsidiaries (other than a Group Member).
“Agreement” has the meaning set forth in the preamble.
“Board” has the meaning set forth in the recitals.
“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.
“Closing” means the closing of the transactions contemplated by this Agreement.
“Closing Date” has the meaning set forth in Section 2.4.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commercially Reasonable Efforts” means efforts which are commercially
reasonable under the relevant circumstances to enable a Party, directly or
indirectly, to satisfy a condition to or otherwise assist in the consummation of
a desired result and which do not require the performing Party to expend funds
or assume obligations other than expenditures and obligations which are
customary and reasonable in nature and amount in the context of a series of
related transactions similar to the contemplated transactions.
“Conflicts Committee” has the meaning set forth in the recitals.
“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Effective Time” means 12:01 am local time in Houston, Texas on the Closing
Date.


3

--------------------------------------------------------------------------------




“Enforceability Exceptions” has the meaning set forth in Section 3.3.
“Execution Date” has the meaning set forth in the preamble.
“Existing Partnership Agreement” has the meaning set forth in the recitals.
“GAAP” means generally accepted accounting principles, consistently applied in
the United States of America.
“General Partner” has the meaning set forth in the preamble.
“Governmental Authority” means any federal, state, local, foreign,
multi-national, supra-national, national, regional or other governmental agency,
authority, administrative agency, regulatory body, commission, board, bureau,
agency, officer, official, instrumentality, court or arbitral tribunal having
governmental or quasi-governmental powers or any other instrumentality or
political subdivision thereof; provided, however, that such term shall not
include any entity or organization that is engaged in industrial or commercial
operations and is wholly or partly owned by any government, to the extent that
such entity or organization is acting in a commercial capacity.
“Intended Tax Treatment” has the meaning set forth in Section 5.3.
“Laws” has the meaning set forth in Section 3.4(c).
“Liens” means any security interest, lien, deed of trust, mortgage, pledge,
charge, claim, restriction on transfer, easement, encumbrance or other similar
interest or adverse right.
“Material Adverse Effect” means any fact, change, circumstance, effect,
condition or event that is, or is reasonably expected to be, individually or in
the aggregate, materially adverse to (i) the business, financial condition,
assets, liabilities or results of operations of the Partnership Group; or (ii)
any Party’s ability to enter into or perform its obligations under this
Agreement or to consummate the transactions contemplated hereby; provided,
however, that the term “Material Adverse Effect” shall not include:
(a)    any fact, change, circumstance, effect, condition or event that:
(i)    generally affects economic conditions in any of the markets or
geographical areas in which the Partnership Group operates;
(ii)    generally affects economic conditions or the financial, banking,
currency or capital markets in general (whether in the United States or any
other country or in any international market), including changes in (A) general
financial or market conditions, (B) currency exchange rates or currency
fluctuations, (C) prevailing interest rates or credit markets, and (D) the price
of commodities or raw materials used in the businesses of the Partnership Group;
(iii)    generally affects the industries in which the Partnership Group
operates; or


4

--------------------------------------------------------------------------------




(iv)    results from national or international political or social actions or
conditions, including the engagement by any country in hostilities, whether
commenced before or after the date hereof, and whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack;
(b)    changes in applicable Law, including to Tax Laws, GAAP or other
applicable accounting standards or interpretations thereof;
(c)    any failure by the Partnership Group (or any Group Member) to meet
internal or external projections, public estimates or expectations for any
period (it being understood that the underlying causes of any such failure may
be taken into consideration in determining whether a Material Adverse Effect has
occurred); or
(d)    the announcement of, or the taking of any action contemplated by, this
Agreement and the Third Amended and Restated Partnership Agreement or any legal
proceedings arising out of or related to this Agreement or the Third Amended and
Restated Partnership Agreement; provided, however, that facts, changes,
circumstances, effects, conditions or events referred to in clauses (a)(i),
(a)(ii), (a)(iii), (a)(iv) and (b) above shall be considered for purposes of
determining whether there has been or would reasonably be expected to be a
Material Adverse Effect if and only to the extent such facts, changes,
circumstances, effects, conditions or events have had or would reasonably be
expected to have a disproportionate effect on the Partnership Group as compared
to other companies operating in similar businesses.
“NYSE” means the New York Stock Exchange.
“Outside Date” has the meaning set forth in Section 7.1(c).
“Parties” has the meaning set forth in the preamble.
“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
Governmental Authority or other entity.
“PSXP” has the meaning set forth in the preamble.
“Public Limited Partners” means the Limited Partners of PSXP (other than the
General Partner and its Affiliates).
“Restructuring Common Units” has the meaning set forth in Section 2.2.
“Securities Act” has the meaning set forth in Section 3.6(b).
“Securities and Exchange Commission” means the U.S. Securities and Exchange
Commission and any successor governmental agency or regulatory body.
“Tax” or “Taxes” means any federal, state, local or foreign income tax, ad
valorem tax, excise tax, sales tax, use tax, franchise tax, real or personal
property tax, transfer tax, gross receipts tax or other tax, assessment, duty,
fee, levy or other governmental charge, together with


5

--------------------------------------------------------------------------------




and including, any and all interest, fines, penalties, assessments, and
additions to Tax resulting from, relating to, or incurred in connection with any
of those or any contest or dispute thereof.
“Third Amended and Restated Partnership Agreement” has the meaning set forth in
Section 2.1.
“Transaction Taxes” has the meaning set forth in Section 5.2.
Section 1.2    Construction and Interpretation. Unless the context requires
otherwise: (a) any pronoun used in this Agreement shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa; (b)
references to Articles and Sections refer to Articles and Sections of this
Agreement; (c) the terms “include,” “includes,” “including” or words of like
import shall be deemed to be followed by the words “without limitation”; (d) the
terms “hereof,” “herein” or “hereunder” refer to this Agreement as a whole and
not to any particular provision of this Agreement; (e) except as otherwise
specifically provided in this Agreement, any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, supplemented or modified, including (A) in the case
of agreements or instruments, by waiver or consent, and, in the case of
statutes, by succession of comparable successor statues, and (B) all attachments
thereto and instruments incorporated therein. The headings contained in this
Agreement are for reference purposes only, and shall not affect in any way the
meaning or interpretation of this Agreement.

ARTICLE II.
TRANSACTION
Section 2.1    Restructuring of Incentive Distribution Rights and General
Partner Interest. Concurrently with and contingent upon the Closing, the General
Partner shall cause the Existing Partnership Agreement to be duly amended and
restated in its entirety (acting pursuant to its authority in Sections 13.1(d)
and 13.1(g) of the Existing Partnership Agreement) in substantially the form set
forth in Exhibit A attached hereto (as so amended and restated, the “Third
Amended and Restated Partnership Agreement”). Pursuant to such amendment and
restatement, the General Partner Interest shall automatically be converted into
a non-economic general partner interest in PSXP, the General Partner Units and
the Incentive Distribution Rights shall be automatically cancelled, the General
Partner shall continue as the general partner of PSXP and PSXP shall continue
without dissolution, in each case without any further action by any Party.
Section 2.2    Consideration. In consideration for and contingent upon the
cancellation of the General Partner Units and the Incentive Distribution Rights
and the conversion of the General Partner Interest as provided in the Third
Amended and Restated Partnership Agreement and Section 2.1, PSXP shall
concurrently issue 101,000,000 newly issued Common Units (the “Restructuring
Common Units”) to the General Partner or one or more of its Affiliates.
Section 2.3    Consent, Approval and Agreement of General Partner. In accordance
with Sections 13.3(b) and 13.3(c) of the Existing Partnership Agreement, the
General Partner, in


6

--------------------------------------------------------------------------------




its individual capacity as the sole holder of the General Partner Interest and
the Incentive Distribution Rights, hereby consents to and approves the
amendments to the Existing Partnership Agreement to be effected by the Third
Amended and Restated Partnership Agreement.
Section 2.4    Closing. The Closing shall occur on August 1, 2019 if all of the
conditions set forth in ARTICLE VI are satisfied or waived on or before such
date. If all of the conditions set forth in ARTICLE VI are not satisfied or
waived on or before such date, the Closing shall occur within three Business
Days following the satisfaction or waiver of such conditions or such later date
as the Parties may mutually agree (such date that the Closing occurs, the
“Closing Date”). At the Closing, (a) the General Partner shall deliver to PSXP
the Third Amended and Restated Partnership Agreement, duly executed by the
General Partner (in its capacity as the general partner of PSXP); and (b) PSXP
shall deliver to the General Partner evidence reasonably satisfactory to the
General Partner of the book-entry issuance of the Restructuring Common Units in
the name of the General Partner or one or more of its Affiliates designated by
the General Partner in writing to PSXP. The Closing shall be deemed effective as
of the Effective Time.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE GENERAL PARTNER
The General Partner hereby represents and warrants to PSXP that:
Section 3.1    Equity Interests. As of the date hereof and immediately prior to
the Closing, the General Partner is the beneficial and record holder and has
good and valid title to all of the outstanding General Partner Units and the
Incentive Distribution Rights, free and clear of all Liens except for
restrictions on transfer provided for in the Existing Partnership Agreement and
pursuant to applicable securities Laws, and there is no subscription, option,
warrant, call right, agreement or commitment relating to the issuance, sale,
delivery, repurchase or transfer by the General Partner of the General Partner
Units or the Incentive Distribution Rights except as provided for in the
Existing Partnership Agreement.
Section 3.2    Organization and Existence. The General Partner is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware and is qualified to do business in each
jurisdiction where the nature of its business or the ownership of its properties
requires it to be qualified, except to the extent that the failure to be so
qualified would not be reasonably likely to have a material and adverse effect
on the General Partner’s ability to enter into or perform its obligations under
this Agreement or consummate the transaction contemplated hereby.
Section 3.3    Power and Authority. The General Partner has the limited
liability company power and authority to enter into this Agreement and each
agreement and instrument to be executed and delivered by the General Partner
pursuant hereto, including without limitation, the Third Amended and Restated
Partnership Agreement, and to perform all of its obligations and consummate the
transactions contemplated hereby and thereby. The General Partner has taken all
necessary and appropriate limited liability company actions to authorize,
execute and deliver this Agreement and each agreement and instrument to be
executed and delivered by the


7

--------------------------------------------------------------------------------




General Partner pursuant hereto, including, without limitation, the Third
Amended and Restated Partnership Agreement, and to consummate the transactions
contemplated hereby and thereby. This Agreement has been, and each agreement and
instrument to be executed and delivered by the General Partner pursuant hereto,
including, without limitation, the Third Amended and Restated Partnership
Agreement, will be when so executed and delivered, duly and validly executed and
delivered by the General Partner and this Agreement is, and each agreement and
instrument to be executed and delivered by the General Partner pursuant hereto,
including, without limitation, the Third Amended and Restated Partnership
Agreement, will be when so executed and delivered, a valid and binding
obligation of the General Partner enforceable in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
moratorium or similar laws affecting the rights of creditors generally and by
general principles of equity (collectively, the “Enforceability Exceptions”).
Section 3.4    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by the
General Partner, including, without limitation, the Third Amended and Restated
Partnership Agreement, does not, or when executed will not, and the consummation
of the transactions contemplated hereby or thereby and the performance by the
General Partner of the obligations that it is obligated to perform hereunder or
thereunder do not, and at the Closing will not:
(a)    conflict with or result in a breach of any of the provisions of the
limited liability company agreement of the General Partner or the Existing
Partnership Agreement;
(b)    create any Lien on the General Partner Interest or the Incentive
Distribution Rights under any indenture, mortgage, lien, agreement, contract,
commitment or instrument to which the General Partner is a party or its
properties and assets are bound;
(c)    conflict with any municipal, state or federal ordinance, law (including
common law), rule, regulation, judgment, order, writ, injunction, or decree
(collectively, “Laws”) applicable to the General Partner; or
(d)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which the General Partner is a party or by
which it is bound or to which the General Partner Interest or any of the
Incentive Distribution Rights are subject;
except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of the Partnership Group and
except for such as will have been cured at or prior to the Closing.
Section 3.5    Financial Information. The financial projections provided to the
Conflicts Committee (including those provided to the Conflict Committee’s
financial advisor) as part of the Conflicts Committee’s review in connection
with this Agreement have a reasonable basis, were prepared in good faith and are
consistent with the General Partner’s (and its


8

--------------------------------------------------------------------------------




applicable Affiliates’) management’s current expectations and based on
assumptions which it believes are reasonable.
Section 3.6    Investment Intent and Securities Laws Compliance.
(a)    The General Partner understands that, when issued, the Restructuring
Common Units will constitute “restricted securities” and will not have been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any applicable state securities Laws. The General Partner acknowledges that
the Restructuring Common Units will bear a restrictive legend to that effect.
The General Partner acknowledges and agrees that it must bear the economic risk
of this investment indefinitely, that the Restructuring Common Units to be
issued to the General Partner hereunder may not be sold or transferred or
offered for sale or transfer by it without registration under the Securities Act
and an applicable state securities or “Blue Sky” Laws or the availability of
exemptions therefrom, and that the General Partner has no present intention of
registering the resale of any of such Restructuring Common Units.
(b)    The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Restructuring Common Units, and has
so evaluated the merits and risks of such investment. The General Partner is
able to bear the economic risk of an investment in the Restructuring Common
Units and, at the present time and in the foreseeable future, is able to afford
a complete loss of such investment.
(c)    The General Partner understands that the Restructuring Common Units are
being offered and will be issued to the General Partner in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities Laws and that PSXP is relying upon the truth and accuracy
of, and the General Partner’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings, which are true, correct and
complete, of the General Partner set forth in this Section 3.6 in order to
determine the availability of such exemptions and the eligibility of the General
Partner to acquire the Restructuring Common Units.
Section 3.7    No Brokers. Excluding fees payable to BofA Securities, Inc.,
which shall be the obligation solely of the General Partner and its Affiliates,
no action has been taken by or on behalf of the General Partner (excluding
actions taken by or on behalf of the Conflicts Committee) that would give rise
to any valid claim against PSXP or its Affiliates for a brokerage commission,
finder’s fee or other like payment with respect to the matters contemplated
hereby.
Section 3.8    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE III or in any agreement or instrument to be executed by the General
Partner in connection with the transactions contemplated hereby, the General
Partner makes no representations or warranties whatsoever and disclaims all
liability and responsibility for any other representation, warranty, statement
or information made or communicated (orally or in writing), including, without
limitation, any opinion, information or advice that may have been provided by
any officer, shareholder, member, partner, director, employee, agent or
consultant of the General Partner or its Affiliates.


9

--------------------------------------------------------------------------------




ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF PSXP
PSXP hereby represents and warrants to the General Partner that:
Section 4.1    Restructuring Common Units. The Restructuring Common Units, when
issued and delivered to the General Partner or its Affiliate(s) in accordance
with the terms hereof, will be duly authorized, validly issued, fully paid (to
the extent required by the Third Amended and Restated Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by
Sections 17-303, 17-607 or 17-804 of the Delaware Act) Common Units of PSXP.
Section 4.2    Organization and Existence. PSXP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in each jurisdiction where the nature
of its business or the ownership of its properties requires it to be qualified,
except to the extent that the failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect. Each Subsidiary of PSXP has the
requisite power and authority to carry on its business as it is now being
conducted and to own all of its respective properties and assets, except as
would not (individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.
Section 4.3    Power and Authority. PSXP has the limited partnership power and
authority to enter into this Agreement and each agreement and instrument to be
executed and delivered by PSXP pursuant hereto and to perform all of its
obligations and consummate the transactions contemplated hereby and thereby.
PSXP has taken all necessary and appropriate limited partnership actions to
authorize, execute and deliver this Agreement and each agreement and instrument
to be executed and delivered by PSXP pursuant hereto and to consummate the
transactions contemplated hereby and thereby. This Agreement has been, and each
agreement and instrument to be executed and delivered by PSXP pursuant hereto
will be when so executed and delivered, duly and validly executed and delivered
by PSXP and this Agreement is, and each agreement and instrument to be executed
and delivered by PSXP pursuant hereto will be when so executed and delivered, a
valid and binding obligation of PSXP enforceable in accordance with its terms,
except as such enforcement may be limited by the Enforceability Exceptions.
Section 4.4    Capitalization. As of the date hereof, the issued and outstanding
Partnership Interests of PSXP consist of 124,938,423 Common Units, 13,819,791
Series A Preferred Units, 2,480,051 General Partner Units and the Incentive
Distribution Rights. The Limited Partner Interests represented by the Common
Units, Incentive Distribution Rights and Series A Preferred Units have been duly
authorized and issued in accordance with the Existing Partnership Agreement and
are fully paid (to the extent required under the Existing Partnership Agreement)
and non-assessable (except as such non-assessability may be affected by Sections
17-303, 17-607, and 17-804 of the Delaware Act) Limited Partner Interests of
PSXP. The General Partner Interest represented by the General Partner Units has
been duly authorized and issued in accordance with the Existing Partnership
Agreement. Except as expressly contemplated by this Agreement, the Existing
Partnership Agreement, as otherwise disclosed in PSXP’s reports filed with the
Securities and Exchange Commission, or pursuant to PSXP’s incentive compensation
plans, there are no issued or outstanding commitments of PSXP with


10

--------------------------------------------------------------------------------




respect to any equity securities of PSXP, and PSXP does not have any commitments
to authorize, issue or sell any such equity securities or commitments.
Section 4.5    No Violations. The execution and delivery of this Agreement or
any other agreement or instrument executed and delivered pursuant hereto by PSXP
does not, or when executed will not, and the consummation of the transactions
contemplated hereby or thereby and the performance by PSXP of the obligations
that it is obligated to perform hereunder or thereunder do not, and at the
Closing will not:
(a)    conflict with or result in a breach of any of the provisions of the
Existing Partnership Agreement or any other organizational documents of the
Partnership Group;
(b)    create any Lien on any property or assets of any Group Member under any
indenture, mortgage, lien, agreement, contract, commitment or instrument to
which any Group Member is a party or their respective properties and assets are
bound;
(c)    conflict with any Laws applicable to any Group Member; or
(d)    conflict with, result in a breach of, constitute a default under (whether
with notice or the lapse of time or both) or accelerate or permit the
acceleration of the performance required by, or require any consent,
authorization or approval under, any indenture, mortgage, lien or agreement,
contract, commitment or instrument to which any Group Member is a party or
otherwise bound or to which any of their respective properties and assets are
subject;
except, in the case of clauses (b), (c) and (d), as would not be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect or
result in any material loss, cost or liability of any Group Member and except
for such as will have been cured at or prior to the Closing.
Section 4.6    No Brokers. Excluding fees payable to Evercore, which shall be
the obligation solely of PSXP and its Affiliates, no action has been taken by or
on behalf of PSXP or the Conflicts Committee that would give rise to any valid
claim against the General Partner, PSXP or their respective Affiliates for a
brokerage commission, finder’s fee or other like payment with respect to the
matters contemplated hereby.
Section 4.7    Disclaimer of Warranties. Except as expressly set forth in this
ARTICLE IV or in any agreement or instrument to be executed by PSXP in
connection with the transactions contemplated hereby, PSXP makes no
representations or warranties whatsoever and disclaims all liability and
responsibility for any other representation, warranty, statement or information
made or communicated (orally or in writing), including, without limitation, any
opinion, information or advice that may have been provided by any officer,
shareholder, member, partner, director, employee, agent or consultant of PSXP or
any of its Affiliates.






11

--------------------------------------------------------------------------------




ARTICLE V.
COVENANTS
Section 5.1    Further Assurances. In case at any time after the Closing any
further action is necessary to carry out the transactions contemplated hereby or
the purposes of this Agreement, each of the Parties will take such further
action as the other Party may reasonably request, all at the sole cost and
expense of the requesting Party (unless the requesting Party is entitled to
indemnification therefor).
Section 5.2    Tax Covenants. All sales, use, controlling interest, transfer,
filing, recordation, registration and similar Taxes, if any, arising from or
associated with the transactions contemplated by this Agreement other than Taxes
based on income or net worth (“Transaction Taxes”), shall be borne fifty percent
(50%) by PSXP and fifty percent (50%) by the General Partner. To the extent
under applicable law PSXP is responsible for filing Tax returns in respect of
Transaction Taxes, the General Partner shall prepare and file all such Tax
returns. The Parties shall provide such certificates and other information as
may be reasonably required in connection with any such filings and otherwise
cooperate.
Section 5.3    Tax Treatment of the Transaction. The Parties intend that the
transactions described in Section 2.1 and Section 2.2 will be treated for U.S.
federal income tax purposes as set forth in this Section 5.3 (the “Intended Tax
Treatment”). Each Party shall, and shall cause its controlled Affiliates to,
file all Tax returns and other reports consistent with the Intended Tax
Treatment, unless required by Law to do otherwise. The transactions contemplated
hereby shall be treated as either (a) a transaction described in Section 721 of
the Code in a manner consistent with Revenue Ruling 84-52, 1984-1 C.B. 157 or
(b) a readjustment of partnership items among existing partners of a partnership
not involving a sale or exchange. As a result, (i) no taxable gain or loss will
be recognized by PSXP or the General Partner and (ii) in the case of the
existing Public Limited Partners owning Common Units, taxable gain will be
reported only to the extent such Limited Partner’s share of PSXP’s liabilities
under Section 752 of the Code is decreased by an amount that is greater than
such Limited Partner’s adjusted tax basis in its Common Units.
Section 5.4    Satisfaction of Conditions Precedent. From the Execution Date
until the earlier of the Closing Date and the termination of this Agreement,
each Party will use all Commercially Reasonable Efforts to take all action and
to do all things necessary, proper, or advisable in order to consummate and make
effective the transactions contemplated by this Agreement, including, without
limitation, obtaining any and all necessary local, state, and federal government
approvals with respect to the transactions, if any, and the satisfaction of the
other conditions precedent set forth in ARTICLE VI; provided, however, that no
Party shall be required to take or cause to be taken any action, or to do or
cause to be done anything, this Agreement contemplates to be taken or done, or
caused to be taken or done, by the other Party.
Section 5.5    Notices. Each of the Parties will give prompt notice to the other
of any event or circumstance which has or would be reasonably likely to give
rise to a breach of any representation, warranty or covenant contained in this
Agreement, or of any condition which would reasonably be expected to delay or
prevent the Closing hereunder.


12

--------------------------------------------------------------------------------




Section 5.6    Certain Business Activities. From the Execution Date until the
Closing and except as contemplated by this Agreement or as required by
applicable Law, without the prior written consent of the other Parties hereto,
neither of the Parties shall, and each shall not take any action to cause any
other Party to, take any action that would be reasonably likely to result in a
Material Adverse Effect on its ability to perform any of its obligations under
this Agreement, including, without limitation, in the case of the General
Partner, transferring the General Partner Units or the Incentive Distribution
Rights.
Section 5.7    Listing of Common Units. The General Partner and PSXP shall use
their respective Commercially Reasonable Efforts to cause the Restructuring
Common Units to be admitted for listing on the New York Stock Exchange as
promptly as practicable after the Closing Date.
ARTICLE VI.
CONDITIONS PRECEDENT
Section 6.1    Conditions to Each Party’s Obligations. The respective obligation
of each Party to proceed with the Closing is subject to the satisfaction or
waiver by each of the Parties (subject to applicable Laws) on or prior to the
Closing Date of all of the following conditions:
(a)    no investigation, inquiry, proceeding or claim shall have been initiated
or received by or asserted or threatened against a Party by any private party or
by any Governmental Authority that seeks to or does temporarily, preliminarily,
or permanently restrain, preclude, enjoin, or otherwise prohibit the
consummation of the transactions contemplated by this Agreement or makes any of
the transactions contemplated by this Agreement illegal under any federal or
state statute, or rules, regulations, order, or guidelines promulgated pursuant
thereto;
(b)    between the Execution Date and the Closing Date, no Material Adverse
Effect shall have occurred; and
(c)    the Restructuring Common Units shall have been approved for listing on
the NYSE upon notice of issuance.
Section 6.2    Conditions to the Obligations of PSXP. The obligation of PSXP to
proceed with the Closing is subject to the satisfaction or waiver by PSXP on or
prior to the Closing Date of the following conditions:
(a)    the General Partner shall have performed the covenants and agreements
contained in this Agreement required to be performed by it on or prior to the
Closing Date in all material respects;
(b)    the representations and warranties of the General Partner made in this
Agreement shall be true and correct in all respects (in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
or in all material respects (in the case of any representation or warranty not
qualified by materiality or Material Adverse Effect) on and as of the Execution
Date and the Closing Date (except to the extent such representations and


13

--------------------------------------------------------------------------------




warranties expressly relate to an earlier date, in which case as of such earlier
date) with the same effect as though made at and as of such date; and
(c)    the General Partner shall have delivered to PSXP a certificate dated as
of the Closing Date and signed by an authorized officer of the General Partner
confirming the foregoing matters set forth in clauses (a) and (b) of this
Section 6.2.
Section 6.3    Conditions to the Obligations of the General Partner. The
obligation of the General Partner to proceed with the Closing is subject to the
satisfaction or waiver by the General Partner on or prior to the Closing Date of
the following conditions:
(a)    PSXP shall have performed the covenants and agreements contained in this
Agreement required to be performed by it on or prior to the Closing Date in all
material respects;
(b)    the representations and warranties of PSXP made in this Agreement shall
be true and correct in all respects (in the case of any representation or
warranty qualified by materiality or Material Adverse Effect) or in all material
respects (in the case of any representation or warranty not qualified by
materiality or Material Adverse Effect) on and as of the Execution Date and the
Closing Date (except to the extent such representations and warranties expressly
relate to an earlier date, in which case as of such earlier date) with the same
effect as though made at and as of such date; and
(c)    PSXP shall have delivered to the General Partner a certificate dated as
of the Closing Date and signed by an authorized officer of the General Partner,
in its capacity as the general partner of PSXP, confirming the foregoing matters
set forth in clauses (a) and (b) of this Section 6.3.

ARTICLE VII.
TERMINATION
Section 7.1    Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:
(a)    by mutual written consent of the Parties.
(b)    by any Party, if any Governmental Authority of competent jurisdiction
shall have (i) enacted, issued or promulgated any law that is in effect and has
the effect of (A) making the consummation of the transactions contemplated by
this Agreement illegal or (B) prohibiting or otherwise preventing the
consummation of the transactions this Agreement contemplates or (ii) issued or
entered any order (whether temporary, preliminary or permanent) that is in
effect and has the effect of making the consummation of the transactions this
Agreement contemplates illegal or of prohibiting or otherwise preventing the
consummation of the transactions this Agreement contemplates; provided, however,
that the right to terminate this Agreement under this Section 7.1(b)(ii) shall
not be available to a Party if such order was primarily due to the failure of
such Party to perform any of its obligations under this Agreement.


14

--------------------------------------------------------------------------------




(c)    by any Party, if the Closing shall not have occurred by October 31, 2019
or such later date as mutually agreed to by the Parties (the “Outside Date”);
provided, that such right to terminate this Agreement under this Section 7.1(c)
shall not be available to a Party if such Party has materially breached its
obligations under this Agreement in a manner that shall have proximately
contributed to the failure of the Closing to occur by or on such date.
(d)    by PSXP, if at any time the representations and warranties of the General
Partner contained in this Agreement shall fail to be true and correct or the
General Partner shall at any time have failed to perform and comply with all
agreements and covenants contained in this Agreement requiring performance or
compliance prior to such time, and in either case, such failure (i) shall be
such that, if not cured, the conditions set forth in Section 6.1 or Section 6.2
would not be fulfilled and (ii) if capable of cure, shall not have been cured
within ten days of the failing Party’s receipt of written notice thereof, or, if
earlier, the Outside Date.
(e)    by the General Partner, if at any time the representations and warranties
of PSXP contained in this Agreement shall fail to be true and correct or PSXP
shall at any time have failed to perform and comply with all agreements and
covenants contained in this Agreement requiring performance or compliance prior
to such time, and in either case, such failure (i) shall be such that, if not
cured, the conditions set forth in Section 6.1 or Section 6.3 would not be
fulfilled and (ii) if capable of cure, shall not have been cured within ten days
of PSXP’s receipt of written notice thereof, or, if earlier, the Outside Date.
Section 7.2    Notice of Termination. A Party may exercise its right to
terminate this Agreement by giving written notice of termination to the other
Party from time to time in accordance with Section 8.4 prior to the Closing
specifying the basis for termination.
Section 7.3    Effect of Termination. If this Agreement is terminated pursuant
to the provisions of this ARTICLE VII, this Agreement shall become void and have
no effect, and there shall be no further liability on the part of any Party to
any person in respect of this Agreement; provided, however, that the covenants
and agreements contained in ARTICLE VIII and in this Section 7.3 shall survive
the termination of this Agreement; and provided further, that except as
otherwise provided in this Agreement, no such termination shall relieve any
Party of any liability resulting from any willful and material breach of this
Agreement prior to the time of such termination.

ARTICLE VIII.
MISCELLANEOUS
Section 8.1    Binding Effect; Assignment. This Agreement shall be binding upon
and shall inure to the benefit of the respective Parties and their permitted
successors and assigns. No Party may assign or delegate its rights or
obligations under this Agreement without the prior written consent of the other
Party, which consent may be withheld for any reason. Any purported assignment in
violation of the foregoing shall be null and void.




15

--------------------------------------------------------------------------------




Section 8.2    Entire Understanding; Headings and Amendments.
(a)    This Agreement and the attached Exhibit(s) and all documents to be
executed and delivered pursuant hereto constitute the entire understanding
between the Parties with respect to the transactions contemplated hereby, and
supersede all previous agreements of any sort with respect thereto. Article
headings are included only for purposes of convenience and shall not be
construed as a part of this Agreement or in any way affecting the meaning of the
provisions of this Agreement or its interpretation.
(b)    This Agreement may not be amended or modified orally and no amendment or
modification shall be valid unless in writing and signed by the Parties;
provided, however, no such amendment or modification shall be effective unless
and until it has been approved by the Conflicts Committee.
Section 8.3    Rights of Third Parties. This Agreement shall not be construed to
create any express or implied rights in any persons other than the Parties.
Section 8.4    Notices. All notices shall be in writing and shall be delivered
or sent by first-class mail, postage prepaid, overnight courier or by means of
electronic transmission. Any notice sent shall be addressed as follows:
(a)    If to the General Partner:
Phillips 66 Partners GP LLC
c/o Phillips 66 Company
2331 CityWest Blvd.
Houston, Texas 77042
Attention: General Counsel


With a copy (which shall not constitute notice) to:
Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77002
Attention:    Thomas G. Brandt
    William N. Finnegan IV
(b)    If to PSXP:
Phillips 66 Partners LP
c/o Phillips 66 Partners GP LLC
2331 CityWest Blvd.
Houston, Texas 77042
Attention: General Counsel


Section 8.5    Choice of Law; Submission to Jurisdiction. This Agreement shall
be subject to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of


16

--------------------------------------------------------------------------------




another state. EACH OF THE PARTIES AGREES THAT THIS AGREEMENT INVOLVES AT LEAST
U.S. $100,000.00 AND THAT THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS
RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE JURISDICTION OF THE COURTS OF
THE STATE OF DELAWARE AND OF THE FEDERAL COURTS SITTING IN THE STATE OF
DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT OTHERWISE SUBJECT TO SERVICE
OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND MAINTAIN AN AGENT IN THE
STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS AND TO
NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH AGENT. EACH OF THE
PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Section 8.6    Time of the Essence. Time is of the essence in the performance of
this Agreement in all respects. If the date specified herein for giving any
notice or taking any action is not a Business Day (or if the period during which
any notice is required to be given or any action taken expires on a date which
is not a Business Day), then the date for giving such notice or taking such
action (and the expiration date of such period during which notice is required
to be given or action taken) shall be the next day which is a Business Day.
Section 8.7    Damage Limitations. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, NO PARTY
HERETO SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY HERETO ANY AMOUNT IN
RESPECT OF EXEMPLARY, PUNITIVE, REMOTE OR SPECULATIVE DAMAGES, EXCEPT, IN EACH
CASE, TO THE EXTENT SUCH DAMAGES ARE FINALLY AND JUDICIALLY DETERMINED AND PAID
TO AN UNAFFILIATED THIRD PARTY. THE FOREGOING LIMITATIONS ON LIABILITY SHALL
APPLY EVEN IN THE EVENT OF THE SOLE, JOINT, AND/OR CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF THE PARTY WHOSE LIABILITY IS LIMITED
(EXCLUDING GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT).
Section 8.8    Waiver and Severability.
(a)    No waiver, either express or implied, by any Party hereto of any term or
condition of this Agreement or right to enforcement thereof shall be effective,
unless such waiver is in writing and signed by each Party. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way adversely affect the rights of the Party granting
such waiver in any other respect or at any other time. The failure of any Party
to exercise any rights or privileges under this Agreement shall not be construed
as a waiver of any such rights or privileges under this Agreement. The rights
and remedies provided in this


17

--------------------------------------------------------------------------------




Agreement are cumulative and, except as otherwise expressly provided in this
Agreement, none is exclusive of any other or of any rights or remedies that any
Party may hereunder or otherwise have at law or in equity.
(b)    Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision or portion of any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision or portion of any
provision in such jurisdiction, and this Agreement shall be reformed, construed
and enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
Section 8.9    Costs and Expenses. Except as otherwise specifically provided in
this Agreement, each Party will bear its own costs and expenses in connection
with this Agreement and the transactions contemplated hereby.
Section 8.10    Counterpart Execution. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement.


Signature Page Follows




18

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.
PHILLIPS 66 PARTNERS GP LLC
By:
/s/ Kevin J. Mitchell
Name:
Kevin J. Mitchell
Title:
Vice President and Chief Financial Officer



PHILLIPS 66 PARTNERS LP
By:
Phillips 66 Partners GP LLC,
its general partner
By:
/s/ Rosy Zuklic
Name:
Rosy Zuklic
Title:
Vice President and Chief Operating Officer



    









--------------------------------------------------------------------------------






EXHIBIT A








THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
PHILLIPS 66 PARTNERS LP
A Delaware Limited Partnership
Dated as of
[●], 2019













--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
 
 
Page


Article I DEFINITIONS
2


Section 1.1
Definitions
2


Section 1.2
Construction
26


Article II ORGANIZATION
27


Section 2.1
Formation
27


Section 2.2
Name
27


Section 2.3
Registered Office; Registered Agent; Principal Office; Other Offices
27


Section 2.4
Purpose and Business
27


Section 2.5
Powers
28


Section 2.6
Term
28


Section 2.7
Title to Partnership Assets
28


Article III RIGHTS OF LIMITED PARTNERS
29


Section 3.1
Limitation of Liability
29


Section 3.2
Management of Business
29


Section 3.3
Rights of Limited Partners
29


Article IV CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;
REDEMPTION OF PARTNERSHIP INTERESTS
30


Section 4.1
Certificates
30


Section 4.2
Mutilated, Destroyed, Lost or Stolen Certificates
31


Section 4.3
Record Holders
32


Section 4.4
Transfer Generally
32


Section 4.5
Registration and Transfer of Limited Partner Interests
32


Section 4.6
Transfer of the General Partner’s General Partner Interest
33


Section 4.7
[Reserved.]
34


Section 4.8
Restrictions on Transfers
34


Section 4.9
Eligibility Certificates; Ineligible Holders
36


Section 4.10
Redemption of Partnership Interests of Ineligible Holders
37


Article V CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
38


Section 5.1
Conversion of the General Partner Interest and Cancellation of Incentive
Distribution Rights
38


Section 5.2
[Reserved.]
38


Section 5.3
Contributions by Limited Partners
39


Section 5.4
Interest and Withdrawal
39





i

--------------------------------------------------------------------------------




Section 5.5
Capital Accounts
39


Section 5.6
Issuances of Additional Partnership Interests
43


Section 5.7
Limited Preemptive Right
43


Section 5.8
Splits and Combinations
44


Section 5.9
Fully Paid and Non-Assessable Nature of Limited Partner Interests
45


Section 5.10
[Reserved.]
45


Section 5.11
Establishment of Series A Preferred Units
45


Article VI ALLOCATIONS AND DISTRIBUTIONS
65


Section 6.1
Allocations for Capital Account Purposes
65


Section 6.2
Allocations for Tax Purposes
69


Section 6.3
Requirement and Characterization of Distributions; Distributions to Record
Holders
70


Section 6.4
[Reserved.]
71


Section 6.5
[Reserved.]
71


Section 6.6
[Reserved.]
71


Section 6.7
[Reserved.]
71


Section 6.8
Special Provisions Relating to Series A Preferred Units
71


Article VII MANAGEMENT AND OPERATION OF BUSINESS
72


Section 7.1
Management
72


Section 7.2
Certificate of Limited Partnership
74


Section 7.3
Restrictions on the General Partner’s Authority to Sell Assets of the
Partnership Group
75


Section 7.4
Reimbursement of and Other Payments to the General Partner
75


Section 7.5
Outside Activities
76


Section 7.6
Loans from the General Partner; Loans or Contributions from the Partnership or
Group Members
77


Section 7.7
Indemnification
78


Section 7.8
Liability of Indemnitees
80


Section 7.9
Resolution of Conflicts of Interest; Standards of Conduct and Modification of
Duties
80


Section 7.10
Other Matters Concerning the General Partner and Other Indemnitees
83


Section 7.11
Purchase or Sale of Partnership Interests
83


Section 7.12
Registration Rights of the General Partner and its Affiliates
83


Section 7.13
Reliance by Third Parties
88


Article VIII BOOKS, RECORDS, ACCOUNTING AND REPORTS
88


Section 8.1
Records and Accounting
88


Section 8.2
Fiscal Year
89


Section 8.3
Reports
89





ii

--------------------------------------------------------------------------------




Article IX TAX MATTERS
89


Section 9.1
Tax Returns and Information
89


Section 9.2
Tax Elections
90


Section 9.3
Tax Controversies
90


Section 9.4
Withholding
91


Article X ADMISSION OF PARTNERS
91


Section 10.1
Admission of Limited Partners
91


Section 10.2
Admission of Successor General Partner
92


Section 10.3
Amendment of Agreement and Certificate of Limited Partnership
92


Article XI WITHDRAWAL OR REMOVAL OF PARTNERS
92


Section 11.1
Withdrawal of the General Partner
92


Section 11.2
Removal of the General Partner
94


Section 11.3
Interest of Departing General Partner and Successor General Partner
95


Section 11.4
Withdrawal of Limited Partners
96


Article XII DISSOLUTION AND LIQUIDATION
96


Section 12.1
Dissolution
96


Section 12.2
Continuation of the Business of the Partnership After Dissolution
96


Section 12.3
Liquidator
97


Section 12.4
Liquidation
98


Section 12.5
Cancellation of Certificate of Limited Partnership
98


Section 12.6
Return of Contributions
99


Section 12.7
Waiver of Partition
99


Section 12.8
Capital Account Restoration
99


Article XIII AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
99


Section 13.1
Amendments to be Adopted Solely by the General Partner
99


Section 13.2
Amendment Procedures
100


Section 13.3
Amendment Requirements
101


Section 13.4
Special Meetings
102


Section 13.5
Notice of a Meeting
102


Section 13.6
Record Date
102


Section 13.7
Postponement and Adjournment
103


Section 13.8
Waiver of Notice; Approval of Meeting
103


Section 13.9
Quorum and Voting
104


Section 13.10
Conduct of a Meeting
103


Section 13.11
Action Without a Meeting
104





iii

--------------------------------------------------------------------------------




Section 13.12
Right to Vote and Related Matters
105


Article XIV MERGER, CONSOLIDATION OR CONVERSION
105


Section 14.1
Authority
105


Section 14.2
Procedure for Merger, Consolidation or Conversion
105


Section 14.3
Approval by Limited Partners
107


Section 14.4
Certificate of Merger or Certificate of Conversion
109


Section 14.5
Effect of Merger, Consolidation or Conversion
109


Article XV RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
110


Section 15.1
Right to Acquire Limited Partner Interests
110


Article XVI GENERAL PROVISIONS
111


Section 16.1
Addresses and Notices; Written Communications
111


Section 16.2
Further Action
112


Section 16.3
Binding Effect
112


Section 16.4
Integration
112


Section 16.5
Creditors
112


Section 16.6
Waiver
112


Section 16.7
Third-Party Beneficiaries
113


Section 16.8
Counterparts
113


Section 16.9
Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial by Jury
113


Section 16.10
Invalidity of Provisions
114


Section 16.11
Consent of Partners
114


Section 16.12
Facsimile and Email Signatures
114







iv

--------------------------------------------------------------------------------






THIRD AMENDED AND RESTATED AGREEMENT OF
LIMITED PARTNERSHIP OF PHILLIPS 66 PARTNERS LP
THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PHILLIPS 66
PARTNERS LP, dated as of [●], 2019, is entered into by and among PHILLIPS 66
PARTNERS GP LLC, a Delaware limited liability company, as the General Partner,
together with any other Persons who are or become Partners in the Partnership or
parties hereto as provided herein.
WHEREAS, the General Partner and the other parties thereto entered into that
certain First Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of July 26, 2013 (the “First Restated Agreement”);
WHEREAS, acting pursuant to its authority under Section 13.1 of the First
Restated Agreement, the General Partner amended and restated the First Restated
Agreement by entering into the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of October 6, 2017 (the “Second
Restated Agreement”);
WHEREAS, on July 24, 2019, the Partnership and the General Partner entered into
a Partnership Interests Restructuring Agreement (the “Partnership Restructuring
Agreement”) pursuant to which, as of the effectiveness of the closing of the
transactions contemplated by the Partnership Restructuring Agreement, (i) all of
the Incentive Distribution Rights will be cancelled and (ii) the General Partner
Interest (as defined in the Second Restated Agreement) evidenced by the General
Partner Units will be automatically converted into a non-economic general
partner interest in the Partnership having the rights and obligations specified
for the General Partner Interest in this Agreement, and all of the General
Partner Units will be cancelled, in each case, in exchange for the Partnership
issuing an aggregate of 101,000,000 Common Units to the General Partner or one
or more of its Affiliates;
WHEREAS, pursuant to the Partnership Restructuring Agreement, the Second
Restated Agreement is required to be amended to reflect and implement the
cancellation of the Incentive Distribution Rights and the General Partner Units
and the conversion of the General Partner Interest (as defined in the Second
Restated Agreement) into a non-economic general partner interest in the
Partnership;
WHEREAS, in accordance with Section 13.1 of the Second Restated Agreement, the
General Partner desires to amend and restate the Second Restated Agreement in
its entirety to provide for, among other things, the cancellation of the
Incentive Distribution Rights and the General Partner Units and the conversion
of the General Partner Interest (as defined in the Second Restated Agreement)
into the non-economic General Partner Interest;
WHEREAS, the General Partner has determined that the changes to the Second
Restated Agreement reflected in this Agreement (i) do not adversely affect the
Limited Partners considered as a whole or any particular class of Partnership
Interests (other than the General Partner in its capacity as the holder of the
General Partner Interest (as defined in the Second Restated Agreement) and the
Incentive Distribution Rights, and the General Partner has consented to and
approved such changes) as compared to other classes of Partnership Interests in


1

--------------------------------------------------------------------------------





any material respect; and/or (ii) are necessary or appropriate in connection
with the issuance of the Restructuring Common Units (as defined in the
Partnership
Restructuring Agreement) and the non-economic General Partner Interest; and
WHEREAS, in accordance with Sections 13.3(b) and 13.3(c) of the Second Restated
Agreement, the General Partner, in its individual capacity as the sole holder of
the General Partner Interest (as defined in the Second Restated Agreement) and
all of the Incentive Distribution Rights, has consented to and approved the
amendment and restatement of the Second Restated Agreement pursuant to this
Agreement and the transactions contemplated by the Partnership Restructuring
Agreement.
NOW, THEREFORE, the General Partner does hereby amend and restate the Second
Restated Agreement, pursuant to its authority under Section 13.1 of the Second
Restated Agreement, to provide, in its entirety, as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. The following definitions shall be for all purposes,
unless otherwise clearly indicated to the contrary, applied to the terms used in
this Agreement.
“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, stock acquisition, merger or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing, over the long-term, the operating capacity
or operating income of the Partnership Group from the operating capacity or
operating income of the Partnership Group existing immediately prior to such
transaction. For purposes of this definition, “long-term” generally refers to a
period of not less than twelve months.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each taxable period of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such taxable period, are reasonably expected to be allocated to such Partner
in subsequent taxable periods under Sections 704(e)(2) and 706(d) of the Code
and Treasury Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all
distributions that, as of the end of such taxable period, are reasonably
expected to be made to such Partner in subsequent taxable periods in accordance
with the terms of this Agreement or otherwise to the extent they exceed
offsetting increases to such Partner’s Capital Account that are reasonably
expected to occur during (or prior to) the taxable period in which such
distributions are reasonably expected to be made (other than increases as a
result of a minimum gain chargeback pursuant to Section 6.1(d)(i) or
Section 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account is
intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Adjusted Capital Account would be if such


2

--------------------------------------------------------------------------------





Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.5(d).
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.
“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).
“Agreed Value” of any Contributed Property means the fair market value of such
property or asset at the time of contribution and in the case of an Adjusted
Property, the fair market value of such Adjusted Property on the date of the
revaluation event as described in Section 5.5(d), in both cases as determined by
the General Partner. The General Partner shall use such method as it determines
to be appropriate to allocate the aggregate Agreed Value of Contributed
Properties contributed to the Partnership in a single or integrated transaction
among each separate property on a basis proportional to the fair market value of
each Contributed Property.
“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership of Phillips 66 Partners LP, as it may be amended, supplemented or
restated from time to time.
“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer,
manager, general partner or managing member or is, directly or indirectly, the
owner of 20% or more of any class of voting stock or other voting interest,
(b) any trust or other estate in which such Person has at least a 20% beneficial
interest or as to which such Person serves as trustee or in a similar fiduciary
capacity, and (c) any relative or spouse of such Person, or any relative of such
spouse, who has the same principal residence as such Person.
“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date:
(a)    the sum of:
(i)    all cash and cash equivalents of the Partnership Group (or the
Partnership’s proportionate share of cash and cash equivalents in the case of
Subsidiaries that are not wholly owned) on hand at the end of such Quarter; and
(ii)    if the General Partner so determines, all or any portion of additional
cash and cash equivalents of the Partnership Group (or the Partnership’s
proportionate share of cash and cash equivalents in the case of Subsidiaries
that are not wholly owned) on hand


3

--------------------------------------------------------------------------------





on the date of determination of Available Cash with respect to such Quarter
resulting from Working Capital Borrowings made subsequent to the end of such
Quarter; less
(b)    the amount of any cash reserves established by the General Partner (or
the Partnership’s proportionate share of cash reserves in the case of
Subsidiaries that are not wholly owned) to:
(i)    provide for the proper conduct of the business of the Partnership Group
(including reserves for future capital expenditures and for anticipated future
credit needs of the Partnership Group) subsequent to such Quarter;
(ii)    comply with applicable law or any loan agreement, security agreement,
mortgage, debt instrument or other agreement or obligation to which any Group
Member is a party or by which it is bound or its assets are subject; or
(iii)    provide funds for distributions under Section 6.3 in respect of any one
or more of the next four Quarters;
provided, however, that the General Partner may not establish cash reserves
pursuant to subclause (iii) above if the effect of such reserves would be that
the Partnership is unable to distribute an amount equal to $0.2125 per Common
Unit (subject to proportionate adjustments in the event of any distribution,
combination or subdivision (whether effected by a distribution payable in Units
or otherwise) of Units or other Partnership Securities in accordance with
Section 5.8) on all Common Units; provided further, that disbursements made by a
Group Member or cash reserves established, increased or reduced after the end of
such Quarter but on or before the date of determination of Available Cash with
respect to such Quarter shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash within such
Quarter, if the General Partner so determines.
Notwithstanding the foregoing, “Available Cash” with respect to the Quarter in
which the Liquidation Date occurs and any subsequent Quarter shall equal zero.
“Average VWAP” means, with respect to a specified period, the arithmetic average
of the VWAP per Common Unit for each Trading Day in such period.
“Board of Directors” means, with respect to the General Partner, its board of
directors or board of managers, if the General Partner is a corporation or
limited liability company, or the board of directors or board of managers of the
general partner of the General Partner, if the General Partner is a limited
partnership, as applicable.
“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.5 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.


4

--------------------------------------------------------------------------------





“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.
“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.5. The “Capital Account” of a Partner in respect of any Partnership
Interest shall be the amount that such Capital Account would be if such
Partnership Interest were the only interest in the Partnership held by such
Partner from and after the date on which such Partnership Interest was first
issued.
“Capital Contribution” means (a) any cash, cash equivalents or the Net Agreed
Value of Contributed Property that a Partner contributes to the Partnership or
that is contributed or deemed contributed to the Partnership on behalf of a
Partner (including, in the case of an underwritten offering of Units, the amount
of any underwriting discounts or commissions) or (b) current distributions that
a Partner is entitled to receive but otherwise waives.
“Capital Improvement” means (a) the construction of new capital assets by a
Group Member, (b) the replacement, improvement or expansion of existing capital
assets by a Group Member or (c) a capital contribution by a Group Member to a
Person that is not a Subsidiary in which a Group Member has, or after such
capital contribution will have, directly or indirectly, an equity interest, to
fund such Group Member’s pro rata share of the cost of the construction of new,
or the replacement, improvement or expansion of existing, capital assets by such
Person, in each case if and to the extent such construction, replacement,
improvement or expansion is made to increase, over the long-term, the operating
capacity or operating income of the Partnership Group, in the case of
clauses (a) and (b), or such Person, in the case of clause (c), from the
operating capacity or operating income of the Partnership Group or such Person,
as the case may be, existing immediately prior to such construction,
replacement, improvement, expansion or capital contribution. For purposes of
this definition, “long-term” generally refers to a period of not less than
twelve months.
“Capital Stock” means: (a) in the case of a corporation, corporate stock; (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (c) in the case of a partnership or limited liability company,
partnership interests (whether general or limited), limited liability company
interests or membership interests; and (d) any other equity interest or
participation in an entity that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person.
“Capital Surplus” means Available Cash distributed by the Partnership in excess
of Operating Surplus, as described in Section 6.3(a).
“Carrying Value” means (a) with respect to a Contributed Property or Adjusted
Property, the Agreed Value of such property reduced (but not below zero) by all
depreciation, amortization and cost recovery deductions charged to the Partners’
Capital Accounts in respect of such property and (b) with respect to any other
Partnership property, the adjusted basis of such property for federal income tax
purposes, all as of the time of determination; provided that the Carrying Value
of any property shall be adjusted from time to time in accordance with


5

--------------------------------------------------------------------------------





Section 5.5(d) to reflect changes, additions or other adjustments to the
Carrying Value for dispositions and acquisitions of Partnership properties, as
deemed appropriate by the General Partner.
“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the General Partner liable to the Partnership or
any Limited Partner for actual fraud or willful misconduct in its capacity as a
general partner of the Partnership.
“Certificate” means a certificate, in such form (including global form if
permitted by applicable rules and regulations of the Depository Trust Company
and its permitted successors and assigns) as may be adopted by the General
Partner, issued by the Partnership evidencing ownership of one or more classes
of Partnership Interests. The form of certificate approved as of the date of
this Agreement by the General Partner for Common Units is attached as Exhibit A
to this Agreement.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 7.2, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.
“Citizenship Eligible Holder” means a Limited Partner whose nationality,
citizenship or other related status the General Partner determines, upon receipt
of an Eligibility Certificate or other requested information, does not or would
not create, under any federal, state or local law or regulation to which a Group
Member is subject, a substantial risk of cancellation or forfeiture of any
property, including any governmental permit, endorsement or other authorization,
in which a Group Member has an interest.
“claim” (as used in Section 7.12(g)) has the meaning given such term in
Section 7.12(g).
“Closing Date” means July 26, 2013, being the first date on which Common Units
were sold by the Partnership to the IPO Underwriters pursuant to the provisions
of the IPO Underwriting Agreement.
“Closing Price” for any day, with respect to Limited Partner Interests of a
particular class, means the last sale price on such day, regular way, or in case
no such sale takes place on such day, the average of the last closing bid and
ask prices on such day, regular way, in either case as reported on the principal
National Securities Exchange on which such Limited Partner Interests are listed
or admitted to trading or, if such Limited Partner Interests of such class are
not listed or admitted to trading on any National Securities Exchange, the
average of the high bid and low ask prices on such day in the over-the-counter
market, as reported by such other system then in use, or, if on any such day
such Limited Partner Interests of such class are not quoted by any such
organization, the average of the closing bid and ask prices on such day as
furnished by a professional market maker making a market in such Limited Partner
Interests of such class selected by the General Partner, or if on any such day
no market maker is making a market in such Limited Partner Interests of such
class, the fair value of such Limited Partner Interests on such day as
determined by the General Partner.


6

--------------------------------------------------------------------------------





“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.
“Combined Interest” has the meaning given such term in Section 11.3(a).
“Commences Commercial Service” means the date upon which a Capital Improvement
is first put into or commences commercial service by a Group Member following
completion of construction, replacement, improvement or expansion and testing,
as applicable.
“Commission” means the United States Securities and Exchange Commission.
“Common Unit” means a Limited Partner Interest having the rights and obligations
specified with respect to Common Units in this Agreement. The term “Common Unit”
does not include a Series A Preferred Unit prior to its conversion into a Common
Unit pursuant to the terms hereof.
“Conflicts Committee” means a committee of the Board of Directors composed of
two or more directors, each of whom (a) is not an officer or employee of the
General Partner, (b) is not an officer, director or employee of any Affiliate of
the General Partner (other than Group Members), (c) is not a holder of any
ownership interest in the General Partner or its Affiliates or the Partnership
Group other than (i) Common Units and (ii) awards that are granted to such
director in his or her capacity as a director under any long-term incentive
plan, equity compensation plan or similar plan implemented by the General
Partner or the Partnership and (d) is determined by the Board of Directors to be
independent under the independence standards for directors who serve on an audit
committee of a board of directors established by the Exchange Act and the rules
and regulations of the Commission thereunder and by the National Securities
Exchange on which the Common Units are listed or admitted to trading (or if no
such National Securities Exchange, the New York Stock Exchange).
“Construction Debt” means debt incurred to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on other
Construction Debt or (c) distributions (including incremental Incentive
Distributions (as defined in the Second Restated Agreement)) on Construction
Equity.
“Construction Equity” means equity issued to fund (a) all or a portion of a
Capital Improvement, (b) interest payments (including periodic net payments
under related interest rate swap agreements) and related fees on Construction
Debt or (c) distributions (including incremental Incentive Distributions (as
defined in the Second Restated Agreement))  on other Construction Equity.
Construction Equity does not include equity issued in the Initial Public
Offering.
“Construction Period” means the period beginning on the date that a Group Member
enters into a binding obligation to commence a Capital Improvement and ending on
the earlier to occur of the date that such Capital Improvement Commences
Commercial Service and the date that the Group Member abandons or disposes of
such Capital Improvement.


7

--------------------------------------------------------------------------------





“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.5(d), such property or other asset shall no longer
constitute a Contributed Property, but shall be deemed an Adjusted Property.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of July 26, 2013, among the Partnership, the
General Partner, the Operating Company, 66 Pipeline LLC, a Delaware limited
liability company, Phillips 66 Company, Phillips Texas Pipeline Company Ltd., a
Texas limited partnership, Phillips 66 Carrier and Phillips 66 Pipeline,
together with the additional conveyance documents and instruments contemplated
or referenced thereunder, as such may be amended, supplemented or restated from
time to time.
“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(xi).
“Current Market Price” means, as of any date for any class of Limited Partner
Interests, the average of the daily Closing Prices per Limited Partner Interest
of such class for the 20 consecutive Trading Days immediately prior to such
date.
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del
C. Section 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.
“Departing General Partner” means a former General Partner from and after the
effective date of any withdrawal or removal of such former General Partner
pursuant to Section 11.1 or Section 11.2.
“Derivative Partnership Interests” means any options, rights, warrants,
appreciation rights, tracking, profit and phantom interests and other derivative
securities relating to, convertible into or exchangeable for Partnership
Interests.
“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).
“Eligibility Certificate” means a certificate the General Partner may request a
Limited Partner to execute as to such Limited Partner’s (or such Limited
Partner’s beneficial owners’) federal income tax status or nationality,
citizenship or other related status for the purpose of determining whether such
Limited Partner is an Ineligible Holder.
“Event of Withdrawal” has the meaning given such term in Section 11.1(a).
“Excess Distribution” has the meaning given such term in Section 6.1(d)(iii).
“Excess Distribution Unit” has the meaning given such term in
Section 6.1(d)(iii).






8

--------------------------------------------------------------------------------





“Exchange Act” means the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute.
“Expansion Capital Expenditures” means cash expenditures for Acquisitions or
Capital Improvements. Expansion Capital Expenditures shall include interest
(including periodic net payments under related interest rate swap agreements)
and related fees paid during the Construction Period on Construction Debt. Where
cash expenditures are made in part for Expansion Capital Expenditures and in
part for other purposes, the General Partner shall determine the allocation
between the amounts paid for each.
“FERC” means the Federal Energy Regulatory Commission, or any successor to the
powers thereof.
“First Reserve” means FR XIII Pantheon Holdings, L.L.C., a Delaware limited
liability company.
“First Restated Agreement” has the meaning set forth in the recitals to this
Agreement.
“General Partner” means Phillips 66 Partners GP LLC, a Delaware limited
liability company, and its successors and permitted assigns that are admitted to
the Partnership as general partner of the Partnership, in its capacity as
general partner of the Partnership (except as the context otherwise requires).
“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), which includes any and
all rights, powers and benefits to which the General Partner is entitled as
provided in this Agreement, together with all obligations of the General Partner
to comply with the terms and provisions of this Agreement. The General Partner
Interest does not include any rights to receive any distributions of cash,
property or other assets of the Partnership upon the liquidation or winding-up
of the Partnership or otherwise.
“General Partner Unit” means a unit that represented a fractional part of the
General Partner Interest (as defined in the Second Restated Agreement) having
the rights and obligations specified under the Second Restated Agreement prior
to the conversion of the General Partner Interest (as defined in the Second
Restated Agreement) into a non-economic general partner interest pursuant to
this Agreement and the Partnership Restructuring Agreement.
“Gross Liability Value” means, with respect to any Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such Liability
in an arm’s-length transaction.
“Group” means two or more Persons that, with or through any of their respective
Affiliates or Associates, have any contract, arrangement, understanding or
relationship for the purpose of acquiring, holding, voting (except voting
pursuant to a revocable proxy or consent given to such Person in response to a
proxy or consent solicitation made to 10 or more Persons), exercising investment
power over or disposing of any Partnership Interests.
“Group Member” means a member of the Partnership Group.


9

--------------------------------------------------------------------------------





“Group Member Agreement” means the partnership agreement of any Group Member,
other than the Partnership, that is a limited or general partnership, the
limited liability company agreement of any Group Member that is a limited
liability company, the certificate of incorporation and bylaws or similar
organizational documents of any Group Member that is a corporation, the joint
venture agreement or similar governing document of any Group Member that is a
joint venture and the governing or organizational or similar documents of any
other Group Member that is a Person other than a limited or general partnership,
limited liability company, corporation or joint venture, in each case, as such
may be amended, supplemented or restated from time to time.
“Hedge Contract” means any exchange, swap, forward, cap, floor, collar, option
or other similar agreement or arrangement entered into for the purpose of
reducing the exposure of a Group Member to fluctuations in interest rates, the
price of hydrocarbons, basis differentials or currency exchange rates in their
operations or financing activities and not for speculative purposes.
“Holder” means any of the following:
(a)    the General Partner who is the Record Holder of Registrable Securities;
(b)    any Affiliate of the General Partner who is the Record Holder of
Registrable Securities (other than natural persons who are Affiliates of the
General Partner by virtue of being officers, directors or employees of the
General Partner or any of its Affiliates);
(c)    any Person who has been the General Partner within the prior two years
and who is the Record Holder of Registrable Securities;
(d)    any Person who has been an Affiliate of the General Partner within the
prior two years and who is the Record Holder of Registrable Securities (other
than natural persons who were Affiliates of the General Partner by virtue of
being officers, directors or employees of the General Partner or any of its
Affiliates); and
(e)    a transferee and current Record Holder of Registrable Securities to whom
the transferor of such Registrable Securities, who was a Holder pursuant to any
of the foregoing clauses (a) through (d) above (or any transferee of such
Holder) at the time of such transfer, assigns its rights and obligations under
this Agreement; provided such transferee agrees in writing to be bound by the
terms of this Agreement and provides its name and address to the Partnership
promptly upon such transfer.
“Incentive Distribution Rights” means the Limited Partner Interests that were
outstanding prior to the date of this Agreement having the rights and
obligations specified with respect to Incentive Distribution Rights in the
Second Restated Agreement, all of which have been cancelled pursuant to this
Agreement and the Partnership Restructuring Agreement.
“Indemnified Persons” has the meaning given such term in Section 7.12(g)(i).




10

--------------------------------------------------------------------------------





“Indemnitee” means (a) the General Partner, (b) any Departing General Partner,
(c) any Person who is or was an Affiliate of the General Partner or any
Departing General Partner, (d) any Person who is or was a manager, managing
member, general partner, director, officer, fiduciary or trustee of (i) any
Group Member, the General Partner or any Departing General Partner or (ii) any
Affiliate of any Group Member, the General Partner or any Departing General
Partner, (e) any Person who is or was serving at the request of the General
Partner or any Departing General Partner or any Affiliate of the General Partner
or any Departing General Partner as a manager, managing member, general partner,
director, officer, fiduciary or trustee of another Person owing a fiduciary duty
to any Group Member; provided that a Person shall not be an Indemnitee by reason
of providing, on a fee-for-services basis, trustee, fiduciary or custodial
services, and (f) any Person the General Partner designates as an “Indemnitee”
for purposes of this Agreement because such Person’s status, service or
relationship exposes such Person to potential claims, demands, suits or
proceedings relating to the Partnership Group’s business and affairs.
“Ineligible Holder” means a Limited Partner who is not a Citizenship Eligible
Holder or a Rate Eligible Holder.
“Initial Common Units” means the Common Units sold in the Initial Public
Offering.
“Initial Public Offering” means the initial offering and sale of Common Units to
the public (including the offer and sale of Common Units pursuant to the
over-allotment option), as described in the IPO Registration Statement.
“Initial Series A Purchaser” means each of (a) the Series A Lead Purchaser and
its Affiliates, (b) Tortoise and its Affiliates and (c) First Reserve and its
Affiliates.
“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness (other than Working Capital Borrowings and other than for items
purchased on open account or for a deferred purchase price in the ordinary
course of business) by any Group Member and sales of debt securities of any
Group Member; (b) issuances of equity interests of any Group Member (including
the Common Units sold to the IPO Underwriters in the Initial Public Offering) to
anyone other than the Partnership Group; (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business and (ii) sales or other dispositions of assets as
part of normal retirements or replacements; and (d) capital contributions
received by a Group Member.
“IPO Registration Statement” means the Registration Statement on Form S-1 (File
No. 333-187582), as it was amended or supplemented from time to time, filed by
the Partnership with the Commission under the Securities Act to register the
offering and sale of the Common Units in the Initial Public Offering.
“IPO Underwriter” means each Person named as an underwriter in Schedule I to the
IPO Underwriting Agreement who purchased Common Units pursuant thereto.


11

--------------------------------------------------------------------------------





“IPO Underwriting Agreement” means that certain Underwriting Agreement dated as
of July 22, 2013 among the IPO Underwriters, Phillips 66 Company, Phillips 66
Pipeline, the Partnership, the General Partner and the Operating Company,
providing for the purchase of Common Units by the IPO Underwriters.
“Liability” means any liability or obligation of any nature, whether accrued,
contingent or otherwise.
“Limited Partner” means, unless the context otherwise requires, each Person that
is or becomes a Limited Partner pursuant to the terms of this Agreement and any
Departing General Partner upon the change of its status from General Partner to
Limited Partner pursuant to Section 11.3, in each case, in such Person’s
capacity as a limited partner of the Partnership.
“Limited Partner Interest” means an equity interest of a Limited Partner in the
Partnership, which may be evidenced by Series A Preferred Units, Common Units,
or other Partnership Interests or a combination thereof (but excluding
Derivative Partnership Interests), and includes any and all benefits to which
such Limited Partner is entitled as provided in this Agreement, together with
all obligations of such Limited Partner pursuant to the terms and provisions of
this Agreement.
“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (d) of
the third sentence of Section 12.1, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
continue the business of the Partnership has expired without such an election
being made and (b) in the case of any other event giving rise to the dissolution
of the Partnership, the date on which such event occurs.
“Liquidator” means one or more Persons selected pursuant to Section 12.3 to
perform the functions described in Section 12.4 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.
“Maintenance Capital Expenditure” means cash expenditures (including
expenditures for the construction of new capital assets or the replacement,
improvement or expansion of existing capital assets) by a Group Member made to
maintain, over the long term, the operating capacity or operating income of the
Partnership Group. For purposes of this definition, “long term” generally refers
to a period of not less than twelve months.
“Merger Agreement” has the meaning given such term in Section 14.1.
“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Exchange Act (or any successor to such Section).
“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property or other asset reduced by any Liabilities either
assumed by the Partnership upon such contribution or to which such property or
other asset is subject when contributed and (b) in the case of any property
distributed to a Partner by the Partnership, the Partnership’s Carrying Value of
such property (as adjusted pursuant to Section 5.5(d)(ii)) at the time such
property is distributed, reduced by any Liabilities either assumed by such
Partner upon such distribution or


12

--------------------------------------------------------------------------------





to which such property is subject at the time of distribution, in either case as
determined and required by the Treasury Regulations promulgated under
Section 704(b) of the Code.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Section 5.5(b) and shall not include any items specially allocated under
Section 6.1(d).
“Non-Affiliate Transfer Period” has the meaning set forth in
Section 5.11(b)(vii)(D).
“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 6.2(b) if such properties were disposed of in a
taxable transaction in full satisfaction of such liabilities and for no other
consideration.
“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(b), are attributable to a Nonrecourse Liability.
“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).
“Notice” means a written request from a Holder pursuant to Section 7.12 which
shall (a) specify the Registrable Securities intended to be registered, offered
and sold by such Holder, (b) describe the nature or method of the proposed offer
and sale of Registrable Securities, and (c) contain the undertaking of such
Holder to provide all such information and materials and take all action as may
be required or appropriate in order to permit the Partnership to comply with all
applicable requirements and obligations in connection with the registration and
disposition of such Registrable Securities pursuant to Section 7.12.
“Notice of Election to Purchase” has the meaning given such term in
Section 15.1(b).
“Omnibus Agreement” means that certain Omnibus Agreement, dated as of July 26,
2013, among Phillips 66 Company, Phillips 66 Pipeline, the Partnership, the
Operating Company, Phillips 66 Carrier and the General Partner, as such
agreement may be amended, supplemented or restated from time to time.






13

--------------------------------------------------------------------------------





“Operating Company” means Phillips 66 Partners Holdings LLC, a Delaware limited
liability company, and any successors thereto.
“Operational Services Agreement” means that certain Operational Services
Agreement, dated as of July 26, 2013, among Phillips 66 Carrier, the Operating
Company and Phillips 66 Pipeline, as such agreement may be amended, supplemented
or restated from time to time.
“Operating Expenditures” means all Partnership Group cash expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including taxes, compensation of employees, officers
and directors of the General Partner, reimbursement of expenses of the General
Partner and its Affiliates, debt service payments, Maintenance Capital
Expenditures, repayment of Working Capital Borrowings and payments made in the
ordinary course of business under any Hedge Contracts, subject to the following:
(a)    repayments of Working Capital Borrowings deducted from Operating Surplus
pursuant to clause (b)(iii) of the definition of “Operating Surplus” shall not
constitute Operating Expenditures when actually repaid;
(b)    payments (including prepayments and prepayment penalties) of principal of
and premium on indebtedness other than Working Capital Borrowings shall not
constitute Operating Expenditures;
(c)    Operating Expenditures shall not include (i) Expansion Capital
Expenditures, (ii) payment of transaction expenses (including taxes) relating to
Interim Capital Transactions, (iii) distributions to Partners, (iv) repurchases
of Partnership Interests, other than repurchases of Partnership Interests by the
Partnership to satisfy obligations under employee benefit plans or reimbursement
of expenses of the General Partner for purchases of Partnership Interests by the
General Partner to satisfy obligations under employee benefit plans, or (v) any
other expenditures or payments using the proceeds of the Initial Public Offering
as described under “Use of Proceeds” in the IPO Registration Statement; and
(d)    (i) amounts paid in connection with the initial purchase of a Hedge
Contract shall be amortized over the life of such Hedge Contract and
(ii) payments made in connection with the termination of any Hedge Contract
prior to the expiration of its scheduled settlement or termination date shall be
included in equal quarterly installments over the remaining scheduled life of
such Hedge Contract.
“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,
(a)    the sum of (i) $60.0 million, (ii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending on the last day of such period, but excluding cash receipts from
Interim Capital Transactions and the termination of Hedge Contracts (provided
that cash receipts from the termination of a Hedge Contract prior to its
scheduled settlement or termination date shall be included in Operating Surplus
in equal quarterly installments over the remaining scheduled life of such Hedge
Contract), (iii) all cash


14

--------------------------------------------------------------------------------





receipts of the Partnership Group (or the Partnership’s proportionate share of
cash receipts in the case of Subsidiaries that are not wholly owned) after the
end of such period but on or before the date of determination of Operating
Surplus with respect to such period resulting from Working Capital Borrowings
and (iv) the amount of cash distributions from Operating Surplus paid during the
Construction Period (including incremental Incentive Distributions (as defined
in the Second Restated Agreement))  on Construction Equity, less
(b)    the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending on the last day of such period, (ii) the amount of cash
reserves (or the Partnership’s proportionate share of cash reserves in the case
of Subsidiaries that are not wholly owned) established by the General Partner to
provide funds for future Operating Expenditures, and (iii) all Working Capital
Borrowings not repaid within twelve months after having been incurred, or repaid
within such 12-month period with the proceeds of additional Working Capital
Borrowings; provided, however, that disbursements made (including contributions
to a Group Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the General Partner so
determines.
Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the General Partner or any of its Affiliates)
acceptable to the General Partner or to such other person selecting such counsel
or obtaining such opinion.
“Organizational Limited Partner” means Phillips 66 Company in its capacity as
the organizational limited partner of the Partnership.
“Outstanding” means, with respect to Partnership Interests, all Partnership
Interests that are issued by the Partnership and reflected as outstanding on the
Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the General Partner
or its Affiliates) beneficially owns 20% or more of the Outstanding Partnership
Interests of any class, all Partnership Interests owned by or for the benefit of
such Person or Group shall not be entitled to be voted on any matter and shall
not be considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by law), calculating
required votes, determining the presence of a quorum or for other similar
purposes under this Agreement, except that Partnership Interests so owned shall
be considered to be Outstanding for purposes of Section 11.1(b)(iv) (such
Partnership Interests shall not, however, be treated as a separate class of
Partnership Interests for purposes of this Agreement or the Delaware Act);
provided further, that the foregoing limitation shall not apply to (i) any
Person or Group who acquired 20% or more of the Outstanding Partnership
Interests of any class directly from the General Partner or its Affiliates
(other than the Partnership), (ii) any Person or Group who acquired 20% or more
of the Outstanding Partnership Interests of any class then Outstanding directly
or indirectly from a Person or Group described in clause (i), provided that,
upon or prior to such acquisition, the General Partner shall have notified such
Person or


15

--------------------------------------------------------------------------------





Group in writing that such limitation shall not apply, (iii) any Person or Group
who acquired 20% or more of any Partnership Interests issued by the Partnership
with the prior approval of the Board of Directors, (iv) the Series A Purchasers
with respect to their ownership (beneficial or record) of the Series A Preferred
Units or Series A Conversion Units or (v) any Series A Preferred Unitholder in
connection with any vote, consent or approval of the Series A Preferred
Unitholders as a separate class.
“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).
“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).
“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in Section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation
Section 1.704-2(i), are attributable to a Partner Nonrecourse Debt.
“Partners” means the General Partner and the Limited Partners.
“Partnership” means Phillips 66 Partners LP, a Delaware limited partnership.
“Partnership Group” means, collectively, the Partnership and its Subsidiaries.
“Partnership Interest” means any equity interest, including any class or series
of equity interest (or, in the case of the General Partner Interest, a
non-economic management interest), in the Partnership, which shall include any
Limited Partner Interests and the General Partner Interest but shall exclude any
Derivative Partnership Interests.
“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Sections 1.704-2(b)(2) and 1.704-2(d).
“Partnership Register” means a register maintained on behalf of the Partnership
by the General Partner, or, if the General Partner so determines, by the
Transfer Agent as part of the Transfer Agent’s books and transfer records, with
respect to each class of Partnership Interests in which all Record Holders and
transfers of such class of Partnership Interests are registered or otherwise
recorded.
“Partnership Representative” has the meaning given such term in Section 9.3.
“Partnership Restructuring Agreement” has the meaning given to such term in the
recitals.
“Partnership Restructuring Event” means any of the following:
(a)    any merger, consolidation or other business combination of the
Partnership with another partnership or other entity, so long as, immediately
following the consummation of such merger, consolidation or other business
combination, (i) Phillips 66 Company or one or more of




16

--------------------------------------------------------------------------------





its Affiliates beneficially owns, directly or indirectly, (A) more than 50% of
the Voting Securities of the general partner or managing member of the surviving
Person or (B) has the right to designate (whether by ownership of Voting
Securities, by contract or otherwise) more than 50% of the surviving Person’s
(or such Person’s general partner’s or managing member’s, as applicable)
managers, directors, trustees or other Persons serving in a similar capacity and
the common equity of such surviving Person remains listed or admitted to trading
on a National Securities Exchange following such transaction and (ii) either (A)
the Series A Preferred Units remain Outstanding or (B) each Record Holder of
Series A Preferred Units has received a Series A Substantially Equivalent Unit
in respect of each of its Series A Preferred Units;
(b)    any restructuring, simplification or similar transaction or series of
transactions that modifies, eliminates or otherwise restructures the General
Partner Interest, the Incentive Distribution Rights or the equity interests of
the General Partner or any of its Affiliates, provided that (i) the principal
parties to such transaction or series of transactions are the Partnership or any
of its Affiliates, on the one hand, and Phillips 66 Company or any of its
Affiliates, on the other hand, (ii) the common equity interests of the
Partnership or its successor remains listed or admitted to trading on a National
Securities Exchange immediately following the consummation of such transaction
or series of transactions and (iii) such transaction or series of transactions
would not otherwise result in a Series A Change of Control; and
(c)    any initial public offering directly or indirectly involving any of the
equity interests of the General Partner or any of its Affiliates or the General
Partner Interest, so long as, in each case, immediately following the
consummation of such initial public offering, Phillips 66 Company or one or more
of its Affiliates beneficially owns, directly or indirectly, (i) greater than
50% of the Voting Securities of the General Partner or (ii) sufficient voting
power (whether by ownership of Voting Securities, by contract or otherwise) to
elect a majority of the General Partner’s managers, directors, trustees or other
Persons serving in a similar capacity.
“Partnership Rollup Event” means any transaction or series of related
transactions pursuant to which Phillips 66 Company or any of its Affiliates
(other than the Partnership or any of its Subsidiaries) would acquire (a) all or
substantially all of the Partnership’s assets or (b) all of the Partnership’s
outstanding Common Units.
“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person.
“Percentage Interest” means, as of any date of determination, (a) as to any
Unitholder with respect to Units (other than with respect to the Series A
Preferred Units), the product obtained by multiplying (i) 100% less the
percentage applicable to clause (b) below by (ii) the quotient obtained by
dividing (A) the number of Units held by such Unitholder (excluding Series A
Preferred Units), by (B) the total number of Outstanding Units (excluding Series
A Preferred Units), and (b) as to the holders of other Partnership Interests
issued by the Partnership in accordance with Section 5.6, the percentage
established as a part of such issuance. The Percentage Interest with respect to
the General Partner Interest and a Series A Preferred Unit shall at all times be
zero.


17

--------------------------------------------------------------------------------





“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Phillips 66 Carrier” means Phillips 66 Carrier LLC, a Delaware limited
liability company.
“Phillips 66 Company” means Phillips 66 Company, a Delaware corporation.
“Phillips 66 Pipeline” means Phillips 66 Pipeline LLC, a Delaware limited
liability company.
“Plan of Conversion” has the meaning given such term in Section 14.1.
“Potential Additional Transfer Period” has the meaning set forth in
Section 5.11(b)(vii)(D).
“Prior Agreement” has the meaning given such term in the recitals to this
Agreement.
“Privately Placed Units” means any Common Units issued for cash or property
other than pursuant to a public offering.
“Pro Rata” means (a) when used with respect to Units or any class thereof (other
than Series A Preferred Units), apportioned among all designated Units in
accordance with their relative Percentage Interests, (b) when used with respect
to Partners or Record Holders, apportioned among all Partners or Record Holders
in accordance with their relative Percentage Interests, (c) when used with
respect to Holders who have requested to include Registrable Securities in a
Registration Statement pursuant to Section 7.12(a) or Section 7.12(b),
apportioned among all such Holders in accordance with the relative number of
Registrable Securities held by each such holder and included in the Notice
relating to such request, and (d) when used with respect to Series A Preferred
Units, apportioned among all Series A Preferred Unitholders in accordance with
the relative number or percentage of Series A Preferred Units held by each such
Series A Preferred Unitholder.
“Purchase Date” means the date determined by the General Partner as the date for
purchase of all Outstanding Limited Partner Interests of a certain class (other
than Limited Partner Interests owned by the General Partner and its Affiliates)
pursuant to Article XV.
“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.
“Rate Eligible Holder” means a Limited Partner subject to United States federal
income taxation on the income generated by the Partnership. A Limited Partner
that is an entity not subject to United States federal income taxation on the
income generated by the Partnership shall be deemed a Rate Eligible Holder so
long as all of the entity’s beneficial owners are subject to such taxation.




18

--------------------------------------------------------------------------------





“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.
“Record Date” means the date established by the General Partner or otherwise in
accordance with this Agreement for determining (a) the identity of the Record
Holders entitled to receive notice of, or entitled to exercise rights in respect
of, any lawful action of Limited Partners (including voting) or (b) the identity
of Record Holders entitled to receive any report or distribution or to
participate in any offer.
“Record Holder” means (a) with respect to any class of Partnership Interests for
which a Transfer Agent has been appointed, the Person in whose name a
Partnership Interest of such class is registered on the books of the Transfer
Agent as of the Partnership’s close of business on a particular Business Day or
(b) with respect to other classes of Partnership Interests, the Person in whose
name any such other Partnership Interest is registered on the books that the
General Partner has caused to be kept as of the Partnership’s close of business
on a particular Business Day.
“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.10.
“Registrable Security” means any Partnership Interest other than the General
Partner Interest; provided, however, that any Registrable Security shall cease
to be a Registrable Security: (a) at the time a Registration Statement covering
such Registrable Security is declared effective by the Commission or otherwise
becomes effective under the Securities Act, and such Registrable Security has
been sold or disposed of pursuant to such Registration Statement; (b) at the
time such Registrable Security may be disposed of pursuant to Rule 144 (or any
successor or similar rule or regulation under the Securities Act); (c) when such
Registrable Security is held by a Group Member; and (d) at the time such
Registrable Security has been sold in a private transaction in which the
transferor’s rights under Section 7.12 of this Agreement have not been assigned
to the transferee of such securities.
“Registration Statement” has the meaning given such term in Section 7.12(a) of
this Agreement.
“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 6.1(d)(i), Section 6.1(d)(ii), Section 6.1(d)(iv),
Section 6.1(d)(v), Section 6.1(d)(vi), Section 6.1(d)(vii) or
Section 6.1(d)(ix).
“Second Restated Agreement” has the meaning set forth in the recitals to this
Agreement.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time, and any successor to such statute.
“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures in Section 7.12 of this Agreement.


19

--------------------------------------------------------------------------------





“Series A Accrued Amount” means, with respect to a Series A Preferred Unit as of
any date of determination, an amount equal to (a) the Series A Issue Price plus
(b) all Series A Unpaid Distributions on such Series A Preferred Unit as of such
date.
“Series A Cash Change of Control” means a Series A Change of Control that
involves the payment of consideration (more than 90% of which consideration is
in the form of cash) directly to the holders of Common Units.
“Series A Change of Control” means the occurrence of any of the following:
(a)    any transaction or series of related transactions (including, without
limitation, any merger, consolidation or business combination), the result of
which is that any Person or “group” (within the meaning of Section 13(d)(3) of
the Exchange Act), excluding Phillips 66 Company or any Person that is an
Affiliate of Phillips 66 Company as of the Series A Issuance Date, becomes the
beneficial owner, directly or indirectly, of more than 50% of the Voting
Securities of the General Partner (measured by voting power rather than number
of shares, units or the like) and such Voting Securities provide such Person or
“group” the right to designate at least 50% of the members of the Board of
Directors;
(b)    any sale, lease, transfer, conveyance or other disposition, in a single
transaction or series of related transactions, of all or substantially all of
the assets of the Partnership and its Subsidiaries, taken as a whole, that is
not a Partnership Rollup Event;
(c)    the Common Units are no longer listed or admitted to trading on a
National Securities Exchange;
(d)    the General Partner is removed pursuant to Section 11.2, unless Phillips
66 Company or one of its Affiliates is elected as a successor General Partner in
accordance with Section 11.2; or
(e)    any Partnership Rollup Event;
provided, however, that notwithstanding anything in this Agreement to the
contrary, a Partnership Restructuring Event shall not constitute a Series A
Change of Control.
“Series A COC Conversion Premium” means, with respect to the consummation of any
Series A Change of Control or Series A Cash Change of Control, as applicable,
that occurs (a) on or prior to the first anniversary of the Series A Issuance
Date, 115%, (b) after the first anniversary of the Series A Issuance Date but on
or prior to the second anniversary of the Series A Issuance Date, 110%, (c)
after the second anniversary of the Series A Issuance Date but on or prior to
the third anniversary of the Series A Issuance Date, 105%, or (d) after the
third anniversary of the Series A Issuance Date, 101%.


20

--------------------------------------------------------------------------------





“Series A COC Conversion Rate” means the number of Common Units issuable upon
the conversion of each Series A Preferred Unit pursuant to
Section 5.11(b)(vi)(A), which shall be equal to the greater of:
(a)    the applicable Series A Conversion Rate as of the date of such conversion
(regardless of whether the Series A Preferred Units are then otherwise
convertible); and
(b)    (i) the sum of (A) the Series A Accrued Amount multiplied by the
applicable Series A COC Conversion Premium with respect to such Series A Cash
Change of Control plus (B) any Series A Partial Period Distributions on such
Series A Preferred Unit as of the date of conversion, divided by (ii) the
Average VWAP for the 30 consecutive Trading Days ending immediately prior to the
date of execution of definitive documentation relating to such Series A Cash
Change of Control.
“Series A Conversion Date” has the meaning assigned to such term in
Section 5.11(b)(v)(D).
“Series A Conversion Notice” has the meaning assigned to such term in
Section 5.11(b)(v)(C)(1).
“Series A Conversion Notice Date” has the meaning assigned to such term in
Section 5.11(b)(v)(C)(1).
“Series A Conversion Rate” means the number of Common Units issuable upon the
conversion of each Series A Preferred Unit, which shall be equal to (a) the
Series A Accrued Amount with respect to such Series A Preferred Unit (plus,
solely for purposes of clause (a) in the definition of “Series A COC Conversion
Rate” or with respect to any conversion pursuant to Section 5.11(b)(vi)(B)(1) in
the event of a Series A Change of Control, any Series A Partial Period
Distributions on such Series A Preferred Unit) divided by (b) the Series A Issue
Price, as such number of Common Units may be adjusted as set forth in
Section 5.11(b)(v)(E).
“Series A Conversion Unit” means a Common Unit issued upon conversion of a
Series A Preferred Unit pursuant to Section 5.11(b)(v). Immediately upon such
issuance, each Series A Conversion Unit shall be considered a Common Unit for
all purposes hereunder.
“Series A Converting Unitholder” means a Series A Preferred Unitholder (a) who
has delivered a Series A Conversion Notice to the Partnership in accordance with
Section 5.11(b)(v)(C)(1) or (b) to whom the Partnership has delivered a Series A
Mandatory Conversion Notice in accordance with Section 5.11(b)(v)(C)(2).
“Series A Distribution Amount” means, (a) with respect to any Quarter ending on
or before September 30, 2020, an amount per Series A Preferred Unit equal to
$0.678375 for such Quarter, and (b) with respect to any Quarter ending after
September 30, 2020, an amount per Quarter per Series A Preferred Unit equal to
the greater of (i) the amount set forth in clause (a) and (ii) the amount of
distributions for such Quarter that would have been payable with respect to a
Series A Preferred Unit if such Series A Preferred Unit had converted
immediately prior to the Record Date for such Quarter in respect of which such
distributions are being paid into the number of Common Units into which such
Series A Preferred Unit would be convertible at the then-applicable Series A
Conversion Rate (regardless of whether the Series A Preferred Units are


21

--------------------------------------------------------------------------------





then convertible); provided, however, that the Series A Distribution Amount for
the Quarter ended December 31, 2017 was prorated for such period, commencing on
the Series A Issuance Date and ending on, and including, the last day of such
Quarter.
“Series A Distribution Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“Series A Issuance Date” means October 6, 2017.
“Series A Issue Price” means $54.27 per Series A Preferred Unit.
“Series A Junior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests and
distributions upon the liquidation, dissolution and winding up of the
Partnership, ranks junior to the Series A Preferred Units, and shall include
Common Units, but shall not include any Series A Parity Securities, Series A
Senior Securities or the General Partner Interest.
“Series A Lead Purchaser” means Stonepeak Screwdriver SPV LLC, a Delaware
limited liability company.
“Series A Mandatory Conversion Notice” has the meaning assigned to such term in
Section 5.11(b)(v)(C)(2).
“Series A Mandatory Conversion Notice Date” has the meaning assigned to such
term in Section 5.11(b)(v)(C)(2).
“Series A Mandatory Conversion Rate” means the number of Common Units issuable
upon the conversion of each Series A Preferred Unit pursuant to
Section 5.11(b)(v)(B), which shall be equal to the following:
(a)    if the Average VWAP for the 20 Trading Day period immediately preceding
the Series A Mandatory Conversion Notice Date is less than $74.62125, one Common
Unit multiplied by a fraction, (i) the numerator of which is the Series A
Accrued Amount plus the Series A Partial Period Distributions, if any, with
respect to such Series A Preferred Unit and (ii) the denominator of which is
$52.91325 (as such number of Common Units may be adjusted as set forth in
Section 5.11(b)(v)(E)); and
(b)    if the Average VWAP for the 20 Trading Day period immediately preceding
the Series A Mandatory Conversion Notice Date is equal to or greater than
$74.62125, one Common Unit multiplied by a fraction, (i) the numerator of which
is the Series A Accrued Amount plus the Series A Partial Period Distributions,
if any, with respect to such Series A Preferred Unit and (ii) the denominator of
which is the Series A Issue Price (as such number of Common Units may be
adjusted as set forth in Section 5.11(b)(v)(E)).
“Series A Parity Equivalent Units” has the meaning assigned to such term in
Section 5.11(b)(iii)(2).




22

--------------------------------------------------------------------------------





“Series A Parity Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon the liquidation, dissolution and winding up of the
Partnership, ranks pari passu with (but not senior to) the Series A Preferred
Units, but shall not include the General Partner Interest.
Series A Partial Period Distributions” means, with respect to a conversion or
redemption of a Series A Preferred Unit, an amount equal to the Series A
Distribution Amount multiplied by a fraction, the numerator of which is the
number of days elapsed in the Quarter in which such conversion or redemption
occurs and the denominator of which is the total number of days in such Quarter.
“Series A PIK Distribution Period” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“Series A PIK Payment Date” has the meaning assigned to such term in
Section 5.11(b)(i)(F).
“Series A PIK Units” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“Series A Preferred Unitholder” means a Record Holder of Series A Preferred
Units.
“Series A Preferred Units” has the meaning assigned to such term in
Section 5.11(a).
“Series A Purchase Agreement” means the Series A Preferred Unit and Common Unit
Purchase Agreement, dated as of September 21, 2017, by and among the
Partnership, the General Partner and the Series A Purchasers, as may be amended
from time to time.
“Series A Purchaser” means (a) any of those Persons set forth on Schedule A to
the Series A Purchase Agreement and (b) any other Person who acquires Series A
Preferred Units from the Series A Lead Purchaser or any of its Affiliates during
the Non-Affiliate Transfer Period or the Potential Additional Transfer Period
pursuant to Section 5.04(a) of the Series A Purchase Agreement.
“Series A Quarterly Distribution” has the meaning assigned to such term in
Section 5.11(b)(i)(A).
“Series A Redemption Date” has the meaning assigned to such term in
Section 5.11(b)(viii)(B).
“Series A Redemption Notice” has the meaning assigned to such term in
Section 5.11(b)(viii)(A).
“Series A Redemption Notice Date” means the date of the notice of any redemption
described in Section 5.11(b)(viii) sent by the Partnership to the applicable
Series A Preferred Unitholders.






23

--------------------------------------------------------------------------------





“Series A Redemption Price” means an amount equal to the Average VWAP for the 20
Trading Day period ending on the date immediately preceding the Series A
Redemption Notice Date.
“Series A Required Voting Percentage” means at least 66 2/3% of the Outstanding
Series A Preferred Units, voting separately as a single class.
“Series A Senior Securities” means any class or series of Partnership Interests
that, with respect to distributions on such Partnership Interests or
distributions upon the liquidation, dissolution and winding up of the
Partnership, ranks senior to the Series A Preferred Units, but shall not include
the General Partner Interest.
“Series A Substantially Equivalent Unit” has the meaning assigned to such term
in Section 5.11(b)(vi)(B)(2).
“Series A Unpaid Distributions” has the meaning assigned to such term in
Section 5.11(b)(i)(B).
“Special Approval” means approval by a majority of the members of the Conflicts
Committee acting in good faith.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests or more than 50% of the general partner interests of such
partnership is owned, directly or indirectly, at the date of determination, by
such Person, by one or more Subsidiaries of such Person or a combination thereof
or (c) any other Person (other than a corporation or a partnership) in which
such Person, one or more Subsidiaries of such Person, or a combination thereof,
directly or indirectly, at the date of determination, has (i) at least a
majority ownership interest or (ii) the power to elect or direct the election of
a majority of the directors or other governing body of such Person.
“Surviving Business Entity” has the meaning given such term in Section 14.2(b).
“Tax Matters Partner” has the meaning given such term in Section 9.3.
“Tax Sharing Agreement” means that certain Tax Sharing Agreement, dated as of
July 26, 2013, between Phillips 66, a Delaware corporation, and the Partnership,
as such agreement may be amended, supplemented or restated from time to time.
“Tortoise” means each of Tortoise Direct Opportunities Fund, LP, a Delaware
limited partnership; Tortoise MLP & Pipeline Fund, a series of Managed Portfolio
Series, a Delaware statutory trust; Tortoise VIP MLP & Pipeline Portfolio, a
series of Managed Portfolio Series, a Delaware statutory trust; Tortoise Energy
Infrastructure Corporation, a Maryland corporation; Tortoise MLP Fund, Inc., a
Maryland corporation; Tortoise Power and Energy Infrastructure Fund, Inc., a
Maryland corporation; Tortoise Pipeline & Energy Fund, Inc., a Maryland


24

--------------------------------------------------------------------------------





corporation; Tortoise Energy Independence Fund, Inc., a Maryland corporation;
and Texas Mutual Insurance Company, a Texas insurance company.
“Trading Day” means a day on which the principal National Securities Exchange on
which the referenced Partnership Interests of any class are listed or admitted
for trading is open for the transaction of business or, if such Partnership
Interests are not listed or admitted for trading on any National Securities
Exchange, a day on which banking institutions in New York City are not legally
required to be closed.
“Transaction Documents” has the meaning given such term in Section 7.1(b).
“transfer” has the meaning given such term in Section 4.4(a).
“Transfer Agent” means such bank, trust company or other Person (including the
General Partner or one of its Affiliates) as may be appointed from time to time
by the General Partner to act as registrar and transfer agent for any class of
Partnership Interests in accordance with the Exchange Act and the rules of the
National Securities Exchange on which such Partnership Interests are listed (if
any); provided, however, that, if no such Person is appointed as registrar and
transfer agent for any class of Partnership Interests, the General Partner shall
act as registrar and transfer agent for such class of Partnership Interests.
“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.
“Underwritten Offering” means (a) an offering pursuant to a Registration
Statement in which Partnership Interests are sold to an underwriter on a firm
commitment basis for reoffering to the public (other than the Initial Public
Offering), (b) an offering of Partnership Interests pursuant to a Registration
Statement that is a “bought deal” with one or more investment banks, and (c) an
“at-the-market” offering pursuant to a Registration Statement in which
Partnership Interests are sold to the public through one or more investment
banks or managers on a best efforts basis.
“Unit” means a Partnership Interest that is designated by the General Partner as
a “Unit” and shall include Common Units and Series A Preferred Units but shall
not include the General Partner Interest.
“Unit Majority” means at least a majority of the Outstanding Common Units and
the Outstanding Series A Preferred Units (with such Series A Preferred Units to
be treated on an as-converted basis as described in Section 5.11(b)(ii)(A)),
voting together as a single class.
“Unitholders” means the Record Holders of Units.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.5(d) as of such date).




25

--------------------------------------------------------------------------------





“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.5(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.5(d)).
“Unrestricted Person” means (a) each Indemnitee, (b) each Partner, (c) each
Person who is or was a member, partner, director, officer, employee or agent of
any Group Member, a General Partner or any Departing General Partner or any
Affiliate of any Group Member, a General Partner or any Departing General
Partner and (d) any Person the General Partner designates as an “Unrestricted
Person” for purposes of this Agreement from time to time.
“U.S. GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied.
“Voting Securities” means, with respect to a specified Person as of any date of
determination, the Capital Stock of such Person that is at such date entitled
(without reference to the occurrence of any contingency) to vote in the election
of the managers, directors, trustees or other Persons serving in a similar
capacity with respect to such Person.
“VWAP” means, with respect to a Common Unit on any Trading Day, the
volume-weighted average trading price of the Common Units on the National
Securities Exchange on which the Common Units are listed or admitted to trading
on such Trading Day (or if such volume-weighted average trading price is
unavailable, the Closing Price of one Common Unit on such Trading Day). If the
VWAP of the Common Units cannot be calculated for a particular Trading Day on
any of the foregoing bases, the VWAP of a Common Unit for such Trading Day shall
be the fair market value of such Common Unit on such Trading Day as determined
in good faith by the General Partner.
“Withdrawal Opinion of Counsel” has the meaning given such term in
Section 11.1(b).
“Working Capital Borrowings” means borrowings incurred pursuant to a credit
facility, commercial paper facility or similar financing arrangement that are
used solely for working capital purposes or to pay distributions to the
Partners; provided that when such borrowings are incurred it is the intent of
the borrower to repay such borrowings within 12 months from the date of such
borrowings other than from additional Working Capital Borrowings.
Section 1.2    Construction. Unless the context requires otherwise: (a) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (b) references to Articles and
Sections refer to Articles and Sections of this Agreement; (c) the terms
“include,” “includes,” “including” or words of like import shall be deemed to be
followed by the words “without limitation”; and (d) the terms “hereof,” “herein”
or “hereunder” refer to this Agreement as a whole and not to any particular
provision of this Agreement. The table of contents and headings contained in
this Agreement are for reference purposes only, and shall not affect in any way
the meaning or interpretation of this Agreement. The General Partner has the
power to construe and interpret this Agreement and to act upon any such
construction or interpretation. To the fullest extent permitted by law, any
construction or interpretation of this Agreement by the General Partner and any
action taken pursuant thereto and any determination


26

--------------------------------------------------------------------------------





made by the General Partner in good faith shall, in each case, be conclusive and
binding on all Record Holders, each other Person or Group who acquires an
interest in a Partnership Interest and all other Persons for all purposes.
ARTICLE II
ORGANIZATION
Section 2.1    Formation. The General Partner and the Organizational Limited
Partner previously formed the Partnership as a limited partnership pursuant to
the provisions of the Delaware Act. The General Partner and the Limited Partners
previously entered into the Second Restated Agreement, and the General Partner
hereby amends and restates the Second Restated Agreement in its entirety. The
purpose of this Agreement is to reflect and implement (a) the cancellation of
the Incentive Distribution Rights and the General Partner Units and (b) the
conversion of the General Partner Interest (as defined in the Second Restated
Agreement) into a non-economic general partner interest in the Partnership, in
each case, in accordance with the terms of the Partnership Restructuring
Agreement. This amendment and restatement shall become effective at the
Effective Time (as defined in the Partnership Restructuring Agreement). Except
as expressly provided to the contrary in this Agreement, the rights, duties,
liabilities and obligations of the Partners and the administration, dissolution
and termination of the Partnership shall be governed by the Delaware Act. All
Partnership Interests shall constitute personal property of the owner thereof
for all purposes.
Section 2.2    Name. The name of the Partnership shall be “Phillips 66 Partners
LP.” Subject to applicable law, the Partnership’s business may be conducted
under any other name or names as determined by the General Partner, including
the name of the General Partner. The words “Limited Partnership,” “L.P.,” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purpose of complying with the laws of any jurisdiction that so
requires. The General Partner may change the name of the Partnership at any time
and from time to time and shall notify the Limited Partners of such change in
the next regular communication to the Limited Partners.
Section 2.3    Registered Office; Registered Agent; Principal Office; Other
Offices. Unless and until changed by the General Partner, the registered office
of the Partnership in the State of Delaware shall be located at Corporation
Service Company, 251 Little Falls Drive, Wilmington, New Castle County, Delaware
19808, and the registered agent for service of process on the Partnership in the
State of Delaware at such registered office shall be Corporation Service
Company. The principal office of the Partnership shall be located at 2331
CityWest Boulevard, Houston, Texas 77042, or such other place as the General
Partner may from time to time designate by notice to the Limited Partners. The
Partnership may maintain offices at such other place or places within or outside
the State of Delaware as the General Partner determines to be necessary or
appropriate. The address of the General Partner shall be 2331 CityWest Blvd.,
Houston, Texas 77042, or such other place as the General Partner may from time
to time designate by notice to the Limited Partners.
Section 2.4    Purpose and Business. The purpose and nature of the business to
be conducted by the Partnership shall be to (a) engage directly in, or enter
into or form, hold and dispose of any corporation, partnership, joint venture,
limited liability company or other


27

--------------------------------------------------------------------------------





arrangement to engage indirectly in, any business activity that is approved by
the General Partner and that lawfully may be conducted by a limited partnership
organized pursuant to the Delaware Act and, in connection therewith, to exercise
all of the rights and powers conferred upon the Partnership pursuant to the
agreements relating to such business activity, and (b) do anything necessary or
appropriate to the foregoing, including the making of capital contributions or
loans to a Group Member; provided, however, that the General Partner shall not
cause the Partnership to engage, directly or indirectly, in any business
activity that the General Partner determines would be reasonably likely to cause
the Partnership to be treated as an association taxable as a corporation or
otherwise taxable as an entity for federal income tax purposes. To the fullest
extent permitted by law, the General Partner shall have no duty or obligation to
propose or approve the conduct by the Partnership of any business and may
decline to do so free of any fiduciary duty or obligation whatsoever to the
Partnership or any Limited Partner and, in declining to so propose or approve,
shall not be required to act in good faith or pursuant to any other standard
imposed by this Agreement, any Group Member Agreement, any other agreement
contemplated hereby or under the Delaware Act or any other law, rule or
regulation or at equity and the General Partner in determining whether to
propose or approve the conduct by the Partnership of any business shall be
permitted to do so in its sole and absolute discretion.
Section 2.5    Powers. The Partnership shall be empowered to do any and all acts
and things necessary, appropriate, proper, advisable, incidental to or
convenient for the furtherance and accomplishment of the purposes and business
described in Section 2.4 and for the protection and benefit of the Partnership.
Section 2.6    Term. The term of the Partnership commenced upon the filing of
the Certificate of Limited Partnership in accordance with the Delaware Act and
shall continue in existence until the dissolution of the Partnership in
accordance with the provisions of Article XII. The existence of the Partnership
as a separate legal entity shall continue until the cancellation of the
Certificate of Limited Partnership as provided in the Delaware Act.
Section 2.7    Title to Partnership Assets. Title to Partnership assets, whether
real, personal or mixed and whether tangible or intangible, shall be deemed to
be owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, one or more of its
Affiliates or one or more nominees of the General Partner or its Affiliates, as
the General Partner may determine. The General Partner hereby declares and
warrants that any Partnership assets for which record title is held in the name
of the General Partner or one or more of its Affiliates or one or more nominees
of the General Partner or its Affiliates shall be held by the General Partner or
such Affiliate or nominee for the use and benefit of the Partnership in
accordance with the provisions of this Agreement; provided, however, that the
General Partner shall use reasonable efforts to cause record title to such
assets (other than those assets in respect of which the General Partner
determines that the expense and difficulty of conveyancing makes transfer of
record title to the Partnership impracticable) to be vested in the Partnership
or one or more of the Partnership’s designated Affiliates as soon as reasonably
practicable; provided further, that, prior to the withdrawal or removal of the
General Partner or as soon thereafter as practicable, the General Partner shall
use reasonable efforts to effect the transfer of record title to the Partnership
and, prior to any such transfer, will provide for the use of such assets in a
manner satisfactory to


28

--------------------------------------------------------------------------------





any successor General Partner. All Partnership assets shall be recorded as the
property of the Partnership in its books and records, irrespective of the name
in which record title to such Partnership assets is held.
ARTICLE III
RIGHTS OF LIMITED PARTNERS
Section 3.1    Limitation of Liability. The Limited Partners shall have no
liability under this Agreement except as expressly provided in this Agreement or
the Delaware Act.
Section 3.2    Management of Business. No Limited Partner, in its capacity as
such, shall participate in the operation, management or control (within the
meaning of the Delaware Act) of the Partnership’s business, transact any
business in the Partnership’s name or have the power to sign documents for or
otherwise bind the Partnership. No action taken by any Affiliate of the General
Partner or any officer, director, employee, manager, member, general partner,
agent or trustee of the General Partner or any of its Affiliates, or any
officer, director, employee, manager, member, general partner, agent or trustee
of a Group Member, in its capacity as such, shall be deemed to be participating
in the control of the business of the Partnership by a limited partner of the
Partnership (within the meaning of Section 17-303(a) of the Delaware Act) nor
shall any such action affect, impair or eliminate the limitations on the
liability of the Limited Partners under this Agreement.
Section 3.3    Rights of Limited Partners.
(a)    Each Limited Partner shall have the right, for a purpose reasonably
related to such Limited Partner’s interest as a Limited Partner in the
Partnership, upon reasonable written demand stating the purpose of such demand,
and at such Limited Partner’s own expense:
(i)    to obtain from the General Partner either (A) the Partnership’s most
recent filings with the Commission on Form 10-K and any subsequent filings on
Form 10-Q and 8-K or (B) if the Partnership is no longer subject to the
reporting requirements of the Exchange Act, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act (provided
that the foregoing materials shall be deemed to be available to a Limited
Partner in satisfaction of the requirements of this Section 3.3(a)(i) if posted
on or accessible through the Partnership’s or the Commission’s website);
(ii)    to obtain a current list of the name and last known business, residence
or mailing address of each Partner; and
(iii)    to obtain a copy of this Agreement and the Certificate of Limited
Partnership and all amendments thereto.
(b)    To the fullest extent permitted by law, the rights to information granted
the Limited Partners pursuant to Section 3.3(a) replace in their entirety any
rights to information provided for in Section 17-305(a) of the Delaware Act and
each of the Partners and each other Person or Group who acquires an interest in
the Partnership hereby agrees to the fullest extent permitted by law that they
do not have any rights as Partners or interest holders to receive any


29

--------------------------------------------------------------------------------





information either pursuant to Section 17-305(a) of the Delaware Act or
otherwise except for the information identified in Section 3.3(a).
(c)    The General Partner may keep confidential from the Limited Partners, for
such period of time as the General Partner deems reasonable, (i) any information
that the General Partner reasonably believes to be in the nature of trade
secrets or (ii) other information the disclosure of which the General Partner in
good faith believes (A) is not in the best interests of the Partnership Group,
(B) could damage the Partnership Group or its business or (C) that any Group
Member is required by law or by agreement with any third party to keep
confidential (other than agreements with Affiliates of the Partnership the
primary purpose of which is to circumvent the obligations set forth in this
Section 3.3).
(d)    Notwithstanding any other provision of this Agreement or Section 17-305
of the Delaware Act, each of the Record Holders, each other Person or Group who
acquires an interest in a Partnership Interest and each other Person bound by
this Agreement hereby agrees to the fullest extent permitted by law that they do
not have rights to receive information from the Partnership or any Indemnitee
for the purpose of determining whether to pursue litigation or assist in pending
litigation against the Partnership or any Indemnitee relating to the affairs of
the Partnership except pursuant to the applicable rules of discovery relating to
litigation commenced by such Person or Group.
ARTICLE IV
CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP
INTERESTS; REDEMPTION OF PARTNERSHIP INTERESTS
Section 4.1    Certificates. Record Holders of Partnership Interests and, where
appropriate, Derivative Partnership Interests, shall be recorded in the
Partnership Register and ownership of such interests shall be evidenced by a
physical certificate or book entry notation in the Partnership Register.
Notwithstanding anything to the contrary in this Agreement, unless the General
Partner shall determine otherwise in respect of some or all of any or all
classes of Partnership Interests, Partnership Interests shall not be evidenced
by physical certificates. Certificates, if any, shall be executed on behalf of
the Partnership by the Chief Executive Officer, President, Chief Financial
Officer or any Senior Vice President or Vice President and the Secretary, any
Assistant Secretary, or other authorized officer of the General Partner, and
shall bear the legend set forth in Section 4.8(f), or in the case of Series A
Preferred Units, Section 5.11(b)(iv); provided, however, that, in the event the
Series A Preferred Units are not represented by certificates, upon any transfer
of Series A Preferred Units, the transferor of such Series A Preferred Units
shall notify the registered owner of any applicable restrictions on the transfer
of the Series A Preferred Units. The signatures of such officers upon a
Certificate may, to the extent permitted by law, be facsimiles. In case any
officer who has signed or whose signature has been placed upon such Certificate
shall have ceased to be such officer before such Certificate is issued, it may
be issued by the Partnership with the same effect as if he or she were such
officer at the date of its issuance. If a Transfer Agent has been appointed for
a class of Partnership Interests, no Certificate for such class of Partnership
Interests shall be valid for any purpose until it has been countersigned by the
Transfer Agent; provided, however, that, if the General Partner elects to cause
the Partnership to issue Partnership Interests of such class in


30

--------------------------------------------------------------------------------





global form, the Certificate shall be valid upon receipt of a certificate from
the Transfer Agent certifying that the Partnership Interests have been duly
registered in accordance with the directions of the Partnership. With respect to
any Partnership Interests that are represented by physical certificates, the
General Partner may determine that such Partnership Interests will no longer be
represented by physical certificates and may, upon written notice to the holders
of such Partnership Interests and subject to applicable law, take whatever
actions it deems necessary or appropriate to cause such Partnership Interests to
be registered in book entry or global form and may cause such physical
certificates to be cancelled or deemed cancelled.
Section 4.2    Mutilated, Destroyed, Lost or Stolen Certificates.
(a)    If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the General Partner on behalf of the Partnership shall
execute, and the Transfer Agent shall countersign and deliver in exchange
therefor, a new Certificate evidencing the same number and type of Partnership
Interests as the Certificate so surrendered.
(b)    The appropriate officers of the General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign,
a new Certificate in place of any Certificate previously issued, if the Record
Holder of the Certificate:
(i)    makes proof by affidavit, in form and substance satisfactory to the
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;
(ii)    requests the issuance of a new Certificate before the General Partner
has notice that the Certificate has been acquired by a purchaser for value in
good faith and without notice of an adverse claim;
(iii)    if requested by the General Partner, delivers to the General Partner a
bond, in form and substance satisfactory to the General Partner, with surety or
sureties and with fixed or open penalty as the General Partner may direct to
indemnify the Partnership, the Partners, the General Partner and the Transfer
Agent against any claim that may be made on account of the alleged loss,
destruction or theft of the Certificate; and
(iv)    satisfies any other reasonable requirements imposed by the General
Partner or the Transfer Agent.
If a Limited Partner fails to notify the General Partner within a reasonable
period of time after such Limited Partner has notice of the loss, destruction or
theft of a Certificate, and a transfer of the Limited Partner Interests
represented by the Certificate is registered before the Partnership, the General
Partner or the Transfer Agent receives such notification, to the fullest extent
permitted by law, the Limited Partner shall be precluded from making any claim
against the Partnership, the General Partner or the Transfer Agent for such
transfer or for a new Certificate.
(c)    As a condition to the issuance of any new Certificate under this
Section 4.2, the General Partner may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the fees and expenses of the Transfer
Agent) reasonably connected therewith.


31

--------------------------------------------------------------------------------





Section 4.3    Record Holders. The names and addresses of Unitholders as they
appear in the Partnership Register shall be the official list of Record Holders
of the Partnership Interests for all purposes. The Partnership and the General
Partner shall be entitled to recognize the Record Holder as the Partner with
respect to any Partnership Interest and, accordingly, shall not be bound to
recognize any equitable or other claim to, or interest in, such Partnership
Interest on the part of any other Person or Group, regardless of whether the
Partnership or the General Partner shall have actual or other notice thereof,
except as otherwise provided by law or any applicable rule, regulation,
guideline or requirement of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading. Without limiting the
foregoing, when a Person (such as a broker, dealer, bank, trust company or
clearing corporation or an agent of any of the foregoing) is acting as nominee,
agent or in some other representative capacity for another Person or Group in
acquiring and/or holding Partnership Interests, as between the Partnership on
the one hand, and such other Person on the other, such representative Person
shall be the Limited Partner with respect to such Partnership Interest upon
becoming the Record Holder in accordance with Section 10.1(b) and have the
rights and obligations of a Partner hereunder as, and to the extent provided
herein, including Section 10.1(c).
Section 4.4    Transfer Generally.
(a)    The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction (i) by which the
General Partner assigns all or any part of its General Partner Interest to
another Person and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise
or (ii) by which the holder of a Limited Partner Interest assigns all or a part
of such Limited Partner Interest to another Person who is or becomes a Limited
Partner as a result thereof, and includes a sale, assignment, gift, exchange or
any other disposition by law or otherwise, excluding a pledge, encumbrance,
hypothecation or mortgage but including any transfer upon foreclosure of any
pledge, encumbrance, hypothecation or mortgage.
(b)    No Partnership Interest shall be transferred, in whole or in part, except
in accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void, and the Partnership shall have no
obligation to effect any such transfer or purported transfer.
(c)    Nothing contained in this Agreement shall be construed to prevent or
limit a disposition by any stockholder, member, partner or other owner of the
General Partner or any Limited Partner of any or all of such Person’s shares of
stock, membership interests, partnership interests or other ownership interests
in the General Partner or such Limited Partner and the term “transfer” shall not
include any such disposition.
Section 4.5    Registration and Transfer of Limited Partner Interests.
(a)    The General Partner shall maintain, or cause to be maintained by the
Transfer Agent in whole or in part, the Partnership Register on behalf of the
Partnership.


32

--------------------------------------------------------------------------------





(b)    The General Partner shall not recognize any transfer of Limited Partner
Interests evidenced by Certificates until the Certificates evidencing such
Limited Partner Interests are duly endorsed and surrendered for registration of
transfer. No charge shall be imposed by the General Partner for such transfer;
provided, however, that as a condition to the issuance of any new Certificate
under this Section 4.5, the General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed
with respect thereto. Upon surrender of a Certificate for registration of
transfer of any Limited Partner Interests evidenced by a Certificate, and
subject to the provisions of this Section 4.5(b), the appropriate officers of
the General Partner on behalf of the Partnership shall execute and deliver, and
in the case of Certificates evidencing Limited Partner Interests for which a
Transfer Agent has been appointed, the Transfer Agent shall countersign and
deliver, in the name of the holder or the designated transferee or transferees,
as required pursuant to the holder’s instructions, one or more new Certificates
evidencing the same aggregate number and type of Limited Partner Interests as
was evidenced by the Certificate so surrendered. Upon the proper surrender of a
Certificate, such transfer shall be recorded in the Partnership Register.
(c)    Upon the receipt of proper transfer instructions from the Record Holder
of uncertificated Partnership Interests, such transfer shall be recorded in the
Partnership Register.
(d)    Except as provided in Section 4.9, by acceptance of any Limited Partner
Interests pursuant to a transfer in accordance with this Article IV, each
transferee of a Limited Partner Interest (including any nominee, or agent or
representative acquiring such Limited Partner Interests for the account of
another Person or Group) (i) shall be admitted to the Partnership as a Limited
Partner with respect to the Limited Partner Interests so transferred to such
Person when any such transfer or admission is reflected in the Partnership
Register and such Person becomes the Record Holder of the Limited Partner
Interests so transferred, (ii) shall become bound, and shall be deemed to have
agreed to be bound, by the terms of this Agreement, (iii) represents that the
transferee has the capacity, power and authority to enter into this Agreement,
(iv) makes the consents, acknowledgements and waivers contained in this
Agreement, all with or without execution of this Agreement by such Person and
(v) shall be deemed to certify that the transferee is not an Ineligible Holder.
The transfer of any Limited Partner Interests and the admission of any new
Limited Partner shall not constitute an amendment to this Agreement.
(e)    Subject to (i) the foregoing provisions of this Section 4.5,
(ii) Section 4.3, (iii) Section 4.8, (iv) with respect to any class or series of
Limited Partner Interests, the provisions of any statement of designations or an
amendment to this Agreement establishing such class or series, (v) any
contractual provisions binding on any Limited Partner and (vi) provisions of
applicable law including the Securities Act, Limited Partner Interests shall be
freely transferable.
(f)    The General Partner and its Affiliates shall have the right at any time
to transfer their Common Units to one or more Persons.
Section 4.6    Transfer of the General Partner’s General Partner Interest.
(a)    Subject to Section 4.6(c) below, prior to September 30, 2023, the General
Partner


33

--------------------------------------------------------------------------------





shall not transfer all or any part of its General Partner Interest to a Person
unless such transfer (i) has been approved by the prior written consent or vote
of the holders of at least a Unit Majority (excluding Common Units owned by the
General Partner and its Affiliates) or (ii) is of all, but not less than all, of
its General Partner Interest to (A) an Affiliate of the General Partner (other
than an individual) or (B) another Person (other than an individual) in
connection with the merger or consolidation of the General Partner with or into
such other Person or the transfer by the General Partner of all or substantially
all of its assets to such other Person.
(b)    Subject to Section 4.6(c), on or after September 30, 2023, the General
Partner may transfer all or any part of its General Partner Interest without the
approval of any Limited Partner or any other Person.
(c)    Notwithstanding anything herein to the contrary, no transfer by the
General Partner of all or any part of its General Partner Interest to another
Person shall be permitted unless (i) the transferee agrees to assume the rights
and duties of the General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner under the Delaware Act or cause the Partnership to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not already so treated
or taxed) and (iii) such transferee also agrees to purchase all (or the
appropriate portion thereof, if applicable) of the partnership or membership
interest owned by the General Partner as the general partner or managing member,
if any, of each other Group Member. In the case of a transfer pursuant to and in
compliance with this Section 4.6, the transferee or successor (as the case may
be) shall, subject to compliance with the terms of Section 10.2, be admitted to
the Partnership as the General Partner effective immediately prior to the
transfer of the General Partner Interest, and the business of the Partnership
shall continue without dissolution.
Section 4.7     [Reserved.]
Section 4.8    Restrictions on Transfers.
(a)    Except as provided in Section 4.8(e), notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership under
the laws of the jurisdiction of its formation, or (iii) cause the Partnership to
be treated as an association taxable as a corporation or otherwise to be taxed
as an entity for federal income tax purposes (to the extent not already so
treated or taxed). The Partnership may issue stop transfer instructions to any
Transfer Agent in order to implement any restriction on transfer contemplated by
this Agreement.
(b)    The General Partner may impose restrictions on the transfer of
Partnership Interests if it receives an Opinion of Counsel that such
restrictions are necessary to (i) avoid a significant risk of the Partnership
becoming taxable as a corporation or otherwise becoming


34

--------------------------------------------------------------------------------





taxable as an entity for federal income tax purposes (to the extent not already
so treated or taxed) or (ii) preserve the uniformity of the Limited Partner
Interests (or any class or classes thereof). The General Partner may impose such
restrictions by amending this Agreement; provided, however, that any amendment
that would result in the delisting or suspension of trading of any class of
Limited Partner Interests on the principal National Securities Exchange on which
such class of Limited Partner Interests is then listed or admitted to trading
must be approved, prior to such amendment being effected, by the holders of at
least a majority of the Outstanding Limited Partner Interests of such class.
(c)    [Reserved.]
(d)    In addition to any other restrictions on transfer set forth in this
Agreement, the transfer of a Series A Preferred Unit or a Series A Conversion
Unit shall be subject to the restrictions imposed by Section 5.11(b)(vii) and
Section 6.8, respectively.
(e)    Except for Section 4.9, nothing in this Agreement shall preclude the
settlement of any transactions involving Partnership Interests entered into
through the facilities of any National Securities Exchange on which such
Partnership Interests are listed or admitted to trading.
(f)    Each certificate or book entry evidencing Partnership Interests (other
than the Series A Preferred Units) shall bear a conspicuous legend in
substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF PHILLIPS 66 PARTNERS
LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE
PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE
SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF PHILLIPS 66 PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE PHILLIPS 66 PARTNERS LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). THE GENERAL
PARTNER OF PHILLIPS 66 PARTNERS LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF PHILLIPS 66 PARTNERS
LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY
FOR FEDERAL INCOME TAX PURPOSES. THIS SECURITY MAY BE SUBJECT TO ADDITIONAL
RESTRICTIONS ON ITS TRANSFER PROVIDED IN THE PARTNERSHIP AGREEMENT. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE
PRINCIPAL EXECUTIVE


35

--------------------------------------------------------------------------------





OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE
THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH
THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS
LISTED OR ADMITTED TO TRADING.
Section 4.9    Eligibility Certificates; Ineligible Holders.
(a)    The General Partner may upon demand or on a regular basis require Limited
Partners, and transferees of Limited Partner Interests in connection with a
transfer, to execute an Eligibility Certificate or provide other information as
is necessary for the General Partner to determine if any such Limited Partners
or transferees are Ineligible Holders.
(b)    If any Limited Partner (or its beneficial owners) fails to furnish to the
General Partner within 30 days of its request an Eligibility Certificate and
other information related thereto, or if upon receipt of such Eligibility
Certificate or other requested information the General Partner determines that a
Limited Partner or a transferee of a Limited Partner is an Ineligible Holder,
the Limited Partner Interests owned by such Limited Partner shall be subject to
redemption in accordance with the provisions of Section 4.10 or the General
Partner may refuse to effect the transfer of the Limited Partner Interests to
such transferee. In addition, the General Partner shall be substituted for any
Limited Partner that is an Ineligible Holder as the Limited Partner in respect
of the Ineligible Holder’s Limited Partner Interests.
(c)    The General Partner shall, in exercising voting rights in respect of
Limited Partner Interests held by it on behalf of Ineligible Holders, distribute
the votes in the same ratios as the votes of Limited Partners (including the
General Partner and its Affiliates) in respect of Limited Partner Interests
other than those of Ineligible Holders are cast, either for, against or
abstaining as to the matter.
(d)    Upon dissolution of the Partnership, an Ineligible Holder shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Ineligible Holder’s share of any
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Ineligible Holder
of its Limited Partner Interest (representing the right to receive its share of
such distribution in kind).
(e)    At any time after an Ineligible Holder can and does certify that it no
longer is an Ineligible Holder, it may, upon application to the General Partner,
request that with respect to any Limited Partner Interests of such Ineligible
Holder not redeemed pursuant to Section 4.10, such Ineligible Holder upon
approval of the General Partner, shall no longer constitute an Ineligible Holder
and the General Partner shall cease to be deemed to be the Limited Partner in
respect of such Limited Partner Interests.
(f)    If at any time a transferee of a Partnership Interest fails to furnish an
Eligibility Certificate or any other information requested by the General
Partner pursuant to Section 4.9 within 30 days of such request, or if upon
receipt of such Eligibility Certificate or other information the General Partner
determines, with the advice of counsel, that such transferee is an


36

--------------------------------------------------------------------------------





Ineligible Holder, the Partnership may, unless the transferee establishes to the
satisfaction of the General Partner that such transferee is not an Ineligible
Holder, prohibit and void the transfer, including by placing a stop order with
the Transfer Agent.
Section 4.10    Redemption of Partnership Interests of Ineligible Holders.
(a)    If at any time a Limited Partner fails to furnish an Eligibility
Certificate or any other information requested within the period of time
specified in Section 4.9, or if upon receipt of such Eligibility Certificate or
other information the General Partner determines, with the advice of counsel,
that a Limited Partner is an Ineligible Holder, the Partnership may, unless the
Limited Partner establishes to the satisfaction of the General Partner that such
Limited Partner is not an Ineligible Holder or has transferred his Limited
Partner Interests to a Person who is not an Ineligible Holder and who furnishes
an Eligibility Certificate to the General Partner prior to the date fixed for
redemption as provided below, redeem the Limited Partner Interest of such
Limited Partner as follows:
(i)    The General Partner shall, not later than the 30th day before the date
fixed for redemption, give notice of redemption to the Limited Partner, at such
Limited Partner’s last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon redemption of the Redeemable
Interests (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender of the Certificate evidencing the Redeemable
Interests) and that on and after the date fixed for redemption no further
allocations or distributions to which such Limited Partner would otherwise be
entitled in respect of the Redeemable Interests will accrue or be made.
(ii)    The aggregate redemption price for Redeemable Interests shall be an
amount equal to the Current Market Price (the date of determination of which
shall be the date fixed for redemption) of Limited Partner Interests of the
class to be so redeemed multiplied by the number of Limited Partner Interests of
each such class included among the Redeemable Interests. The redemption price
shall be paid, as determined by the General Partner, in cash or by delivery of a
promissory note of the Partnership in the principal amount of the redemption
price, bearing interest at the rate of 5% annually and payable in three equal
annual installments of principal together with accrued interest, commencing one
year after the redemption date.
(iii)    The Limited Partner or such Limited Partner’s duly authorized
representative shall be entitled to receive the payment for the Redeemable
Interests at the place of payment specified in the notice of redemption on the
redemption date (or, if later in the case of Redeemable Interests evidenced by
Certificates, upon surrender by or on behalf of the Limited Partner or
transferee at the place specified in the notice of redemption, of the
Certificate evidencing the Redeemable Interests, duly endorsed in blank or
accompanied by an assignment duly executed in blank).


37

--------------------------------------------------------------------------------





(iv)    After the redemption date, Redeemable Interests shall no longer
constitute issued and Outstanding Limited Partner Interests.
(b)    The provisions of this Section 4.10 shall also be applicable to Limited
Partner Interests held by a Limited Partner as nominee, agent or representative
of a Person determined to be an Ineligible Holder.
(c)    Nothing in this Section 4.10 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement and the
transferor provides notice of such transfer to the General Partner. Upon receipt
of notice of such a transfer, the General Partner shall withdraw the notice of
redemption, provided the transferee of such Limited Partner Interest certifies
to the satisfaction of the General Partner that such transferee is not an
Ineligible Holder. If the transferee fails to make such certification within 30
days after the request and, in any event, before the redemption date, such
redemption shall be effected from the transferee on the original redemption
date.
ARTICLE V
CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS
Section 5.1    Conversion of the General Partner Interest and Cancellation of
Incentive Distribution Rights.
(a)    Immediately prior to the effectiveness of this Agreement, the General
Partner was the sole general partner of the Partnership and the owner of the
General Partner Interest (as defined in the Second Restated Agreement) and the
Incentive Distribution Rights. Pursuant to this Agreement and the Partnership
Restructuring Agreement, the General Partner Interest (as defined in the Second
Restated Agreement) that existed immediately prior to the effectiveness of this
Agreement and was evidenced by General Partner Units is hereby converted into a
non-economic general partner interest in the Partnership and all of the
Outstanding General Partner Units are hereby cancelled. As of the effectiveness
of this Agreement, the General Partner hereby continues as the general partner
of the Partnership and holds the General Partner Interest (as defined in this
Agreement) and the Partnership is hereby continued without dissolution.
(b)    Concurrently with the effectiveness of this Agreement and pursuant to
this Agreement and the Partnership Restructuring Agreement, all Incentive
Distribution Rights in the Partnership that were Outstanding and held by the
General Partner immediately prior to the effectiveness of this Agreement are
hereby cancelled.
(c)    Concurrently with the effectiveness of this Agreement and pursuant to the
Partnership Restructuring Agreement, in consideration for the transactions set
forth in Section 5.1(a) and Section 5.1(b), the Partnership hereby issues
101,000,000 Common Units to [●] on the date hereof, which issuance is hereby
authorized and approved in all respects.
Section 5.2    [Reserved.]


38

--------------------------------------------------------------------------------





Section 5.3    Contributions by Limited Partners. No Limited Partner will be
required to make any additional Capital Contribution to the Partnership pursuant
to this Agreement.
Section 5.4    Interest and Withdrawal. No interest shall be paid by the
Partnership on Capital Contributions. No Partner shall be entitled to the
withdrawal or return of its Capital Contribution, except to the extent, if any,
that distributions made pursuant to this Agreement or upon termination of the
Partnership may be considered as such by law and then only to the extent
provided for in this Agreement. Except to the extent expressly provided in this
Agreement, no Partner shall have priority over any other Partner either as to
the return of Capital Contributions or as to profits, losses or distributions.
Any such return shall be a compromise to which all Partners agree within the
meaning of Section 17-502(b) of the Delaware Act.
Section 5.5    Capital Accounts.
(a)    The Partnership shall maintain for each Partner (or a beneficial owner of
Partnership Interests held by a nominee, agent or representative in any case in
which such nominee, agent or representative has furnished the identity of such
owner to the Partnership in accordance with Section 6031(c) of the Code or any
other method acceptable to the General Partner) owning a Partnership Interest a
separate Capital Account with respect to such Partnership Interest in accordance
with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such Capital
Account shall in respect of each such Partnership Interest be increased by
(i) the amount of all Capital Contributions made to the Partnership with respect
to such Partnership Interest and (ii) all items of Partnership income and gain
(including income and gain exempt from tax) computed in accordance with
Section 5.5(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1, and decreased by (x) the amount of cash or Net Agreed Value of
all actual and deemed distributions of cash or property (other than Series A PIK
Units) made with respect to such Partnership Interest and (y) all items of
Partnership deduction and loss computed in accordance with Section 5.5(b) and
allocated with respect to such Partnership Interest pursuant to Section 6.1. For
the avoidance of doubt, each Series A Preferred Unit will be treated as a
partnership interest in the Partnership that is “convertible equity” within the
meaning of Treasury Regulation Section 1.721-2(g)(3), and, therefore, each
holder of a Series A Preferred Unit will be treated as a partner in the
Partnership. The initial Capital Account balance in respect of each Series A
Preferred Unit issued on the Series A Issuance Date shall be the Series A Issue
Price. The Capital Account balance of each holder of Series A Preferred Units in
respect of its Series A Preferred Units shall not be increased or decreased as a
result of the accrual and accumulation of an unpaid distribution pursuant to
Section 5.11(b)(i)(B) or Section 5.11(b)(i)(C) in respect of such Series A
Preferred Units except as otherwise provided in this Agreement.
(b)    For purposes of computing the amount of any item of income, gain, loss or
deduction that is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including any
method of depreciation, cost recovery or amortization used for that purpose),
provided that:


39

--------------------------------------------------------------------------------





(i)    Solely for purposes of this Section 5.5, the Partnership shall be treated
as owning directly its proportionate share (as determined by the General Partner
based upon the provisions of the applicable Group Member Agreement or governing,
organizational or similar documents) of all property owned by (x) any other
Group Member that is classified as a partnership or disregarded entity for
federal income tax purposes and (y) any other partnership, limited liability
company, unincorporated business or other entity classified as a partnership or
disregarded entity for federal income tax purposes of which a Group Member is,
directly or indirectly, a partner, member or other equity holder.
(ii)    All fees and other expenses incurred by the Partnership to promote the
sale of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.
(iii)    Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code that may be made by the Partnership. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.
(iv)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(v)    An item of income of the Partnership that is described in
Section 705(a)(1)(B) of the Code (with respect to items of income that are
exempt from tax) shall be treated as an item of income for the purpose of this
Section 5.5(b), and an item of expense of the Partnership that is described in
Section 705(a)(2)(B) of the Code (with respect to expenditures that are not
deductible and not chargeable to capital accounts), shall be treated as an item
of deduction for the purpose of this Section 5.5(b).
(vi)    In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.5(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2) as if


40

--------------------------------------------------------------------------------





the adjusted basis of such property were equal to the Carrying Value of such
property immediately following such adjustment.
(vii)    The Gross Liability Value of each Liability of the Partnership
described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be adjusted at
such times as provided in this Agreement for an adjustment to Carrying Values.
The amount of any such adjustment shall be treated for purposes hereof as an
item of loss (if the adjustment increases the Carrying Value of such Liability
of the Partnership) or an item of gain (if the adjustment decreases the Carrying
Value of such Liability of the Partnership).
(c)    Except as otherwise provided in this Section 5.5(c), a transferee of a
Partnership Interest shall succeed to a Pro Rata portion of the Capital Account
of the transferor relating to the Partnership Interest so transferred.
(d)        In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
on an issuance of additional Partnership Interests for cash or Contributed
Property, the issuance of Partnership Interests as consideration for the
provision of services, or the issuance of Restructuring Common Units (as defined
in the Partnership Restructuring Agreement), the Capital Account of each Partner
and the Carrying Value of each Partnership property immediately prior to such
issuance shall be adjusted upward or downward to reflect any Unrealized Gain or
Unrealized Loss attributable to such Partnership property, and any such
Unrealized Gain or Unrealized Loss shall be treated, for purposes of maintaining
Capital Accounts, as if it had been recognized on an actual sale of each such
property for an amount equal to its fair market value immediately prior to such
issuance and had been allocated among the Partners at such time pursuant to
Section 6.1 in the same manner as any item of gain or loss actually recognized
following an event giving rise to the dissolution of the Partnership would have
been allocated; provided, however, that in the event of an issuance of
Partnership Interests for a de minimis amount of cash or Contributed Property,
or in the event of an issuance of a de minimis amount of Partnership Interests
as consideration for the provision of services, the General Partner may
determine that such adjustments are unnecessary for the proper administration of
the Partnership. In determining such Unrealized Gain or Unrealized Loss, the
aggregate fair market value of all Partnership property (including cash or cash
equivalents) immediately prior to the issuance of additional Partnership
Interests shall be determined by the General Partner using such method of
valuation as it may adopt. In making its determination of the fair market values
of individual properties, the General Partner may determine that it is
appropriate to first determine an aggregate value for the Partnership, derived
from the current trading price of the Common Units, and taking fully into
account the fair market value of the Partnership Interests of all Partners at
such time, and then allocate such aggregate value among the individual
properties of the Partnership (in such manner as it determines appropriate).
(i)    In accordance with Treasury Regulation Section 1.704- 1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, and any such


41

--------------------------------------------------------------------------------





Unrealized Gain or Unrealized Loss shall be treated, for purposes of maintaining
Capital Accounts, as if it had been recognized on an actual sale of each such
property immediately prior to such distribution for an amount equal to its fair
market value, and had been allocated among the Partners, at such time, pursuant
to Section 6.1 in the same manner as any item of gain or loss actually
recognized following an event giving rise to the dissolution of the Partnership
would have been allocated. In determining such Unrealized Gain or Unrealized
Loss the aggregate fair market value of all Partnership property (including cash
or cash equivalents) immediately prior to a distribution shall (A) in the case
of an actual distribution that is not made pursuant to Section 12.4 or in the
case of a deemed distribution, be determined in the same manner as that provided
in Section 5.5(d)(i) or (B) in the case of a liquidating distribution pursuant
to Section 12.4, be determined by the Liquidator using such method of valuation
as it may adopt.
(ii)    In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(s),
immediately after the conversion of a Series A Preferred Unit into a Common Unit
in accordance with Section 5.11(b)(v), the Capital Account of each Partner and
the Carrying Value of each Partnership property shall be adjusted to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
if such Unrealized Gain or Unrealized Loss had been recognized on an actual sale
of each such property for an amount equal to its fair market value immediately
after such conversion and (A) first, all Unrealized Gain (if the Capital Account
of each such Series A Conversion Unit is less than the Per Unit Capital Account
for a then Outstanding Initial Common Unit) or Unrealized Loss (if the Capital
Account of each such Series A Conversion Unit is greater than the Per Unit
Capital Account for a then Outstanding Initial Common Unit) had been allocated
Pro Rata to each Partner holding Series A Conversion Units received upon such
conversion until the Capital Account of each such Series A Conversion Unit is
equal to the Per Unit Capital Amount for a then Outstanding Initial Common Unit;
and (B) second, any remaining Unrealized Gain or Unrealized Loss had been
allocated to the Partners at such time pursuant to Section 6.1(d). In
determining such Unrealized Gain or Unrealized Loss, the aggregate cash amount
and fair market value of all Partnership assets immediately after the conversion
of a Series A Preferred Unit shall be determined by the General Partner using
such method of valuation as it may adopt (taking into account Section 7701(g) of
the Code); provided, however, that the General Partner, in arriving at such
valuation, must take fully into account the fair market value of the Partnership
Interests of all Partners at such time and must make such adjustments to such
valuation as required by Treasury Regulation Section 1.704-1(b)(2)(iv)(h)(2).
The General Partner shall allocate such aggregate value among the assets of the
Partnership in such manner as it determines in its discretion. If, after making
the allocations of Unrealized Gain and Unrealized Loss as set forth above in
this Section 5.5(d)(iii), the Capital Account of each Partner with respect to
each Series A Conversion Unit received upon such conversion of the Series A
Preferred Unit is less than the Per Unit Capital Amount for a then Outstanding
Initial Common Unit, then Capital Account balances shall be reallocated between
the Partners holding Common Units (other than Series A Conversion Units) and
Partners holding Series A Conversion Units so as to cause the Capital Account of
each Partner holding a Series A Conversion Unit to equal, on a per


42

--------------------------------------------------------------------------------





Unit basis with respect to each such Series A Conversion Unit, the Per Unit
Capital Amount for a then Outstanding Initial Common Unit.
Section 5.6    Issuances of Additional Partnership Interests.
(a)    Subject to Section 5.7 and Section 5.11(b)(iii), the Partnership may
issue additional Partnership Interests and Derivative Partnership Interests for
any Partnership purpose at any time and from time to time to such Persons for
such consideration and on such terms and conditions as the General Partner shall
determine, all without the approval of any Limited Partners.
(b)    Each additional Partnership Interest authorized to be issued by the
Partnership pursuant to Section 5.6(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Interests), as shall be fixed by the General Partner, including
(i) the right to share in Partnership profits and losses or items thereof;
(ii) the right to share in Partnership distributions; (iii) the rights upon
dissolution and liquidation of the Partnership; (iv) whether, and the terms and
conditions upon which, the Partnership may or shall be required to redeem the
Partnership Interest; (v) whether such Partnership Interest is issued with the
privilege of conversion or exchange and, if so, the terms and conditions of such
conversion or exchange; (vi) the terms and conditions upon which each
Partnership Interest will be issued, evidenced by Certificates and assigned or
transferred; (vii) the method for determining the Percentage Interest as to such
Partnership Interest; and (viii) the right, if any, of each such Partnership
Interest to vote on Partnership matters, including matters relating to the
relative rights, preferences and privileges of such Partnership Interest.
(c)    The General Partner shall take all actions that it determines to be
necessary or appropriate in connection with (i) each issuance of Partnership
Interests and Derivative Partnership Interests pursuant to this Section 5.6,
(ii) the conversion of the Combined Interest into Common Units pursuant to the
terms of this Agreement, (iii) reflecting admission of such additional Limited
Partners in the Partnership Register as the Record Holders of such Limited
Partner Interests and (iv) all additional issuances of Partnership Interests and
Derivative Partnership Interests. The General Partner shall determine the
relative rights, powers and duties of the holders of the Units or other
Partnership Interests or Derivative Partnership Interests being so issued. The
General Partner shall do all things necessary to comply with the Delaware Act
and is authorized and directed to do all things that it determines to be
necessary or appropriate in connection with any future issuance of Partnership
Interests or Derivative Partnership Interests or in connection with the
conversion of the Combined Interest into Units pursuant to the terms of this
Agreement, including compliance with any statute, rule, regulation or guideline
of any federal, state or other governmental agency or any National Securities
Exchange on which the Units or other Partnership Interests are listed or
admitted to trading.
(d)    No fractional Units shall be issued by the Partnership.
Section 5.7    Limited Preemptive Right. Except as provided in this Section 5.7
or as otherwise provided in a separate agreement by the Partnership, no Person
shall have any


43

--------------------------------------------------------------------------------





preemptive, preferential or other similar right with respect to the issuance of
any Partnership Interest, whether unissued, held in the treasury or hereafter
created. The General Partner shall have the right, which it may from time to
time assign in whole or in part to any of its Affiliates, to purchase
Partnership Interests from the Partnership whenever, and on the same terms that,
the Partnership issues Partnership Interests to Persons other than the General
Partner and its Affiliates, to the extent necessary to maintain the Percentage
Interests of the General Partner and its Affiliates equal to that which existed
immediately prior to the issuance of such Partnership Interests. The
determination by the General Partner to exercise (or refrain from exercising)
its right pursuant to the immediately preceding sentence shall be a
determination made in its individual capacity.
Section 5.8    Splits and Combinations.
(a)    Subject to Section 5.8(e) and Section 5.11(b)(v)(E), the Partnership may
make a Pro Rata distribution of Partnership Interests to all Record Holders or
may effect a subdivision or combination of Partnership Interests so long as,
after any such event, each Partner shall have the same Percentage Interest in
the Partnership as before such event, and any amounts calculated on a per Unit
basis or stated as a number of Units are proportionately adjusted.
(b)    Whenever such a distribution, subdivision or combination of Partnership
Interests is declared, the General Partner shall select a Record Date as of
which the distribution, subdivision or combination shall be effective and shall
send notice thereof at least 20 days prior to such Record Date to each Record
Holder as of a date not less than 10 days prior to the date of such notice (or
such shorter periods as required by applicable law). The General Partner also
may cause a firm of independent public accountants selected by it to calculate
the number of Partnership Interests to be held by each Record Holder after
giving effect to such distribution, subdivision or combination. The General
Partner shall be entitled to rely on any certificate provided by such firm as
conclusive evidence of the accuracy of such calculation.
(c)    [Reserved.]
(d)    Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Interests to
the Record Holders of Partnership Interests as of the applicable Record Date
representing the new number of Partnership Interests held by such Record
Holders, or the General Partner may adopt such other procedures that it
determines to be necessary or appropriate to reflect such changes. If any such
combination results in a smaller total number of Partnership Interests
Outstanding, the Partnership shall require, as a condition to the delivery to a
Record Holder of Partnership Interests represented by Certificates, the
surrender of any Certificate held by such Record Holder immediately prior to
such Record Date.
(e)    The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.6(d) and this Section 5.8(e), each fractional Unit
shall be rounded to the nearest whole Unit (with fractional Units equal to or
greater than a 0.5 Unit being rounded to the next higher Unit).


44

--------------------------------------------------------------------------------





Section 5.9    Fully Paid and Non-Assessable Nature of Limited Partner
Interests. All Limited Partner Interests issued pursuant to, and in accordance
with the requirements of, this Article V shall be fully paid and non-assessable
Limited Partner Interests in the Partnership, except as such non-assessability
may be affected by Sections 17-303, 17-607 or 17-804 of the Delaware Act.
Section 5.10    [Reserved.]
Section 5.11    Establishment of Series A Preferred Units.
(a)    General. Pursuant to the Second Restated Agreement, there was created a
class of Units designated as “Series A Perpetual Convertible Preferred Units”
(such Series A Perpetual Convertible Preferred Units, together with any Series A
PIK Units, the “Series A Preferred Units”), with the designations, preferences
and relative, participating, optional or other special rights, privileges,
powers, duties and obligations as set forth in this Section 5.11 and elsewhere
in this Agreement. A total of 13,819,791 Series A Perpetual Convertible
Preferred Units were issued by the Partnership on the Series A Issuance Date
pursuant to the terms and conditions of the Series A Purchase Agreement, and the
Partnership may issue additional Series A Preferred Units in the form of Series
A PIK Units from time to time in accordance with this Agreement. Each Series A
Preferred Unit shall constitute a “security” within the meaning of, and governed
by, (i) Article 8 of the Uniform Commercial Code (including Section 8-102(a)(15)
thereof) as in effect from time to time in the State of Delaware, and (ii) the
corresponding provisions of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.
(b)    Rights of Series A Preferred Units. The Series A Preferred Units shall
have the following rights, preferences and privileges and the Series A Preferred
Unitholders shall be subject to the following duties and obligations:
(i)    Distributions.
(a)    Commencing with the Quarter ending on December 31, 2017 and continuing
through the applicable Series A Conversion Date, subject to
Section 5.11(b)(i)(D), each Record Holder of Series A Preferred Units as of an
applicable Record Date for each Quarter shall be entitled to receive, in respect
of each Series A Preferred Unit held by such Record Holder, cumulative
distributions in respect of such Quarter equal to the sum of (1) the Series A
Distribution Amount for such Quarter and (2) any Series A Unpaid Distributions
with respect to such Series A Preferred Unit (collectively, the “Series A
Quarterly Distribution”). With respect to any Quarter (or portion thereof for
which a Series A Quarterly Distribution is due) ending on or prior to
September 30, 2019 (the “Series A PIK Distribution Period”), such Series A
Quarterly Distribution shall be paid, as determined by the General Partner, in
cash, in-kind in the form of additional Series A Perpetual Convertible Preferred
Units (“Series A PIK Units”)


45

--------------------------------------------------------------------------------





or in a combination thereof, in an amount equal to the Series A Distribution
Amount on all Outstanding Series A Preferred Units. For any Quarter ending after
the Series A PIK Distribution Period, all Series A Quarterly Distributions shall
be paid in cash. If, during the Series A PIK Distribution Period, the General
Partner elects to pay all or any portion of a Series A Quarterly Distribution in
Series A PIK Units, the number of Series A PIK Units to be issued in connection
with such Series A Quarterly Distribution shall equal (x) the applicable Series
A Distribution Amount (or portion thereof to be paid in Series A PIK Units)
divided by (y) the Series A Issue Price; provided, however, that fractional
Series A PIK Units shall not be issued to any Person (each fractional Series A
PIK Unit shall be rounded to the nearest whole Series A PIK Unit (and a 0.5
Series A PIK Unit shall be rounded to the next higher Series A PIK Unit)). Each
Series A Quarterly Distribution shall be payable quarterly by no later than the
earlier of 60 days after the end of the applicable Quarter and the payment date
of distributions, if any, on any Series A Parity Securities and Series A Junior
Securities (each such payment date, a “Series A Distribution Payment Date”). If
the General Partner establishes an earlier Record Date for any distribution to
be made by the Partnership on other Partnership Interests in respect of any
Quarter, then the Record Date established pursuant to this Section 5.11(b)(i)
for a Series A Quarterly Distribution in respect of such Quarter shall be the
same Record Date. For the avoidance of doubt, (aa) the Series A Preferred Units
shall not be entitled to any distributions made pursuant to Section 6.3 and (bb)
unless otherwise expressly provided herein, all references in this Agreement to
Series A Preferred Units shall include all Series A PIK Units Outstanding as of
the date of such determination.
(b)    If the Partnership fails to pay in full the Series A Distribution Amount
of any Series A Quarterly Distribution (in cash, Series A PIK Units or a
combination thereof) when due for any Quarter (or portion thereof for which a
Series A Quarterly Distribution is due) during the Series A PIK Distribution
Period, then the Series A Preferred Unitholders entitled to such unpaid Series A
Quarterly Distribution shall be deemed to have nonetheless received such Series
A Quarterly Distribution in the form of Series A PIK Units and, accordingly,
shall have all other rights under this Agreement as if such Series A PIK Units
had, in fact, been issued on the applicable Series A Distribution Payment Date.
If the Partnership fails to pay in full the Series A Distribution Amount of any
Series A Quarterly Distribution in accordance with Section 5.11(b)(i)(A) when
due for any Quarter following the Series A PIK Distribution Period, then from
and after the first date of such failure and continuing until such failure is
cured by payment in full in cash of all such arrearages, (1) the amount of such
unpaid cash distributions (on a per Series A Preferred Unit basis, “Series A
Unpaid Distributions”) unless and until paid will accrue and accumulate from and
including the first day of the Quarter immediately following the Quarter in
respect of which the first such payment is due until all such Series A Unpaid
Distributions are paid in full and (2) the Partnership shall not be permitted
to, and shall not, declare or make, any distributions, redemptions or
repurchases in respect of any Series A Junior Securities or Series A Parity
Securities (including, for the


46

--------------------------------------------------------------------------------





avoidance of doubt, with respect to the Quarter for which the Partnership first
failed to pay in full the Series A Distribution Amount of any Series A Quarterly
Distribution in cash when due); provided, however, that distributions may be
declared and paid on the Series A Preferred Units and the Series A Parity
Securities so long as such distributions are declared and paid Pro Rata so that
amounts of distributions declared per Series A Preferred Unit and Series A
Parity Security shall in all cases bear to each other the same ratio that
accrued and accumulated distributions per Series A Preferred Unit and Series A
Parity Security bear to each other.
(c)    The aggregate Series A Distribution Amount (excluding any portion paid in
Series A PIK Units) shall be paid out of cash and cash equivalents that is
deemed to be Operating Surplus for the applicable Quarter. To the extent that
any portion of a Series A Quarterly Distribution to be paid in cash with respect
to any Quarter exceeds the amount of cash and cash equivalents that is deemed to
be Operating Surplus for such Quarter, the amount of cash equal to the cash and
cash equivalents that is deemed to be Operating Surplus for such Quarter will be
paid to the Series A Preferred Unitholders, Pro Rata, and the balance of such
Series A Quarterly Distribution shall be unpaid and shall constitute an
arrearage and shall accrue and accumulate as set forth in Section 5.11(b)(i)(B).
(d)    Notwithstanding anything in this Section 5.11(b)(i) to the contrary, with
respect to any Series A Preferred Unit that is converted into a Common Unit, (1)
with respect to a distribution to be made to Record Holders as of the Record
Date immediately preceding such conversion, the Record Holder of such Series A
Preferred Unit as of such Record Date shall be entitled to receive such
distribution in respect of such Series A Preferred Unit on the corresponding
Series A Distribution Payment Date, but shall not be entitled to receive such
distribution in respect of the Common Units into which such Series A Preferred
Unit was converted on the payment date thereof, and (2) with respect to a
distribution to be made to Record Holders as of any Record Date following such
conversion, the Record Holder of the Series A Conversion Units into which such
Series A Preferred Unit was converted as of such Record Date shall be entitled
to receive such distribution in respect of such Series A Conversion Units on the
payment date thereof, but shall not be entitled to receive such distribution in
respect of such Series A Preferred Unit on the corresponding Series A
Distribution Payment Date. For the avoidance of doubt, if a Series A Preferred
Unit is converted into Series A Conversion Units pursuant to the terms hereof
following a Record Date but prior to the corresponding Series A Distribution
Payment Date, then the Record Holder of such Series A Preferred Unit as of such
Record Date shall nonetheless remain entitled to receive on the Series A
Distribution Payment Date a distribution in respect of such Series A Preferred
Unit pursuant to Section 5.11(b)(i)(A) and, until such distribution is received,
Section 5.11(b)(i)(B) shall continue to apply.
(e)    [Reserved.]


47

--------------------------------------------------------------------------------





(f)    When any Series A PIK Units are payable to a Series A Preferred
Unitholder pursuant to this Section 5.11 the Partnership shall issue the Series
A PIK Units to such holder in accordance with Section 5.11(b)(i)(A) (the date of
issuance of such Series A PIK Units, the “Series A PIK Payment Date”). On the
Series A PIK Payment Date, the Partnership shall have the option to (1) issue to
such Series A Preferred Unitholder a certificate or certificates for the number
of Series A PIK Units to which such Series A Preferred Unitholder shall be
entitled, or (2) cause the Transfer Agent to make a notation in book entry form
in the books of the Partnership, and all such Series A PIK Units shall, when so
issued, be duly authorized, validly issued, fully paid and non-assessable
Limited Partner Interests, except as such non-assessability may be affected by
Sections 17-303, 17-607 or 17-804, of the Delaware Act, and shall be free from
preemptive rights and free of any lien, claim, rights or encumbrances, other
than those arising under the Delaware Act or this Agreement or created by the
holders thereof.
(g)    For purposes of maintaining Capital Accounts, if the Partnership issues
one or more Series A PIK Units with respect to a Series A Preferred Unit, (1)
the Partnership shall be treated as distributing cash with respect to such
Series A Preferred Unit in an amount equal to the Series A Issue Price of the
Series A PIK Unit issued in payment of the Series A Quarterly Distribution and
(2) the holder of such Series A Preferred Unit shall be treated as having
contributed to the Partnership in exchange for such newly issued Series A PIK
Unit an amount of cash equal to the Series A Issue Price.
(ii)    Voting Rights.
(a)    Except as provided in Section 5.11(b)(ii)(B), the Outstanding Series A
Preferred Units shall have voting rights that are identical to the voting rights
of the Common Units into which such Series A Preferred Units would be converted
at the then-applicable Series A Conversion Rate (regardless of whether the
Series A Preferred Units are then convertible), and shall vote with the Common
Units as a single class (including for purposes of Section 7.9(a) and
Section 11.1(b)), so that the Record Holder of each Outstanding Series A
Preferred Unit will be entitled to one vote for each Common Unit into which such
Series A Preferred Unit would be converted at the then-applicable Series A
Conversion Rate (regardless of whether the Series A Preferred Units are then
convertible) on each matter with respect to which each Record Holder of a Common
Unit is entitled to vote. Each reference in this Agreement to a vote of Record
Holders of Common Units shall be deemed to be a reference to the Record Holders
of Common Units and Series A Preferred Units, voting together as a single class
during any period in which any Series A Preferred Units are Outstanding.
(b)    Except as provided in Section 5.11(b)(ii)(C), notwithstanding any other
provision of this Agreement, in addition to all other requirements imposed by
Delaware law, and all other voting rights granted under this Agreement, the


48

--------------------------------------------------------------------------------





affirmative vote of the Record Holders of the Series A Required Voting
Percentage shall be required for any amendment to this Agreement or the
Certificate of Limited Partnership (including by merger or otherwise or any
amendment contemplated by and made in accordance with Section 5.11(b)(iii)) that
is adverse (other than in a de minimis manner) to any of the rights, preferences
and privileges of the Series A Preferred Units. Without limiting the generality
of the preceding sentence, any amendment shall be deemed to have such an adverse
impact that is not de minimis if such amendment would:
(i)    reduce the Series A Distribution Amount, change the form of payment of
distributions on the Series A Preferred Units, defer the date from which
distributions on the Series A Preferred Units will accrue, cancel any accrued
and unpaid distributions on the Series A Preferred Units or any interest accrued
thereon (including any Series A Unpaid Distributions, Series A Partial Period
Distributions or Series A PIK Units), or change the seniority rights of the
Series A Preferred Unitholders as to the payment of distributions in relation to
the holders of any other class or series of Partnership Interests;
(ii)    reduce the amount payable or change the form of payment to the Record
Holders of the Series A Preferred Units upon the voluntary or involuntary
liquidation, dissolution or winding up, or sale of all or substantially all of
the assets, of the Partnership, or change the seniority of the liquidation
preferences of the Record Holders of the Series A Preferred Units in relation to
the rights of the holders of any other class or series of Partnership Interests
upon the liquidation, dissolution and winding up of the Partnership; or
(iii)    make the Series A Preferred Units redeemable or convertible at the
option of the Partnership other than as set forth herein.
(c)    Notwithstanding anything to the contrary in this Section 5.11(b)(ii), in
no event shall the consent of the Series A Preferred Unitholders, as a separate
class, be required in connection with any Series A Change of Control or
Partnership Restructuring Event; provided, however, that nothing in the
foregoing shall limit the voting rights of any Series A Preferred Unitholder in
connection with any vote of Record Holders of Common Units and Series A
Preferred Units together as a single class that may be required.
(d)    Notwithstanding any other provision of this Agreement, in addition to all
other voting rights granted under this Agreement, the Partnership shall not
declare or pay any distribution from Capital Surplus without the affirmative
vote of the Record Holders of the Series A Required Voting Percentage.
(iii)    Issuances of Series A Senior Securities and Series A Parity Securities.
Other than issuances of Series A PIK Units, the Partnership shall not, without
the


49

--------------------------------------------------------------------------------





affirmative vote of the Record Holders of the Series A Required Voting
Percentage, issue any (A) Series A Senior Securities (or amend the provisions of
any class of Partnership Interests to make such class of Partnership Interests a
class of Series A Senior Securities), (B) Series A Parity Securities (or amend
the provisions of any class of Partnership Interests to make such class of
Partnership Interests a class of Series A Parity Securities) or (C) Series A
Preferred Units; provided, however, that, without the consent of any holder of
Outstanding Series A Preferred Units (but without prejudice to their rights to
vote on an as-converted basis to the extent that the Common Units are entitled
to vote on any such matter), the Partnership may issue additional Series A
Parity Securities at any time in an amount not to exceed the greater of:
(i)    a number of Series A Parity Securities with an aggregate purchase price
of $300 million;
(ii)    a number of Series A Parity Securities such that, as of the date of
issuance of such Series A Parity Securities, the aggregate number of all Series
A Parity Securities, together with the Series A Preferred Units, in each case on
an as-converted basis (or, if the Series A Parity Securities are not
convertible, assuming that such Series A Parity Securities are convertible into
a number of Common Units equal to (aa) the aggregate purchase price of such
Series A Parity Securities, divided by (bb) the Average VWAP for the 30 Trading
Day period ending on the date immediately preceding the date of issuance of such
Series A Parity Securities (such Common Units, the “Series A Parity Equivalent
Units”)), equals no more than 15% of all Outstanding Common Units, (including as
Outstanding for such purposes, (I) any Common Units issuable in respect of the
Series A Preferred Units at the then-applicable Series A Conversion Rate
(regardless of whether the Series A Preferred Units are then convertible), (II)
any Common Units issuable in respect of any Series A Parity Securities
(including any warrants issued in connection with Series A Parity Securities) at
the initial or then-applicable conversion rate (regardless of whether such
Series A Parity Securities are then convertible), as applicable, (III) any
Common Units issuable in respect of any outstanding warrants or options issued
by the Partnership, (IV) any Series A Parity Equivalent Units and (V) any Common
Units that would otherwise be excluded by operation of the definition of the
term “Outstanding”); and
(iii)    if the number of Series A Preferred Units then Outstanding has an
aggregate Series A Issue Price of less than $100 million, such number of Series
A Parity Securities as determined by the General Partner.
Notwithstanding anything in the foregoing to the contrary, subject to
Section 5.11(b)(v)(E), the Partnership may, without any vote of the holders of
Outstanding Series A Preferred Units (but without prejudice to their rights to
vote on an as-converted basis to the extent that the


50

--------------------------------------------------------------------------------





Common Units are entitled to vote on any such matter), create (by
reclassification or otherwise) and issue Series A Junior Securities in an
unlimited amount.
(iv)    Legends. Unless otherwise directed by the General Partner, each book
entry or Certificate evidencing a Series A Preferred Unit shall bear a
restrictive notation in substantially the following form:
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF PHILLIPS 66 PARTNERS
LP THAT THIS SECURITY MAY NOT BE SOLD, OFFERED, RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED IF SUCH TRANSFER WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR
STATE SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF PHILLIPS 66 PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE PHILLIPS 66 PARTNERS LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED).
THE GENERAL PARTNER OF PHILLIPS 66 PARTNERS LP MAY IMPOSE RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT DETERMINES, WITH THE ADVICE OF COUNSEL, THAT
SUCH RESTRICTIONS ARE NECESSARY OR ADVISABLE TO (I) AVOID A SIGNIFICANT RISK OF
PHILLIPS 66 PARTNERS LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING
TAXABLE AS AN ENTITY FOR U.S. FEDERAL INCOME TAX PURPOSES OR (II) PRESERVE THE
UNIFORMITY OF THE LIMITED PARTNER INTERESTS OF PHILLIPS 66 PARTNERS LP (OR ANY
CLASS OR CLASSES OR SERIES THEREOF).
THIS SECURITY IS SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF PHILLIPS 66
PARTNERS LP, AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME. COPIES OF
SUCH AGREEMENT MAY BE OBTAINED AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER
OF RECORD OF THIS SECURITY TO THE SECRETARY OF THE GENERAL PARTNER AT THE
PRINCIPAL EXECUTIVE OFFICES OF THE PARTNERSHIP. THE RESTRICTIONS SET


51

--------------------------------------------------------------------------------





FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT OF ANY TRANSACTIONS INVOLVING THIS
SECURITY ENTERED INTO THROUGH THE FACILITIES OF ANY NATIONAL SECURITIES EXCHANGE
ON WHICH THIS SECURITY IS LISTED OR ADMITTED TO TRADING.
(v)    Conversion.
(a)    At the Option of the Series A Preferred Unitholders. Beginning with the
earlier of (1) October 6, 2019 and (2) immediately prior to the liquidation of
the Partnership under Section 12.4, the Series A Preferred Units owned by any
Series A Preferred Unitholder shall be convertible, in whole or in part, at any
time and from time to time upon the request of such Series A Preferred
Unitholder, but not more than once per Quarter by such Series A Preferred
Unitholder (inclusive of any conversion by such Series A Preferred Unitholder’s
Affiliates, with each Series A Preferred Unitholder and its Affiliates being
entitled to a single conversion right per Quarter), into a number of Common
Units determined by multiplying the number of Series A Preferred Units to be
converted by (aa) in the case of clause (1) above, the Series A Conversion Rate
at such time and (bb) in the case of clause (2) above, the Series A COC
Conversion Rate; provided, however, that the Partnership shall not be obligated
to honor any such conversion request unless such conversion will involve an
aggregate number of Series A Preferred Units with an underlying value of Common
Units equal to or greater than $50 million (taking into account and including
any concurrent conversion requests by any Affiliates of such Series A Preferred
Unitholder) based on the Series A Issue Price (or a lesser underlying value if
such conversion will result in the conversion of all of the Series A Preferred
Units held by such Series A Preferred Unitholder and its Affiliates).
Immediately upon the issuance of Series A Conversion Units as a result of any
conversion of Series A Preferred Units hereunder, subject to
Section 5.11(b)(i)(D), all rights of the Series A Converting Unitholder with
respect to such Series A Preferred Units shall cease, including any further
accrual of distributions, and such Series A Converting Unitholder thereafter
shall be treated for all purposes as the owner of Common Units. Fractional
Common Units shall not be issued to any Person pursuant to this
Section 5.11(b)(v)(A) (each fractional Common Unit shall be rounded to the
nearest whole Common Unit (and a 0.5 Common Unit shall be rounded to the next
higher Common Unit)).
(b)    At the Option of the Partnership. At any time after October 6, 2020, the
Partnership shall have the option, at any time and from time to time, but not
more than once per Quarter, to convert all or any portion of the Series A
Preferred Units then Outstanding into a number of Common Units determined by
multiplying the number of Series A Preferred Units to be converted by the Series
A Mandatory Conversion Rate at such time. Fractional Common Units shall not be
issued to any Person pursuant to this Section 5.11(b)(v)(B) (each fractional
Common Unit shall be rounded to the nearest whole Common Unit (and a 0.5


52

--------------------------------------------------------------------------------





Common Unit shall be rounded to the next higher Common Unit)). Notwithstanding
the foregoing, in order for the Partnership to exercise such option:
(i)    the Common Units must be listed or admitted for trading on a National
Securities Exchange;
(ii)    the Average VWAP for the 20 Trading Day period immediately preceding the
Series A Mandatory Conversion Notice Date must be greater than $73.2645;
(iii)    the average daily trading volume of the Common Units on the principal
National Securities Exchange on which the Common Units are then listed or
admitted to trading must exceed 100,000 Common Units (as such amount may be
adjusted to reflect any Unit split, combination or similar event) for the 20
Trading Day period immediately preceding the Series A Mandatory Conversion
Notice Date; and
(iv)    the Partnership must have an effective registration statement on file
with the Commission covering resales of the underlying Common Units to be
received by the applicable Series A Preferred Unitholders upon any such
conversion;
provided, however, that the Partnership shall not be entitled to exercise such
option unless such conversion will involve an aggregate number of Series A
Preferred Units with an underlying value of Common Units equal to or greater
than $50 million based on the Series A Issue Price (or a lesser underlying value
if such conversion will result in the conversion of all of the then Outstanding
Series A Preferred Units). Any such conversion shall be allocated among the
Series A Preferred Unitholders on a Pro Rata basis or on such other basis as may
be agreed upon by all Series A Preferred Unitholders.
Nothing in this Section 5.11(b)(v)(B), however, is intended to limit or prevent
a Series A Preferred Unitholder from electing to convert its Series A Preferred
Units into Common Units in accordance with Section 5.11(b)(v)(A), and the
Partnership shall not have any right to convert Series A Preferred Units from a
Series A Preferred Unitholder to the extent such Series A Preferred Unitholder
delivers a valid Series A Conversion Notice covering all of the Series A
Preferred Units that are the subject of the applicable Series A Mandatory
Conversion Notice to the Partnership prior to the Series A Conversion Date in
respect of the applicable Series A Mandatory Conversion Notice.
(c)    Conversion Notice.
(i)    To convert Series A Preferred Units into Common Units pursuant to
Section 5.11(b)(v)(A), a Series A Converting Unitholder shall give written
notice (a “Series A Conversion Notice,” and the date such notice is received, a
“Series A Conversion Notice Date”) to the Partnership stating that such Series A
Preferred Unitholder elects to so


53

--------------------------------------------------------------------------------





convert Series A Preferred Units pursuant to Section 5.11(b)(v)(A), the number
of Series A Preferred Units to be converted and the Person to whom the
applicable Series A Conversion Units should be issued.
(ii)    To convert Series A Preferred Units into Common Units pursuant to
Section 5.11(b)(v)(B), the Partnership shall give written notice (a “Series A
Mandatory Conversion Notice,” and the date such notice is sent by the
Partnership, a “Series A Mandatory Conversion Notice Date”) to each Record
Holder of Series A Preferred Units stating that the Partnership elects to so
convert Series A Preferred Units pursuant to Section 5.11(b)(v)(B) and the
number of Series A Preferred Units to be so converted. The applicable Series A
Conversion Units shall be issued in the name of the Record Holder of such Series
A Preferred Units.
(d)    Timing. If a Series A Conversion Notice is delivered by a Series A
Preferred Unitholder to the Partnership or a Series A Mandatory Conversion
Notice is delivered by the Partnership to a Series A Preferred Unitholder, each
in accordance with Section 5.11(b)(v)(C), the Partnership shall issue the
applicable Series A Conversion Units no later than five Business Days after the
Series A Conversion Notice Date or 10 Business Days after the Series A Mandatory
Conversion Notice Date, as the case may be, occurs (any date of issuance of
Common Units upon conversion of Series A Preferred Units pursuant to this
Section 5.11(b)(v) or Section 5.11(b)(vi), a “Series A Conversion Date”);
provided, that the Series A Conversion Date in the case of a Series A Mandatory
Conversion shall in no event be prior to the tenth Business Day following the
Series A Mandatory Conversion Notice Date. On the Series A Conversion Date, the
Partnership shall instruct, and shall use its commercially reasonable efforts to
cause, its Transfer Agent to electronically transmit the Series A Conversion
Units issuable upon conversion to such Series A Preferred Unitholder (or
designated recipient(s)), by crediting the account of the Series A Preferred
Unitholder (or designated recipient(s)) through its Deposit Withdrawal Agent
Commission system. The parties agree to coordinate with the Transfer Agent to
accomplish this objective. Subject to Section 5.11(b)(i)(D), upon issuance of
Series A Conversion Units to the Series A Converting Unitholder (or its
designated recipient(s)), all rights of such Series A Converting Unitholder with
respect to the converted Series A Preferred Units shall cease, and such Series A
Converting Unitholder shall be treated for all purposes as the Record Holder of
such Series A Conversion Units.
(e)    Distributions, Combinations, Subdivisions and Reclassifications by the
Partnership. If, after the Series A Issuance Date, the Partnership (1) makes a
distribution on the Common Units payable in Common Units or other Partnership
Interests, (2) subdivides or splits its outstanding Common Units into a greater
number of Common Units, (3) combines or reclassifies the Common Units into a
lesser number of Common Units, (4) issues by reclassification of its Common
Units any Partnership Interests (including any reclassification in connection
with


54

--------------------------------------------------------------------------------





a merger, consolidation or business combination in which the Partnership is the
surviving Person), (5) effects a Pro Rata repurchase of Common Units, in each
case other than in connection with a Series A Change of Control (which shall be
governed by Section 5.11(b)(vi)), (6) issues to holders of Common Units, in
their capacity as holders of Common Units, rights, options or warrants entitling
them to subscribe for or purchase Common Units at less than the market value
thereof, (7) distributes to holders of Common Units evidences of indebtedness,
Partnership Interests (other than Common Units) or other assets (including
securities, but excluding any distribution referred to in clause (1) above, any
rights or warrants referred to in clause (6) above, any consideration payable in
connection with a tender or exchange offer made by the Partnership or any of its
Subsidiaries and any distribution of Units or any class or series, or similar
Partnership Interest, of or relating to a Subsidiary or other business unit of
the Partnership in the case of certain spin-off transactions described below),
or (8) consummates a spin-off, where the Partnership makes a distribution to all
holders of Common Units consisting of Units of any class or series, or similar
equity interests of, or relating to, a Subsidiary or other business unit of the
Partnership, then the Series A Conversion Rate, the Series A Mandatory
Conversion Rate, the Series A Redemption Price and the dollar amount set forth
in Section 5.11(b)(v)(B)(2), in each case, in effect at the time of the Record
Date for such distribution or the effective date of any such other transaction
shall be proportionately adjusted: (aa) in respect of clauses (1) through (4)
above, so that the conversion of the Series A Preferred Units after such time
shall entitle each Series A Preferred Unitholder to receive the aggregate number
of Common Units (or any Partnership Interests into which such Common Units would
have been combined, consolidated, merged or reclassified, as applicable) that
such Series A Preferred Unitholder would have been entitled to receive if the
Series A Preferred Units had been converted into Common Units immediately prior
to such Record Date or effective date, as the case may be, (bb) in respect of
clauses (5) through (8) above, in the reasonable discretion of the General
Partner to appropriately ensure that the Series A Preferred Units are
convertible into an economically equivalent number of Common Units after taking
into account the event described in clauses (5) through (8) above, and (cc) in
addition to the foregoing, in the case of a merger, consolidation or business
combination in which the Partnership is the surviving Person, the Partnership
shall provide effective provisions to ensure that the provisions in this
Section 5.11 relating to the Series A Preferred Units shall not be abridged or
amended and that the Series A Preferred Units shall thereafter retain the same
powers, economic rights, preferences and relative participating, optional and
other special rights, and the qualifications, limitations and restrictions
thereon, that the Series A Preferred Units had immediately prior to such
transaction or event and the Series A Conversion Rate, the Series A Mandatory
Conversion Rate, the Series A Redemption Price and the dollar amount set forth
in Section 5.11(b)(v)(B)(2), and any other terms of the Series A Preferred Units
that the General Partner in its reasonable discretion determines require
adjustment to achieve the economic equivalence described below, shall be
proportionately


55

--------------------------------------------------------------------------------





adjusted to take into account any such subdivision, split, combination or
reclassification. An adjustment made pursuant to this Section 5.11(b)(v)(E)
shall become effective immediately after the Record Date, in the case of a
distribution, and shall become effective immediately after the applicable
effective date, in the case of a subdivision, combination, reclassification
(including any reclassification in connection with a merger, consolidation or
business combination in which the Partnership is the surviving Person) or
split. Such adjustment shall be made successively whenever any event described
above shall occur.
(f)    No Adjustments for Certain Items. Notwithstanding any of the other
provisions of this Section 5.11(b)(v), no adjustment shall be made to the Series
A Conversion Rate or the Series A Issue Price pursuant to Section 5.11(b)(v)(E)
as a result of any of the following:
(i)    any cash distributions made to holders of the Common Units (unless made
in breach of Section 5.11(b)(i)(B));
(ii)    any issuance of Partnership Interests in exchange for cash;
(iii)    any grant of Common Units or options, warrants or rights to purchase or
receive Common Units or the issuance of Common Units upon the exercise or
vesting of any such options, warrants or rights in respect of services provided
to or for the benefit of the Partnership or its Subsidiaries, under compensation
plans and agreements approved by the General Partner (including any long-term
incentive plan);
(iv)    any issuance of Common Units as all or part of the consideration to
effect (aa) the closing of any acquisition by the Partnership of assets or
equity interests of a third party in an arm’s-length transaction, (bb) the
closing of any acquisition by the Partnership of assets or equity interests of
Phillips 66 Company or any of its Affiliates or (cc) the consummation of a
merger, consolidation or other business combination of the Partnership with
another entity in which the Partnership survives and the Common Units remain
Outstanding to the extent any such transaction set forth in clause (aa), (bb) or
(ccc) above is approved by the General Partner; or
(v)    the issuance of Common Units upon conversion of the Series A Preferred
Units or any Series A Parity Securities.
Notwithstanding anything in this Agreement to the contrary, (x) whenever the
issuance of a Partnership Interest or other event would require an adjustment to
the Series A Conversion Rate under one or more provisions of this Agreement,
only one adjustment shall be made to the Series A Conversion Rate in respect of
such issuance or event and (y) unless otherwise determined by the General
Partner, no adjustment to the Series A Conversion Rate or the Series A Issue
Price shall be made with respect to any distribution or other transaction
described in Section 5.11(b)(v)(E) if the Series A Preferred Unitholders are
entitled to participate in such distribution or


56

--------------------------------------------------------------------------------





transaction as if they held a number of Common Units issuable upon conversion of
the Series A Preferred Units immediately prior to such event at the then
applicable Series A Conversion Rate, without having to convert their Series A
Preferred Units.
(vi)    Series A Change of Control.
(a)    Subject to Section 5.11(b)(v)(B), in the event of a Series A Cash Change
of Control, the Outstanding Series A Preferred Units shall be automatically
converted, without requirement of any action of the Series A Preferred
Unitholders, into Common Units at the Series A COC Conversion Rate immediately
prior to the closing of the applicable Series A Change of Control.
(b)    Subject to Section 5.11(b)(v)(B), at least 10 Business Days prior to
consummating a Series A Change of Control (other than a Series A Cash Change of
Control), the Partnership shall provide written notice thereof to the Series A
Preferred Unitholders. Subject to Section 5.11(b)(v)(B), if a Series A Change of
Control (other than a Series A Cash Change of Control) occurs, then each Series
A Preferred Unitholder, with respect to all but not less than all of its Series
A Preferred Units, by notice given to the Partnership within 10 Business Days of
the date the Partnership provides written notice of the execution of definitive
agreements that provide for such Series A Change of Control, shall be entitled
to elect one of the following (with the understanding that any Series A
Preferred Unitholder who fails to timely provide notice of its election to the
Partnership shall be deemed to have elected the option set forth in clause (1)
below):
(i)    convert all, but not less than all, of such Series A Preferred
Unitholder’s Outstanding Series A Preferred Units into Common Units at the
then-applicable Series A Conversion Rate;
(ii)    except as described below, if the Partnership will not be the surviving
Person upon the consummation of such Series A Change of Control or the
Partnership will be the surviving Person but its Common Units will no longer be
listed or admitted to trading on a National Securities Exchange, require the
Partnership to use its commercially reasonable efforts to deliver or to cause to
be delivered to the Series A Preferred Unitholders, in exchange for their Series
A Preferred Units upon the consummation of such Series A Change of Control, a
security in the surviving Person or the parent of the surviving Person that has
rights, preferences and privileges substantially similar to the Series A
Preferred Units, including, for the avoidance of doubt, the right to
distributions equal in amount and timing to those provided in Section 5.11(b)(i)
and a conversion rate proportionately adjusted such that the conversion of such
security in the surviving Person or parent of the surviving Person immediately
following the consummation of such Series A Change of Control would entitle the
Record Holder to the number of common securities of such Person (together with a
number of common securities of


57

--------------------------------------------------------------------------------





equivalent value to any other assets received by holders of Common Units in such
Series A Change of Control) which, if a Series A Preferred Unit had been
converted into Common Units immediately prior to such Series A Change of
Control, such Record Holder would have been entitled to receive immediately
following such Series A Change of Control (such security in the surviving
Person, a “Series A Substantially Equivalent Unit”); provided, however, that, if
the Partnership is unable to deliver or cause to be delivered Series A
Substantially Equivalent Units to any Series A Preferred Unitholder in
connection with such Series A Change of Control or if a Series A Change of
Control constitutes a Partnership Rollup Event, each Series A Preferred
Unitholder shall be entitled to (aa) require conversion or redemption of such
Series A Preferred Units in the manner contemplated by clause (1) or (4) of this
Section 5.11(b)(vi)(B) (at such holder’s election) or (bb) convert the Series A
Preferred Units held by such Series A Preferred Unitholder immediately prior to
such Series A Change of Control into a number of Common Units at a conversion
ratio equal to: the quotient of (I) (a) the product of (i) 160% multiplied by
(ii) the Series A Issue Price less (b) such Series A Preferred Unitholder’s Pro
Rata portion of the sum of (i) the aggregate cash distributions paid on all
Series A Preferred Units on or prior to the date of such Series A Change of
Control and (ii) an amount in cash equal to the aggregate Series A Quarterly
Distributions paid in Series A PIK Units (based on the value of such Series A
PIK Units on the applicable Series A PIK Payment Date) on or prior to the date
of such Series A Change of Control, divided by (II) an amount equal to 95% of
the Average VWAP for the 30 Trading Day period immediately preceding the
consummation of such Series A Change of Control; provided, however, that such
ratio shall in no event exceed a value per Series A Preferred Unit that exceeds
(x) 120% of the Series A Issue Price, in the case of a Series A Change of
Control occurring prior to October 6, 2018; (2) 130% of the Series A Issue
Price, in the case of a Series A Change of Control occurring on or after
October 6, 2018 but prior to October 6, 2019; and (3) 140% of the Series A Issue
Price, in the case of a Series A Change of Control occurring on or after
October 6, 2019 but prior to October 6, 2020;
(iii)    if the Partnership is the surviving Person upon the consummation of
such Series A Change of Control, continue to hold such Series A Preferred
Unitholder’s respective Series A Preferred Units; or
(iv)    require the Partnership to redeem all (but not less than all) of such
Series A Preferred Unitholder’s respective Series A Preferred Units at a price
per Series A Preferred Unit equal to 101% of the sum of (aa) the Series A
Accrued Amount of such Series A Preferred Unit plus (bb) any Series A Partial
Period Distributions on such Series A Preferred Unit. Any redemption pursuant to
this clause (4) shall, as determined by the General Partner, be paid in cash, in
Common Units or in a combination thereof. If


58

--------------------------------------------------------------------------------





all or any portion of such redemption is to be paid in Common Units, the Common
Units to be issued shall be valued at 95% of the Average VWAP for the 30 Trading
Day period ending on the fifth Trading Day immediately preceding the
consummation of such Series A Change of Control. No later than three Trading
Days prior to the consummation of such Series A Change of Control, the
Partnership shall deliver a written notice to the Record Holders of the Series A
Preferred Units stating the date on which the Series A Preferred Units will be
redeemed and the Partnership’s computation of the amount of cash or Common Units
to be received by the Record Holder upon redemption of such Series A Preferred
Units. If the Partnership shall be the surviving Person upon the consummation of
such Series A Change of Control, then no later than 10 Business Days following
the consummation of such Series A Change of Control, the Partnership shall remit
the applicable cash or Common Unit consideration to each Record Holder of then
Outstanding Series A Preferred Units entitled to receive such cash or Common
Unit consideration pursuant to this clause (4). If the Partnership will not be
the surviving Person upon the consummation of such Series A Change of Control,
then the Partnership shall remit the applicable cash or Common Unit
consideration to such Record Holders immediately prior to the consummation of
such Series A Change of Control. The Record Holders shall deliver to the
Partnership Certificates representing the Series A Preferred Units, if any, as
soon as practicable following such redemption. Record Holders of the Series A
Preferred Units shall retain all of the rights and privileges thereof unless and
until the consideration due to such Record Holders as a result of such
redemption is paid in full in cash, Common Units or a combination of the
foregoing, as applicable. After any such redemption, any such redeemed Series A
Preferred Unit shall no longer constitute an issued and Outstanding Limited
Partner Interest.
Notwithstanding the foregoing but subject to the proviso below and
Section 5.11(b)(v)(B), each Series A Preferred Unitholder shall be entitled to
elect any of the options set forth in clauses (1) through (4) above with respect
to any Partnership Rollup Event; provided, however, that no such Series A
Preferred Unitholder shall be entitled to require the Partnership to deliver to
such Series A Preferred Unitholder a Series A Substantially Equivalent Unit
pursuant to clause (2) above.
(vii)    Restrictions on Transfers of Series A Preferred Units.
(a)    Notwithstanding any other provision of this Section 5.11(b)(vii) (other
than the restriction on transfers to a Person that is not a U.S. resident
individual or an entity that is not treated as a U.S. corporation or partnership
set forth in Section 5.11(b)(vii)(B)), subject to Section 4.8, each Series A
Preferred Unitholder shall be permitted to transfer any Series A Preferred Units
owned by such Series A Preferred Unitholder to any of its respective Affiliates
or to any Series A Preferred Unitholder.


59

--------------------------------------------------------------------------------





(b)    Without the prior written consent of the General Partner, except as
specifically provided in the Series A Purchase Agreement or this Agreement, each
Series A Preferred Unitholder shall not: (1) prior to October 6, 2018, offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of, directly or indirectly, any of its
Series A Preferred Units; (2) prior to October 6, 2019, directly or indirectly
engage in any short sales or other derivative or hedging transactions with
respect to the Series A Preferred Units or Common Units that are designed to, or
that might reasonably be expected to, result in the transfer to another Person,
in whole or in part, any of the economic consequences of ownership of any Series
A Preferred Units; (3) transfer any Series A Preferred Units to any non-U.S.
resident individual, non-U.S. corporation or partnership, or any other non-U.S.
entity, including any foreign governmental entity, including by means of any
swap or other transaction or arrangement that transfers or that is designed to,
or that might reasonably be expected to, result in the transfer to another, in
whole or in part, any of the economic consequences of ownership of any Series A
Preferred Units, regardless of whether any transaction described above is to be
settled by delivery of Series A Preferred Units, Common Units or other
securities, in cash or otherwise (provided, however, that the foregoing clause
(3) shall not apply if, prior to any such transfer or arrangement, such
individual, corporation, partnership or other entity establishes, to the
satisfaction of the Partnership, that it is entitled to a complete exemption
from tax withholding, including under Code Sections 1441, 1442, 1445 and 1471
through 1474, and the Treasury regulations thereunder); or (4) effect any
transfer of Series A Preferred Units or Series A Conversion Units in a manner
that violates the terms of this Agreement; provided, however, that any Series A
Preferred Unitholder may at any time on and after the Series A Issuance Date,
pledge all or any portion of its Series A Preferred Units to any holders of
obligations owed by such Series A Preferred Unitholder, including to the trustee
for, or agent or representative of, such Series A Preferred Unitholder, and, in
each case, as applicable, subject to clauses (3) and (4) above, any such pledge
and any foreclosure, sale or other remedy exercised pursuant to the pledge
thereon and/or subsequent transfer by any such pledgee on any such pledged
Series A Preferred Units shall not be considered a violation or breach of this
Section 5.11(b)(vii)(B). Notwithstanding the foregoing, any transferee (which,
for the avoidance of doubt, shall not include any pledgee of Series A Preferred
Units) receiving any Series A Preferred Units pursuant to this
Section 5.11(b)(vii)(B) (including upon any foreclosure upon pledged Series A
Preferred Units) shall be obligated to agree to the restrictions set forth in
this Section 5.11(b)(vii)(B) as a condition to such transfer. For the avoidance
of doubt, in no way shall this Section 5.11(b)(vii)(B) be deemed to restrict or
prohibit changes in the composition of any Series A Preferred Unitholder or its
partners or members so long as such changes in composition only relate to
changes in direct or indirect ownership of the Capital Stock of such Series A
Preferred Unitholder among such Series A Preferred Unitholder, its


60

--------------------------------------------------------------------------------





Affiliates and the members or limited partners of any private equity fund
vehicles that indirectly own such Series A Preferred Unitholder.
(c)    Subject to Section 4.8 and compliance with any applicable securities laws
or other provisions of this Agreement, at any time after October 6, 2018, the
Series A Preferred Unitholders may freely transfer their Series A Preferred
Units, provided that each such transfer involves an aggregate number of Series A
Preferred Units with an underlying value of Common Units equal to or greater
than $50 million (taking into account and including any concurrent transfers by
any Affiliates of such Series A Preferred Unitholder) based on the Series A
Issue Price (or a lesser underlying value if such transfer (1) will result in
the transfer of all of the Series A Preferred Units held by such holder and its
Affiliates or (2) has been approved by the General Partner); provided, however,
that this Section 5.11(b)(vii)(C) shall not eliminate, modify or reduce the
obligations set forth in clauses (2), (3) or (4) of Section 5.11(b)(vii)(B).
(d)    Notwithstanding anything to the contrary in Section 5.11(b)(vii)(B)(1),
but subject to compliance with applicable securities laws and this Agreement,
including clauses (2), (3) and (4) of Section 5.11(b)(vii)(B), (1) during the
period beginning on the Series A Issuance Date and ending on the date that is 60
days after the Series A Issuance Date (the “Non-Affiliate Transfer Period”), the
Series A Lead Purchaser and its Affiliates may transfer Series A Preferred Units
to one or more non-Affiliates of the Series A Lead Purchaser and (2) during the
period beginning on the Series A Issuance Date and ending on the one year
anniversary of the Series A Issuance Date (the “Potential Additional Transfer
Period”), any Initial Series A Purchaser may transfer Series A Preferred Units
to any current or future limited partner of any investment entity managed or
controlled by such Initial Series A Purchaser’s current general partner or a
general partner or manager that is both (aa) an Affiliate of such Initial Series
A Purchaser and (bb) an endowment, pension or insurance investment entity, in
either case of clause (1) or (2), subject to the consent of the General Partner
as to the identity of the transferee (which consent shall not be unreasonably
withheld, conditioned or delayed); provided, however, that (1) any transfer made
pursuant to this Section 5.11(b)(vii)(D) must consist of Series A Preferred
Units in an amount not less than $25 million based on the Series A Issue Price,
(2) the aggregate amount of Series A Preferred Units and rights to purchase
Series A Preferred Units transferred pursuant to this Section 5.11(b)(vii)(D)
and Section 8.10 of the Series A Purchase Agreement shall not be greater than
$100 million based on the Series A Issue Price and (3) a maximum of two
transfers may be made pursuant to this Section 5.11(b)(vii)(D) and Section 8.10
of the Series A Purchase Agreement.
(viii)    Optional Redemption.
(a)    On and after October 6, 2020, the Partnership shall have the option, at
any time and from time to time, upon not less than 10 Business Days’ written
notice (each, a “Series A Redemption Notice”) to the Series A Preferred


61

--------------------------------------------------------------------------------





Unitholders, to redeem all or any portion of the Series A Preferred Units then
Outstanding for a redemption price in cash equal to the Series A Redemption
Price per Series A Preferred Unit plus all Series A Unpaid Distributions with
respect thereto plus Series A Partial Period Distributions with respect thereto;
provided, however, that the Partnership shall not be entitled to exercise such
option unless (1) all of the conditions set forth in clauses (1) through (4) of
Section 5.11(b)(v)(B) have been satisfied and (2) such redemption will involve
an aggregate number of Series A Preferred Units with an underlying value of
Common Units equal to or greater than $50 million based on the Series A Issue
Price, or a lesser underlying value if such redemption will result in the
redemption of all of the then Outstanding Series A Preferred Units. If fewer
than all of the outstanding Series A Preferred Units are to be redeemed, any
such redemption shall be allocated among the Series A Preferred Unitholders on a
Pro Rata basis (as nearly as practicable without creating fractional Units) or
on such other basis as may be agreed upon by the Series A Preferred Unitholders.
(b)    Each date fixed for redemption pursuant to this Section 5.11(b)(viii) is
referred to as a “Series A Redemption Date.” Notice of any redemption will be
irrevocable and will be provided by the Partnership not less than 10 Business
Days prior to the Series A Redemption Date, addressed to the respective Record
Holders of the Series A Preferred Units to be redeemed at their respective
addresses as they appear on the books and records of the Partnership. No failure
to give such notice or any defect therein shall affect the validity of the
proceedings for the redemption of any Series A Preferred Units except as to any
Series A Preferred Unitholder to whom the Partnership has failed to give notice
or except as to any Series A Preferred Unitholder to whom notice was defective.
In addition to any information required by applicable law, such notice shall
state: (1) the Series A Redemption Date; (2) the Series A Redemption Price; and
(3) whether all or less than all the outstanding Series A Preferred Units are to
be redeemed, the aggregate amount of Series A Preferred Units to be redeemed
and, if less than all Series A Preferred Units held by such Series A Preferred
Unitholder are to be redeemed, the percentage of Series A Preferred Units that
will be redeemed. The notice may also require delivery of Certificates
representing the Series A Preferred Units to be redeemed, if any, together with
certification as to the ownership of such Series A Preferred Units. Upon the
redemption of Series A Preferred Units pursuant to this Section 5.11(b)(viii),
all rights of a Series A Preferred Unitholder with respect to the redeemed
Series A Preferred Units shall cease, and such redeemed Series A Preferred Units
shall cease to be Outstanding for all purposes of this Agreement.
(c)    Upon any redemption of Series A Preferred Units pursuant to this
Section 5.11(b)(viii), the Partnership shall pay the Series A Redemption Price
to the applicable Series A Preferred Unitholders by wire transfer of immediately
available funds to an account specified by each such Series A Preferred
Unitholder in writing to the General Partner as requested in the notice of
redemption.


62

--------------------------------------------------------------------------------





(d)    Except as provided in Section 5.11(b)(vi)(B)(4), no Series A Preferred
Unitholder shall have the right to require the Partnership to redeem any Series
A Preferred Units. Nothing in this Section 5.11(b)(viii), however, is intended
to limit or prevent a Series A Preferred Unitholder from electing to convert its
Series A Preferred Units into Common Units in accordance with
Section 5.11(b)(v), and the Partnership shall not have any right to redeem
Series A Preferred Units from a Series A Preferred Unitholder to the extent such
Series A Preferred Unitholder delivers a valid Series A Conversion Notice
covering all of the Series A Preferred Units that are the subject of the
applicable Series A Redemption Notice to the Partnership prior to the Series A
Redemption Date in respect of the applicable Series A Redemption Notice.
(ix)    Allocations.
(a)    Notwithstanding anything to the contrary in this Agreement, following any
allocation made pursuant to Section 6.1(d) but prior to making any allocation
pursuant to another portion of Section 6.1, all or any portion of any items of
Partnership gross income or gain for the taxable period shall be allocated to
all Unitholders in respect of Series A Preferred Units, Pro Rata, until the
aggregate of such items allocated to such Unitholders pursuant to this
Section 5.11(b)(ix)(A) for the current and all previous taxable periods since
issuance of the Series A Preferred Units is equal to the sum of (1) the
aggregate amount of cash (but, for the avoidance of doubt, not Series A PIK
Units) distributed with respect to such Series A Preferred Units for the current
and previous taxable periods and (2) the aggregate Net Loss allocated to the
Unitholders in respect of Series A Preferred Units pursuant to
Section 5.11(b)(ix)(B) for the current and all previous taxable periods.
Notwithstanding anything to the contrary in Section 6.1(a), in no event shall
any Net Income be allocated pursuant to Section 6.1(a) to Unitholders in respect
of Series A Preferred Units.
(b)    Notwithstanding anything to the contrary in Section 6.1(b), (1)
Unitholders holding Series A Preferred Units shall not receive any allocation
pursuant to Section 6.1(b)(i) with respect to their Series A Preferred Units and
(2) following any allocation made pursuant to Section 6.1(b)(i) and prior to any
allocation made pursuant to Section 6.1(b)(ii), Net Loss shall be allocated to
all Unitholders holding Series A Preferred Units, Pro Rata, until the Adjusted
Capital Account of each such Unitholder in respect of each Outstanding Series A
Preferred Unit has been reduced to zero.
(x)    Liquidation Value. In the event of any liquidation, dissolution and
winding up of the Partnership under Section 12.4, either voluntary or
involuntary, the Record Holders of the Series A Preferred Units shall be
entitled to receive, out of the assets of the Partnership available for
distribution to the Partners or any Assignees, prior and in preference to any
distribution of any assets of the Partnership to the Record Holders of any other
class or series of Partnership Interests, the positive value in each such
holder’s Capital Account in respect of such Series A Preferred Units. At least
10 days prior to any liquidation or winding up of the Partnership under
Section 12.4, the


63

--------------------------------------------------------------------------------





Partnership shall provide to the Record Holders of the Series A Preferred Units
an estimate of the Capital Account in respect of each Series A Preferred Unit
after giving effect to the allocations described in this Section 5.11(b)(x). If
in the year of such liquidation and winding up, any such Record Holder’s Capital
Account in respect of such Series A Preferred Units is less than the aggregate
Series A Accrued Amount of such Series A Preferred Units, then notwithstanding
anything to the contrary contained in this Agreement, and prior to any other
allocation pursuant to this Agreement for such year and prior to any
distribution pursuant to the preceding sentence, items of gross income and gain
shall be allocated to all Unitholders then holding Series A Preferred Units, Pro
Rata, until the Capital Account in respect of each Outstanding Series A
Preferred Unit is equal to the Series A Accrued Amount (and no other allocation
pursuant to this Agreement shall reverse the effect of such allocation). If in
the year of such liquidation, dissolution or winding up any such Record Holder’s
Capital Account in respect of such Series A Preferred Units is less than the
aggregate Series A Accrued Amount of such Series A Preferred Units after the
application of the preceding sentence, then to the extent permitted by
applicable law and notwithstanding anything to the contrary contained in this
Agreement, items of gross income and gain for any preceding taxable period(s)
with respect to which IRS Form 1065 Schedules K-1 have not been filed by the
Partnership shall be reallocated to all Unitholders then holding Series A
Preferred Units, Pro Rata, until the Capital Account in respect of each such
Outstanding Series A Preferred Unit after making allocations pursuant to this
and the immediately preceding sentence is equal to the Series A Accrued Amount
(and no other allocation pursuant to this Agreement shall reverse the effect of
such allocation). After such allocations have been made to the Outstanding
Series A Preferred Units, any remaining items of income, gain, loss and
deduction shall be allocated to the Partners pursuant to Section 6.1(d). At the
time of the dissolution of the Partnership, subject to Section 17-804 of the
Delaware Act, the Record Holders of the Series A Preferred Units shall become
entitled to receive any Series A Unpaid Distributions in respect of the Series A
Preferred Units as of the date of such dissolution, and shall have the status
of, and shall be entitled to all remedies available to, a creditor of the
Partnership with respect to such Series A Unpaid Distributions, and such
entitlement of the Record Holders of the Series A Preferred Units to such Series
A Unpaid Distributions shall have priority over any entitlement of any other
Partners or Assignees with respect to any distributions by the Partnership to
such other Partners or Assignees; provided, however, that the General Partner,
as such, will have no liability for any obligations with respect to such Series
A Unpaid Distributions to any Record Holder(s) of Series A Preferred Units.
(xi)    Fully Paid and Non-Assessable. Any Series A Conversion Unit(s) delivered
pursuant to this Section 5.11 shall be validly issued, fully paid and
non-assessable (except as such non-assessability may be affected by
Sections 17-303, 17-607 and 17-804 of the Delaware Act), and shall be free and
clear of any liens, claims, rights or encumbrances other than those arising
under the Delaware Act or this Agreement or created by the holders thereof.
(xii)    Notices. For the avoidance of doubt, the Partnership shall distribute
to the Record Holders of Series A Preferred Units copies of all notices,
materials, annual and


64

--------------------------------------------------------------------------------





quarterly reports, proxy statements, information statements and any other
documents distributed generally to the Record Holders of Common Units of the
Partnership, at such times and by such method as such documents are distributed
to such Record Holders of such Common Units.
ARTICLE VI
ALLOCATIONS AND DISTRIBUTIONS


Section 6.1    Allocations for Capital Account Purposes. Except as provided in
Section 5.11, for purposes of maintaining the Capital Accounts and in
determining the rights of the Partners among themselves, the Partnership’s items
of income, gain, loss and deduction (computed in accordance with Section 5.5(b))
for each taxable period shall be allocated among the Partners as provided herein
below.
(a)    Net Income. After giving effect to the special allocations set forth in
Section 6.1(d), Net Income for each taxable period and all items of income,
gain, loss and deduction taken into account in computing Net Income for such
taxable period shall be allocated as follows:
(i)    First, to the General Partner as necessary to eliminate any deficit
balance in the General Partner’s Capital Account; and
(ii)    The balance, if any, to all Unitholders, Pro Rata.
(b)    Net Loss. After giving effect to the special allocations set forth in
Section 6.1(d), Net Loss for each taxable period and all items of income, gain,
loss and deduction taken into account in computing Net Loss for such taxable
period shall be allocated as follows:
(i)    First, to the Unitholders, Pro Rata; provided, however, that Net Losses
shall not be allocated pursuant to this Section 6.1(b)(i) to the extent that
such allocation would cause any Unitholder to have a deficit balance in its
Adjusted Capital Account at the end of such taxable period (or increase any
existing deficit balance in its Adjusted Capital Account); and
(ii)    The balance, if any, 100% to the General Partner.
(c)    [Reserved.]
(d)    Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:
(i)    Partnership Minimum Gain Chargeback. Notwithstanding any other provision
of this Section 6.1, if there is a net decrease in Partnership Minimum Gain
during any Partnership taxable period, each Partner shall be allocated items of
Partnership gross income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation
Sections 1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor
provision. For purposes of this


65

--------------------------------------------------------------------------------





Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of gross income or gain required hereunder shall
be effected, prior to the application of any other allocations pursuant to this
Section 6.1(d) with respect to such taxable period (other than an allocation
pursuant to Section 6.1(d)(vi) or Section 6.1(d)(vii)). This Section 6.1(d)(i)
is intended to comply with the Partnership Minimum Gain chargeback requirement
in Treasury Regulation Section 1.704-2(f) and shall be interpreted consistently
therewith.
(ii)    Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership gross
income and gain for such period (and, if necessary, subsequent periods) in the
manner and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 6.1(d), each Partner’s Adjusted Capital Account balance shall be
determined, and the allocation of gross income or gain required hereunder shall
be effected, prior to the application of any other allocations pursuant to this
Section 6.1(d) and other than an allocation pursuant to Section 6.1(d)(i),
Section 6.1(d)(vi) or Section 6.1(d)(vii) with respect to such taxable period.
This Section 6.1(d)(ii) is intended to comply with the chargeback of items of
gross income and gain requirement in Treasury Regulation Section 1.704-2(i)(4)
and shall be interpreted consistently therewith.
(iii)    Priority Allocations.    If the amount of cash or the Net Agreed Value
of any property distributed (except cash or property distributed pursuant to
Section 12.4 or with respect to Series A Preferred Units) with respect to a Unit
exceeds the amount of cash or the Net Agreed Value of property distributed with
respect to another Unit (the amount of the excess, an “Excess Distribution” and
the Unit with respect to which the greater distribution is paid, an “Excess
Distribution Unit”), then there shall be allocated gross income and gain to each
Unitholder receiving an Excess Distribution with respect to the Excess
Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution.
(iv)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulation
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership gross income and gain shall be
specially allocated to such Partner in an amount and manner sufficient to
eliminate, to the extent required by the Treasury Regulations promulgated under
Section 704(b) of the Code, the deficit balance, if any, in its Adjusted Capital
Account created by such adjustments, allocations or distributions as quickly as
possible; provided, however, that an allocation pursuant to this
Section 6.1(d)(iv) shall be made only if and to the extent that such Partner
would have a deficit balance in its Adjusted Capital Account as adjusted after
all other allocations provided for in this


66

--------------------------------------------------------------------------------





Section 6.1 have been tentatively made as if this Section 6.1(d)(iv) were not in
this Agreement.
(v)    Gross Income Allocation. In the event any Partner has a deficit balance
in its Capital Account at the end of any taxable period in excess of the sum of
(A) the amount such Partner is required to restore pursuant to the provisions of
this Agreement and (B) the amount such Partner is deemed obligated to restore
pursuant to Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5), such
Partner shall be specially allocated items of Partnership gross income and gain
in the amount of such excess as quickly as possible; provided, however, that an
allocation pursuant to this Section 6.1(d)(v) shall be made only if and to the
extent that such Partner would have a deficit balance in its Capital Account as
adjusted after all other allocations provided for in this Section 6.1 have been
tentatively made as if Section 6.1(d)(iv) and this Section 6.1(d)(v) were not in
this Agreement.
(vi)    Nonrecourse Deductions. Nonrecourse Deductions for any taxable period
shall be allocated to the Partners Pro Rata. If the General Partner determines
that the Partnership’s Nonrecourse Deductions should be allocated in a different
ratio to satisfy the safe harbor requirements of the Treasury Regulations
promulgated under Section 704(b) of the Code, the General Partner is authorized,
upon notice to the other Partners, to revise the prescribed ratio to the
numerically closest ratio that satisfies such requirements.
(vii)    Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, the Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.
(viii)    Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated in
accordance with and under any method approved by the applicable regulations
under Section 752 of the Code as chosen by the General Partner.
(ix)    Code Section 754 Adjustments. To the extent an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Section 734(b) or 743(b)
of the Code is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in


67

--------------------------------------------------------------------------------





which their Capital Accounts are required to be adjusted pursuant to such
Section of the Treasury Regulations.
(x)    Economic Uniformity; Changes in Law.
(a)    [Reserved.]
(b)    [Reserved.]
(c)    For the proper administration of the Partnership and for the preservation
of uniformity of the Limited Partner Interests (or any class or classes
thereof), the General Partner shall (1) adopt such conventions as it deems
appropriate in determining the amount of depreciation, amortization and cost
recovery deductions; (2) make special allocations of income, gain, loss,
deduction, Unrealized Gain or Unrealized Loss; and (3) amend the provisions of
this Agreement as appropriate (x) to reflect the proposal or promulgation of
Treasury Regulations under Section 704(b) or Section 704(c) of the Code or
(y) otherwise to preserve or achieve uniformity of the Limited Partner Interests
(or any class or classes thereof). The General Partner may adopt such
conventions, make such allocations and make such amendments to this Agreement as
provided in this Section 6.1(d)(x)(C) only if such conventions, allocations or
amendments would not have a material adverse effect on the Partners, the holders
of any class or classes of Limited Partner Interests issued and Outstanding or
the Partnership, and if such allocations are consistent with the principles of
Section 704 of the Code.
(xi)    Curative Allocation.
(a)    Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of gross income, gain, loss and deduction allocated to each Partner
pursuant to the Required Allocations and the Agreed Allocations, together, shall
be equal to the net amount of such items that would have been allocated to each
such Partner under the Agreed Allocations had the Required Allocations and the
related Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. In
exercising its discretion under this Section 6.1(d)(xi)(A), the General Partner
may take into account future Required Allocations that, although not yet made,
are likely to offset other Required Allocations previously made. Allocations
pursuant to this Section 6.1(d)(xi)(A) shall only be made with respect to
Required Allocations to the extent the General Partner determines that such
allocations will otherwise be inconsistent with the economic agreement among the
Partners. Further, allocations pursuant to this Section 6.1(d)(xi)(A) shall be
deferred with


68

--------------------------------------------------------------------------------





respect to allocations pursuant to clauses (1) and (2) hereof to the extent the
General Partner determines that such allocations are likely to be offset by
subsequent Required Allocations.
(b)    The General Partner shall, with respect to each taxable period, (1) apply
the provisions of Section 6.1(d)(xi)(A) in whatever order is most likely to
minimize the economic distortions that might otherwise result from the Required
Allocations, and (2) divide all allocations pursuant to Section 6.1(d)(xi)(A)
among the Partners in a manner that is likely to minimize such economic
distortions.
(xii)    Equalization of Capital Accounts With Respect to Privately Placed
Units. Items of income, gain, loss and deduction deemed recognized as a result
of an event that results in adjustment of the Carrying Value of each Partnership
property pursuant to Section 5.5(d) shall first be allocated to the (A)
Unitholders holding Privately Placed Units or (B) Unitholders holding Common
Units, Pro Rata, as applicable, to the extent necessary to cause the Capital
Account in respect of each Privately Placed Unit then Outstanding to equal the
Capital Account in respect of each Common Unit (other than Privately Placed
Units) then Outstanding.
Section 6.2    Allocations for Tax Purposes.
(a)    Except as otherwise provided herein, for federal income tax purposes,
each item of income, gain, loss and deduction shall be allocated among the
Partners in the same manner as its correlative item of “book” income, gain, loss
or deduction is allocated pursuant to Section 6.1.
(b)    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners in the manner provided under
Section 704(c) of the Code, and the Treasury Regulations promulgated under
Section 704(b) and 704(c) of the Code, as determined to be appropriate by the
General Partner (taking into account the General Partner’s discretion under
Section 6.1(d)(x)(C)); provided, however, that the General Partner shall apply
the principles of Treasury Regulation Section 1.704-3(d) in all events.
(c)    The General Partner may determine to depreciate or amortize the portion
of an adjustment under Section 743(b) of the Code attributable to unrealized
appreciation in any Adjusted Property (to the extent of the unamortized Book-Tax
Disparity) using a predetermined rate derived from the depreciation or
amortization method and useful life applied to the unamortized Book-Tax
Disparity of such property, despite any inconsistency of such approach with
Treasury Regulation Section 1.167(c)-l(a)(6) or any successor regulations
thereto. If the General Partner determines that such reporting position cannot
reasonably be taken, the General Partner may adopt depreciation and amortization
conventions under which all purchasers acquiring Limited Partner Interests in
the same month would receive depreciation and amortization deductions, based
upon the same applicable rate as if they had purchased a direct interest in the
Partnership’s property. If the General Partner chooses not to utilize such
aggregate method, the General Partner may use any other depreciation and
amortization conventions to preserve the uniformity of the intrinsic tax
characteristics of any Limited Partner Interests, so


69

--------------------------------------------------------------------------------





long as such conventions would not have a material adverse effect on the Limited
Partners or the Record Holders of any class or classes of Limited Partner
Interests.
(d)    In accordance with Treasury Regulation Sections 1.1245-1(e) and
1.1250-1(f), any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.
(e)    All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code that may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted (in the
manner determined by the General Partner) to take into account those adjustments
permitted or required by Sections 734 and 743 of the Code.
(f)    Each item of Partnership income, gain, loss and deduction, for federal
income tax purposes, shall be determined for each taxable period and prorated on
a monthly basis and shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of each month; provided, however,
that gain or loss on a sale or other disposition of any assets of the
Partnership or any other extraordinary item of income or loss realized and
recognized other than in the ordinary course of business, as determined by the
General Partner, shall be allocated to the Partners as of the opening of the
National Securities Exchange on which the Partnership Interests are listed or
admitted to trading on the first Business Day of the month in which such gain or
loss is recognized for federal income tax purposes. The General Partner may
revise, alter or otherwise modify such methods of allocation to the extent
permitted or required by Section 706 of the Code and the regulations or rulings
promulgated thereunder.
(g)    Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee, agent or representative in any case
in which such nominee, agent or representative has furnished the identity of
such owner to the Partnership in accordance with Section 6031(c) of the Code or
any other method determined by the General Partner.
(h)    If, as a result of the conversion of a Series A Preferred Unit into
Common Units and the adjustments pursuant to Section 5.5(d)(iii), a Capital
Account reallocation is required consistent with the principles of Treasury
Regulation Section 1.704-1(b)(2)(iv)(s)(3), the General Partner shall make
corrective allocations pursuant to Treasury Regulation Section 1.704-1(b)(4)(x).
Section 6.3    Requirement and Characterization of Distributions; Distributions
to Record Holders.
(a)    Within 45 days following the end of each Quarter, an amount equal to 100%
of Available Cash with respect to such Quarter shall be distributed in
accordance with this Article VI by the Partnership to the holders of Common
Units, Pro Rata, as of the Record Date


70

--------------------------------------------------------------------------------





selected by the General Partner. All amounts of Available Cash distributed by
the Partnership on any date from any source shall be deemed to be Operating
Surplus until the sum of all amounts of Available Cash theretofore distributed
by the Partnership to the Partners equals the Operating Surplus from the Closing
Date through the close of the immediately preceding Quarter. Any remaining
amounts of Available Cash distributed by the Partnership on such date shall be
deemed to be “Capital Surplus.” For the avoidance of doubt, the Series A
Preferred Units and the General Partner Interest shall not be entitled to
distributions made pursuant to this Section 6.3. All distributions required to
be made under this Agreement shall be made subject to Sections 17-607 and 17-804
of the Delaware Act and other applicable law, notwithstanding any other
provision of this Agreement.
(b)    Notwithstanding Section 6.3(a) (but subject to the last sentence of
Section 6.3(a)), in the event of the dissolution and liquidation of the
Partnership, all cash received during or after the Quarter in which the
Liquidation Date occurs shall be applied and distributed solely in accordance
with, and subject to the terms and conditions of, Section 12.4.
(c)    The General Partner may treat taxes paid by the Partnership on behalf of,
or amounts withheld with respect to, all or less than all of the Partners, as a
distribution of Available Cash to such Partners, as determined appropriate under
the circumstances by the General Partner.
(d)    Each distribution in respect of a Partnership Interest shall be paid by
the Partnership, directly or through the Transfer Agent or through any other
Person or agent, only to the Record Holder of such Partnership Interest as of
the Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise
(e)    Notwithstanding Section 6.3(b), but subject to Sections 17-607 and 17-804
of the Delaware Act, the General Partner may cause the Partnership to make
special distributions of cash or cash equivalents in connection with
contributions of assets by Partners or by Persons who shall become Partners by
virtue of such contribution. Such distributions shall not be subject to, or
considered as distributions under, Section 5.11(b)(i)(B), Section 6.1(d)(iii) or
the third and fourth sentences of Section 6.3(a). Notwithstanding anything to
the contrary set forth in this Agreement (including Section 6.1(d)(iii)), no
Partner shall receive an allocation of income (including gross income) or gain
as a result of receiving a distribution provided for in this Section 6.3(e).
Section 6.4    [Reserved.]
Section 6.5    [Reserved.]
Section 6.6    [Reserved.]
Section 6.7    [Reserved.]
Section 6.8    Special Provisions Relating to Series A Preferred Units.
(a)    Subject to any applicable transfer restrictions in Section 4.8 or
Section 5.11(b)(vii), the holder of a Series A Preferred Unit or a Series A
Conversion Unit shall provide notice to


71

--------------------------------------------------------------------------------





the Partnership of the transfer of any such Series A Preferred Unit or Series A
Conversion Unit, as applicable, by the earlier of (i) 30 days following such
transfer and (ii) the last Business Day of the calendar year during which such
transfer occurred, unless, with respect to a transfer of a Series A Conversion
Unit, by virtue of the application of Section 5.5(d)(iii), the Partnership has
previously determined, based on the advice of counsel, that the transferred
Series A Conversion Unit should have, as a substantive matter, like intrinsic
economic and federal income tax characteristics of an Initial Common Unit. In
connection with the condition imposed by this Section 6.8, the Partnership shall
take whatever steps are required to provide economic uniformity to the Series A
Conversion Unit in preparation for a transfer of such Unit; provided, however,
that no such steps may be taken that would have a material adverse effect on the
Unitholders holding Common Units (for this purpose the allocations of income,
gain, loss and deductions, and the making of any guaranteed payments or any
reallocation of Capital Account balances, among the Partners in accordance with
Section 5.5(d)(iii) and Treasury Regulation Section 1.704-1(b)(2)(iv)(s)(4) with
respect to Series A Preferred Units or Series A Conversion Units will be deemed
not to have a material adverse effect on the Unitholders holding Common Units).
(b)    Notwithstanding anything to the contrary set forth in this Agreement, the
holders of the Series A Preferred Units (i) shall (A) possess the rights and
obligations provided in this Agreement with respect to a Limited Partner
pursuant to Article III and Article VII and (B) have a Capital Account as a
Partner pursuant to Section 5.5 and all other provisions related thereto and
(ii) shall not (A) be entitled to vote on any matters requiring the approval or
vote of the holders of Outstanding Units, except as provided in Section 5.11 or
(B) be entitled to any distributions other than as provided in Section 5.11 and
Article VI.
ARTICLE VII
MANAGEMENT AND OPERATION OF BUSINESS
Section 7.1    Management.
(a)    The General Partner shall conduct, direct and manage all activities of
the Partnership. Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership shall be
exclusively vested in the General Partner, and no Limited Partner shall have any
management power over the business and affairs of the Partnership. In addition
to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or that are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.3, shall have full power and authority to do all things and on such
terms as it determines to be necessary or appropriate to conduct the business of
the Partnership, to exercise all powers set forth in Section 2.5 and to
effectuate the purposes set forth in Section 2.4, including the following:
(i)    the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into or exchangeable for Partnership Interests (subject to
any approval that may be required by Section 5.11(b)(iii) with respect to Series
A Senior Securities and Series A Parity Securities), and the incurring of any
other obligations;


72

--------------------------------------------------------------------------------





(ii)    the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership;
(iii)    the acquisition, disposition, mortgage, pledge, encumbrance,
hypothecation or exchange of any or all of the assets of the Partnership or the
merger or other combination of the Partnership with or into another Person (the
matters described in this clause (iii) being subject, however, to any prior
approval that may be required by Section 7.3 and Article XIV);
(iv)    the use of the assets of the Partnership (including cash on hand) for
any purpose consistent with the terms of this Agreement, including the financing
of the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including other Group
Members); the repayment or guarantee of obligations of any Group Member; and the
making of capital contributions to any Group Member;
(v)    the negotiation, execution and performance of any contracts, conveyances
or other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the General Partner or its assets other than its interest in the Partnership,
even if the same results in the terms of the transaction being less favorable to
the Partnership than would otherwise be the case);
(vi)    the distribution of Partnership cash;
(vii)    the selection and dismissal of officers, employees, agents, internal
and outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;
(viii)    the maintenance of insurance for the benefit of the Partnership Group,
the Partners and Indemnitees;
(ix)    the formation of, or acquisition of an interest in, and the contribution
of property and the making of loans to, any further limited or general
partnerships, joint ventures, corporations, limited liability companies or other
Persons (including the acquisition of interests in, and the contributions of
property to, any Group Member from time to time) subject to the restrictions set
forth in Section 2.4;
(x)    the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation, arbitration or mediation
and the incurring of legal expense and the settlement of claims and litigation;
(xi)    the indemnification of any Person against liabilities and contingencies
to the extent permitted by law;
(xii)    the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or


73

--------------------------------------------------------------------------------





requesting that trading be suspended on, any such exchange (subject to any prior
approval that may be required under Section 4.8);
(xiii)    the purchase, sale or other acquisition or disposition of Partnership
Interests, or the issuance of Derivative Partnership Interests (subject to any
approval that may be required by Section 5.11(b));
(xiv)    the undertaking of any action in connection with the Partnership’s
participation in the management of any Group Member; and
(xv)    the entering into of agreements with any of its Affiliates to render
services to a Group Member or to itself in the discharge of its duties as
General Partner of the Partnership.
(b)    Notwithstanding any other provision of this Agreement, any Group Member
Agreement, the Delaware Act or any applicable law, rule or regulation, each
Record Holder and each other Person who may acquire an interest in a Partnership
Interest or that is otherwise bound by this Agreement hereby (i) approves,
ratifies and confirms the execution, delivery and performance by the parties
thereto of this Agreement and the Group Member Agreement of each other Group
Member, the IPO Underwriting Agreement, the Omnibus Agreement, the Contribution
Agreement, the Operational Services Agreement, the Tax Sharing Agreement and the
other agreements described in or filed as exhibits to the IPO Registration
Statement that are related to the transactions contemplated by the IPO
Registration Statement (collectively, the “Transaction Documents”) (in each case
other than this Agreement, without giving effect to any amendments, supplements
or restatements thereof entered into after the date such Person becomes bound by
the provisions of this Agreement); (ii) agrees that the General Partner (on its
own or on behalf of the Partnership) is authorized to execute, deliver and
perform the agreements referred to in clause (i) of this sentence and the other
agreements, acts, transactions and matters described in or contemplated by the
IPO Registration Statement on behalf of the Partnership without any further act,
approval or vote of the Partners or the other Persons who may acquire an
interest in Partnership Interests or are otherwise bound by this Agreement; and
(iii) agrees that the execution, delivery or performance by the General Partner,
any Group Member or any Affiliate of any of them of this Agreement or any
agreement authorized or permitted under this Agreement (including the exercise
by the General Partner or any Affiliate of the General Partner of the rights
accorded pursuant to Article XV) shall not constitute a breach by the General
Partner of any duty that the General Partner may owe the Partnership or the
Limited Partners or any other Persons under this Agreement (or any other
agreements) or of any duty existing at law, in equity or otherwise.
Section 7.2    Certificate of Limited Partnership. The General Partner has
caused the Certificate of Limited Partnership to be filed with the Secretary of
State of the State of Delaware as required by the Delaware Act. The General
Partner shall use all reasonable efforts to cause to be filed such other
certificates or documents that the General Partner determines to be necessary or
appropriate for the formation, continuation, qualification and operation of a
limited partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent the General Partner
determines such action to be necessary or appropriate, the


74

--------------------------------------------------------------------------------





General Partner shall file amendments to and restatements of the Certificate of
Limited Partnership and do all things to maintain the Partnership as a limited
partnership (or a partnership or other entity in which the limited partners have
limited liability) under the laws of the State of Delaware or of any other state
in which the Partnership may elect to do business or own property. Subject to
the terms of Section 3.3(a), the General Partner shall not be required, before
or after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.
Section 7.3    Restrictions on the General Partner’s Authority to Sell Assets of
the Partnership Group.
Except as provided in Article XII and Article XIV, the General Partner may not
sell, exchange or otherwise dispose of all or substantially all of the assets of
the Partnership Group, taken as a whole, in a single transaction or a series of
related transactions (including by way of merger, consolidation or other
combination or sale of ownership interests of the Partnership’s Subsidiaries)
without the approval of holders of a Unit Majority; provided, however, that this
provision shall not preclude or limit the General Partner’s ability to mortgage,
pledge, hypothecate or grant a security interest in all or substantially all of
the assets of the Partnership Group and shall not apply to any forced sale of
any or all of the assets of the Partnership Group pursuant to the foreclosure
of, or other realization upon, any such encumbrance.
Section 7.4    Reimbursement of and Other Payments to the General Partner.
(a)    Except as provided in this Section 7.4, and elsewhere in this Agreement
or in the Omnibus Agreement, the Operational Services Agreement, or the Tax
Sharing Agreement, the General Partner shall not be compensated for its services
as a general partner or managing member of any Group Member.
(b)    Except as may be otherwise provided in the Omnibus Agreement, the
Operational Services Agreement, or the Tax Sharing Agreement, the General
Partner shall be reimbursed on a monthly basis, or such other basis as the
General Partner may determine, for (i) all direct and indirect expenses it
incurs or payments it makes on behalf of the Partnership Group (including
salary, bonus, incentive compensation and other amounts paid to any Person,
including Affiliates of the General Partner, to perform services for the
Partnership Group or for the General Partner in the discharge of its duties to
the Partnership Group), and (ii) all other expenses allocable to the Partnership
Group or otherwise incurred by the General Partner or its Affiliates in
connection with managing and operating the Partnership Group’s business and
affairs (including expenses allocated to the General Partner by its Affiliates).
The General Partner shall determine the expenses that are allocable to the
Partnership Group. Reimbursements pursuant to this Section 7.4 shall be in
addition to any reimbursement to the General Partner as a result of
indemnification pursuant to Section 7.7. Any allocation of expenses to the
Partnership by the General Partner in a manner consistent with its or its
Affiliates’ past business practices and, in the case of assets regulated by
FERC, then applicable accounting and allocation methodologies generally
permitted by FERC for rate-making purposes (or in the absence of then-applicable
methodologies permitted by FERC, consistent with the most-recently applicable
methodologies), shall be deemed to have been made in good faith.


75

--------------------------------------------------------------------------------





(c)    The General Partner, without the approval of the Limited Partners (who
shall have no right to vote in respect thereof), may propose and adopt on behalf
of the Partnership employee benefit plans, employee programs and employee
practices (including plans, programs and practices involving the issuance of
Partnership Interests or Derivative Partnership Interests), or cause the
Partnership to issue Partnership Interests or Derivative Partnership Interests
in connection with, or pursuant to, any employee benefit plan, employee program
or employee practice maintained or sponsored by the General Partner or any of
its Affiliates in each case for the benefit of officers, employees and directors
of the General Partner or any of its Affiliates, in respect of services
performed, directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the General Partner or any of its
Affiliates any Partnership Interests that the General Partner or such Affiliates
are obligated to provide to any officers, employees, consultants and directors
pursuant to any such employee benefit plans, employee programs or employee
practices. Expenses incurred by the General Partner in connection with any such
plans, programs and practices (including the net cost to the General Partner or
such Affiliates of Partnership Interests purchased by the General Partner or
such Affiliates from the Partnership to fulfill options or awards under such
plans, programs and practices) shall be reimbursed in accordance with
Section 7.4(b). Any and all obligations of the General Partner under any
employee benefit plans, employee programs or employee practices adopted by the
General Partner as permitted by this Section 7.4(c) shall constitute obligations
of the General Partner hereunder and shall be assumed by any successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner’s General Partner Interest pursuant
to Section 4.6.
(d)    The General Partner and its Affiliates may charge any member of the
Partnership Group a management fee to the extent necessary to allow the
Partnership Group to reduce the amount of any state franchise or income tax or
any tax based upon the revenues or gross margin of any member of the Partnership
Group if the tax benefit produced by the payment of such management fee or fees
exceeds the amount of such fee or fees.
(e)    The General Partner and its Affiliates may enter into an agreement to
provide services to any Group Member for a fee or otherwise than for cost.
Section 7.5    Outside Activities.
(a)    The General Partner, for so long as it is the General Partner of the
Partnership (i) agrees that its sole business will be to act as a general
partner or managing member, as the case may be, of the Partnership and any other
partnership or limited liability company of which the Partnership is, directly
or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a Limited Partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member, if any, of one or more Group
Members or as described in or contemplated by the IPO Registration Statement,
(B) the acquiring, owning or disposing of debt securities or equity interests in
any Group Member, (C) the guarantee of, and mortgage, pledge, or encumbrance of
any or all of its assets in connection with, any indebtedness of any Group
Member or (D) the performance of its obligations under the Omnibus Agreement.


76

--------------------------------------------------------------------------------





(b)    Subject to the terms of Section 7.5(c), each Unrestricted Person (other
than the General Partner) shall have the right to engage in businesses of every
type and description and other activities for profit and to engage in and
possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty otherwise existing at law, in equity or otherwise, to any Group Member or
any Partner. None of any Group Member, any Limited Partner or any other Person
shall have any rights by virtue of this Agreement, any Group Member Agreement,
or the partnership relationship established hereby in any business ventures of
any Unrestricted Person.
(c)    Subject to the terms of Section 7.5(a) and Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Unrestricted Person (other than the General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of any duty or any other obligation of any type whatsoever of the
General Partner or any other Unrestricted Person for the Unrestricted Persons
(other than the General Partner) to engage in such business interests and
activities in preference to or to the exclusion of the Partnership and (iii) the
Unrestricted Persons shall have no obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise, to present business
opportunities to the Partnership. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or in equity, the doctrine
of corporate opportunity, or any analogous doctrine, shall not apply to any
Unrestricted Person (including the General Partner). No Unrestricted Person
(including the General Partner) who acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Partnership, shall have any duty to communicate or offer such
opportunity to the Partnership, and such Unrestricted Person (including the
General Partner) shall not be liable to the Partnership, to any Limited Partner
or any other Person bound by this Agreement for breach of any duty by reason of
the fact that such Unrestricted Person (including the General Partner) pursues
or acquires for itself, directs such opportunity to another Person or does not
communicate such opportunity or information to the Partnership, provided that
such Unrestricted Person does not engage in such business or activity using
confidential or proprietary information provided by or on behalf of the
Partnership to such Unrestricted Person.
(d)    The General Partner and each of its Affiliates may acquire Units or other
Partnership Interests in addition to those acquired on the Closing Date and,
except as otherwise provided in this Agreement, shall be entitled to exercise,
at their option, all rights relating to all Units and/or other Partnership
Interests acquired by them. The term “Affiliates” when used in this
Section 7.5(d) with respect to the General Partner shall not include any Group
Member.
Section 7.6    Loans from the General Partner; Loans or Contributions from the
Partnership or Group Members.
(a)    The General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the General Partner or any of its
Affiliates, funds needed or desired by the Group Member for such periods of time
and in such amounts as the General


77

--------------------------------------------------------------------------------





Partner may determine; provided, however, that in any such case the lending
party may not charge the borrowing party interest at a rate greater than the
rate that would be charged the borrowing party or impose terms less favorable to
the borrowing party than would be charged or imposed on the borrowing party by
unrelated lenders on comparable loans made on an arm’s-length basis (without
reference to the lending party’s financial abilities or guarantees), all as
determined by the General Partner. The borrowing party shall reimburse the
lending party for any costs (other than any additional interest costs) incurred
by the lending party in connection with the borrowing of such funds. For
purposes of this Section 7.6(a) and Section 7.6(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member.
(b)    The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions determined
by the General Partner. No Group Member may lend funds to the General Partner or
any of its Affiliates (other than another Group Member).
(c)    No borrowing by any Group Member or the approval thereof by the General
Partner shall be deemed to constitute a breach of any duty, expressed or
implied, of the General Partner or its Affiliates to the Partnership or the
Limited Partners existing hereunder, or existing at law, in equity or otherwise
by reason of the fact that the purpose or effect of such borrowing is directly
or indirectly to enable distributions to the General Partner or its Affiliates
(including in their capacities as Limited Partners) to exceed the General
Partner’s Percentage Interest of the total amount distributed to all Partners.
Section 7.7    Indemnification.
(a)    To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all threatened, pending or completed claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, and whether formal or informal and including appeals, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee and acting (or refraining to
act) in such capacity on behalf of or for the benefit of the Partnership;
provided, that the Indemnitee shall not be indemnified and held harmless
pursuant to this Agreement if there has been a final and non-appealable judgment
entered by a court of competent jurisdiction determining that, in respect of the
matter for which the Indemnitee is seeking indemnification pursuant to this
Agreement, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful; provided, further, no
indemnification pursuant to this Section 7.7 shall be available to any Affiliate
of the General Partner (other than a Group Member), or to any other Indemnitee,
with respect to any such Affiliate’s obligations pursuant to the Transaction
Documents. Any indemnification pursuant to this Section 7.7 shall be made only
out of the assets of the Partnership, it being agreed that the General Partner
shall not be personally liable for such indemnification and shall have no
obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate such indemnification.


78

--------------------------------------------------------------------------------





(b)    To the fullest extent permitted by law, expenses (including legal fees
and expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which the Indemnitee is seeking
indemnification pursuant to this Section 7.7, the Indemnitee is not entitled to
be indemnified upon receipt by the Partnership of any undertaking by or on
behalf of the Indemnitee to repay such amount if it shall be ultimately
determined that the Indemnitee is not entitled to be indemnified as authorized
by this Section 7.7.
(c)    The indemnification provided by this Section 7.7 shall be in addition to
any other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law, in equity or otherwise, both as to actions in the Indemnitee’s
capacity as an Indemnitee and as to actions in any other capacity (including any
capacity under the IPO Underwriting Agreement), and shall continue as to an
Indemnitee who has ceased to serve in such capacity and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Indemnitee.
(d)    The Partnership may purchase and maintain (or reimburse the General
Partner or its Affiliates for the cost of) insurance, on behalf of the General
Partner, its Affiliates and such other Persons as the General Partner shall
determine, against any liability that may be asserted against, or expense that
may be incurred by, such Person in connection with the Partnership’s activities
or such Person’s activities on behalf of the Partnership, regardless of whether
the Partnership would have the power to indemnify such Person against such
liability under the provisions of this Agreement.
(e)    For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by it with
respect to any employee benefit plan in the performance of its duties for a
purpose reasonably believed by it to be in the best interest of the participants
and beneficiaries of the plan shall be deemed to be for a purpose that is in the
best interests of the Partnership.
(f)    In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(g)    An Indemnitee shall not be denied indemnification in whole or in part
under this Section 7.7 because the Indemnitee had an interest in the transaction
with respect to which the indemnification applies if the transaction was
otherwise permitted by the terms of this Agreement.
(h)    The provisions of this Section 7.7 are for the benefit of the Indemnitees
and their heirs, successors, assigns, executors and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.


79

--------------------------------------------------------------------------------





(i)    No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.
Section 7.8    Liability of Indemnitees.
(a)    Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, or any other Persons who are bound by this Agreement for losses
sustained or liabilities incurred as a result of any act or omission of an
Indemnitee unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction determining that, in respect of the matter in
question, the Indemnitee acted in bad faith or engaged in intentional fraud,
willful misconduct or, in the case of a criminal matter, acted with knowledge
that the Indemnitee’s conduct was unlawful.
(b)    The General Partner may exercise any of the powers granted to it by this
Agreement and perform any of the duties imposed upon it hereunder either
directly or by or through its agents, and the General Partner shall not be
responsible for any misconduct or negligence on the part of any such agent
appointed by the General Partner in good faith.
(c)    To the extent that, at law or in equity, an Indemnitee has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or to the Partners, the General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner or to any other Persons who are bound by this
Agreement for its good faith reliance on the provisions of this Agreement.
(d)    Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of the Indemnitees under this Section 7.8 as in
effect immediately prior to such amendment, modification or repeal with respect
to claims arising from or relating to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when such claims
may arise or be asserted.
Section 7.9    Resolution of Conflicts of Interest; Standards of Conduct and
Modification of Duties.
(a)    Unless otherwise expressly provided in this Agreement or any Group Member
Agreement, whenever a potential conflict of interest exists or arises between
the General Partner or any of its Affiliates, on the one hand, and the
Partnership, any Group Member or any Partner, on the other, any resolution or
course of action by the General Partner or its Affiliates in respect of such
conflict of interest shall be permitted and deemed approved by all Partners, and
shall not constitute a breach of this Agreement, of any Group Member Agreement,
of any agreement contemplated herein or therein, or of any duty stated or
implied by law or equity, if the resolution or course of action in respect of
such conflict of interest is (i) approved by Special Approval,


80

--------------------------------------------------------------------------------





(ii) approved by a Unit Majority (excluding Common Units owned by the General
Partner and its Affiliates), (iii) on terms no less favorable to the Partnership
than those generally being provided to or available from unrelated third parties
or (iv) fair and reasonable to the Partnership, taking into account the totality
of the relationships between the parties involved (including other transactions
that may be particularly favorable or advantageous to the Partnership). The
General Partner shall be authorized but not required in connection with its
resolution of such conflict of interest to seek Special Approval or Unitholder
approval of such resolution, and the General Partner may also adopt a resolution
or course of action that has not received Special Approval or Unitholder
approval. Whenever the General Partner makes a determination to refer or not
refer any potential conflict of interest to the Conflicts Committee for Special
Approval or to seek or not to seek Unitholder approval, then the General Partner
shall be entitled, to the fullest extent permitted by law, to make such
determination free of any duty or obligation whatsoever to the Partnership or
any Limited Partner, and the General Partner shall not, to the fullest extent
permitted by law, be required to act in good faith or pursuant to any other
standard or duty imposed by this Agreement, any Group Member Agreement, any
other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity, and the General Partner in making such
determination shall be permitted to do so at its option. If Special Approval is
sought, then it shall be presumed that, in making its decision, the Conflicts
Committee acted in good faith, and if the Board of Directors determines that the
resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above or
that a director satisfies the eligibility requirements to be a member of the
Conflicts Committee, then it shall be presumed that, in making its decision, the
Board of Directors acted in good faith. In any proceeding brought by any Limited
Partner or by or on behalf of such Limited Partner or any other Limited Partner
or the Partnership challenging any action by the Conflicts Committee with
respect to any matter referred to the Conflicts Committee for Special Approval
by the General Partner, any determination by the Board of Directors that the
resolution or course of action taken with respect to a conflict of interest
satisfies either of the standards set forth in clauses (iii) or (iv) above or
any determination by the Board of Directors that a director satisfies the
eligibility requirements to be a member of the Conflicts Committee, the Person
bringing or prosecuting such proceeding shall have the burden of overcoming the
presumption that the Conflicts Committee or the Board of Directors, as
applicable, acted in good faith. Notwithstanding anything to the contrary in
this Agreement or any duty otherwise existing at law or equity, the existence of
the conflicts of interest described in the IPO Registration Statement are hereby
approved by all Partners and shall not constitute a breach of this Agreement or
any such duty.
(b)    Whenever the General Partner or the Board of Directors, or any committee
thereof (including the Conflicts Committee), makes a determination or takes or
declines to take any other action, or any Affiliate of the General Partner
causes the General Partner to do so, in its capacity as the general partner of
the Partnership as opposed to in its individual capacity, whether under this
Agreement, any Group Member Agreement or any other agreement contemplated hereby
or otherwise, then, unless another express standard is provided for in this
Agreement, the General Partner, the Board of Directors or such committee or such
Affiliates causing the General Partner to do so, shall make such determination
or take or decline to take such other action in good faith and shall not be
subject to any other or different duties or standards (including fiduciary
duties or standards) imposed by this Agreement, any Group Member Agreement, any


81

--------------------------------------------------------------------------------





other agreement contemplated hereby or under the Delaware Act or any other law,
rule or regulation or at equity. A determination or other action or inaction
will conclusively be deemed to be in “good faith” for all purposes of this
Agreement if the Person or Persons making such determination or taking or
declining to take such other action subjectively believe that the determination
or other action or inaction is in the best interests of the Partnership Group.
In making such determination or taking or declining to take such other action,
such Person or Persons may take into account the totality of the circumstances
or the totality of the relationships between the parties involved, including
other relationships or transactions that may be particularly favorable or
advantageous to the Partnership.
(c)    Whenever the General Partner makes a determination or takes or declines
to take any other action, or any of its Affiliates causes it to do so, in its
individual capacity as opposed to in its capacity as the general partner of the
Partnership, whether under this Agreement, any Group Member Agreement or any
other agreement contemplated hereby or otherwise, then the General Partner, or
such Affiliates causing it to do so, are entitled, to the fullest extent
permitted by law, to make such determination or to take or decline to take such
other action free of any duty or obligation whatsoever to the Partnership or any
Limited Partner, and the General Partner, or such Affiliates causing it to do
so, shall not, to the fullest extent permitted by law, be required to act in
good faith or pursuant to any other standard imposed by this Agreement, any
Group Member Agreement, any other agreement contemplated hereby or under the
Delaware Act or any other law, rule or regulation or at equity, and the Person
or Persons making such determination or taking or declining to take such other
action shall be permitted to do so in their sole and absolute discretion. By way
of illustration and not of limitation, whenever the phrase, “the General Partner
at its option,” or some variation of that phrase, is used in this Agreement, it
indicates that the General Partner is acting in its individual capacity. For the
avoidance of doubt, whenever the General Partner votes or transfers its
Partnership Interests, or refrains from voting or transferring its Partnership
Interests, it shall be acting in its individual capacity.
(d)    The General Partner’s organizational documents may provide that
determinations to take or decline to take any action in its individual, rather
than representative, capacity may or shall be determined by its members, if the
General Partner is a limited liability company, stockholders, if the General
Partner is a corporation, or the members or stockholders of the General
Partner’s general partner, if the General Partner is a partnership.
(e)    Notwithstanding anything to the contrary in this Agreement, the General
Partner and its Affiliates shall have no duty or obligation, express or implied,
to (i) sell or otherwise dispose of any asset of the Partnership Group other
than in the ordinary course of business or (ii) permit any Group Member to use
any facilities or assets of the General Partner and its Affiliates, except as
may be provided in contracts entered into from time to time specifically dealing
with such use. Any determination by the General Partner or any of its Affiliates
to enter into such contracts shall be at its option.
(f)    Except as expressly set forth in this Agreement or expressly required by
the Delaware Act, neither the General Partner nor any other Indemnitee shall
have any duties or liabilities, including fiduciary duties, to the Partnership
or any Limited Partner, and the provisions of this Agreement, to the extent that
they restrict, eliminate or otherwise modify the duties and liabilities,
including fiduciary duties, of the General Partner or any other Indemnitee


82

--------------------------------------------------------------------------------





otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of the General Partner or such other
Indemnitee. Notwithstanding anything to the contrary in this Agreement, to the
fullest extent permitted by law, neither the General Partner nor any other
Indemnitee shall owe any duties or liabilities, including fiduciary duties, to
Series A Preferred Unitholders.
(g)    The Unitholders hereby authorize the General Partner, on behalf of the
Partnership as a partner or member of a Group Member, to approve actions by the
general partner or managing member of such Group Member similar to those actions
permitted to be taken by the General Partner pursuant to this Section 7.9.
Section 7.10    Other Matters Concerning the General Partner and Other
Indemnitees.
(a)    The General Partner and any other Indemnitee may rely and shall be
protected in acting or refraining from acting upon any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent, order, bond,
debenture or other paper or document believed by it to be genuine and to have
been signed or presented by the proper party or parties.
(b)    The General Partner and any other Indemnitee may consult with legal
counsel, accountants, appraisers, management consultants, investment bankers and
other consultants and advisers selected by it, and any act taken or omitted to
be taken in reliance upon the advice or opinion (including an Opinion of
Counsel) of such Persons as to matters that the General Partner or such
Indemnitee, respectively, reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.
(c)    The General Partner shall have the right, in respect of any of its powers
or obligations hereunder, to act through any of its duly authorized officers, a
duly appointed attorney or attorneys-in-fact or the duly authorized officers of
the Partnership or any Group Member.
Section 7.11    Purchase or Sale of Partnership Interests. The General Partner
may cause the Partnership to purchase or otherwise acquire Partnership Interests
or Derivative Partnership Interests. As long as Partnership Interests are held
by any Group Member, such Partnership Interests shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The General
Partner or any Affiliate of the General Partner may also purchase or otherwise
acquire and sell or otherwise dispose of Partnership Interests for its own
account, subject to the provisions of Articles IV and X.
Section 7.12    Registration Rights of the General Partner and its Affiliates.
(a)    Demand Registration. Upon receipt of a Notice from any Holder at any time
after the 180th day after the Closing Date, the Partnership shall file with the
Commission as promptly as reasonably practicable a registration statement under
the Securities Act (each, a “Registration Statement”) providing for the resale
of the Registrable Securities, which may, at the option of the Holder giving
such Notice, be a Registration Statement that provides for the resale of the
Registrable Securities from time to time pursuant to Rule 415 under the
Securities Act. The


83

--------------------------------------------------------------------------------





Partnership shall use commercially reasonable efforts to cause such Registration
Statement to become effective as soon as reasonably practicable after the
initial filing of the Registration Statement and to remain effective and
available for the resale of the Registrable Securities by the Selling Holders
named therein until the earlier of (i) six months following such Registration
Statement’s effective date and (ii) the date on which all Registrable Securities
covered by such Registration Statement have been sold. In the event one or more
Holders request in a Notice to dispose of a number of Registrable Securities
that such Holder or Holders reasonably anticipates will result in gross proceeds
of at least $30 million in the aggregate pursuant to a Registration Statement in
an Underwritten Offering, the Partnership shall retain underwriters that are
reasonably acceptable to such Selling Holders in order to permit such Selling
Holders to effect such disposition through an Underwritten Offering; provided,
however, that the Partnership shall have the exclusive right to select the
bookrunning managers. The Partnership and such Selling Holders shall enter into
an underwriting agreement in customary form that is reasonably acceptable to the
Partnership and take all reasonable actions as are requested by the managing
underwriters to facilitate the Underwritten Offering and sale of Registrable
Securities therein. No Holder may participate in the Underwritten Offering
unless it agrees to sell its Registrable Securities covered by the Registration
Statement on the terms and conditions of the underwriting agreement and
completes and delivers all necessary documents and information reasonably
required under the terms of such underwriting agreement. In the event that the
managing underwriter of such Underwritten Offering advises the Partnership and
the Holder in writing that in its opinion the inclusion of all or some
Registrable Securities would adversely and materially affect the timing or
success of the Underwritten Offering, the amount of Registrable Securities that
each Selling Holder requested be included in such Underwritten Offering shall be
reduced on a Pro Rata basis to the aggregate amount that the managing
underwriter deems will not have such material and adverse effect. Any Holder may
withdraw from such Underwritten Offering by notice to the Partnership and the
managing underwriter; provided such notice is delivered prior to the launch of
such Underwritten Offering.
(b)    Piggyback Registration. At any time after the 180th day after the Closing
Date, if the Partnership shall propose to file a Registration Statement (other
than pursuant to a demand made pursuant to Section 7.12(a)) for an offering of
Partnership Interests for cash (other than an offering relating solely to an
employee benefit plan, an offering relating to a transaction on Form S-4 or an
offering on any registration statement that does not permit secondary sales),
the Partnership shall notify all Holders of such proposal at least five Business
Days before the proposed filing date. The Partnership shall use commercially
reasonable efforts to include such number of Registrable Securities held by any
Holder in such Registration Statement as each Holder shall request in a Notice
received by the Partnership within two Business Days of such Holder’s receipt of
the notice from the Partnership. If the Registration Statement about which the
Partnership gives notice under this Section 7.12(b) is for an Underwritten
Offering, then any Holder’s ability to include its desired amount of Registrable
Securities in such Registration Statement shall be conditioned on such Holder’s
inclusion of all such Registrable Securities in the Underwritten Offering;
provided that, in the event that the managing underwriter of such Underwritten
Offering advises the Partnership and the Holder in writing that in its opinion
the inclusion of all or some Registrable Securities would adversely and
materially affect the timing or success of the Underwritten Offering, the amount
of Registrable Securities that each Selling Holder requested be included in such
Underwritten Offering shall be reduced on a Pro Rata basis


84

--------------------------------------------------------------------------------





to the aggregate amount that the managing underwriter deems will not have such
material and adverse effect. In connection with any such Underwritten Offering,
the Partnership and the Selling Holders involved shall enter into an
underwriting agreement in customary form that is reasonably acceptable to the
Partnership and take all reasonable actions as are requested by the managing
underwriters to facilitate the Underwritten Offering and sale of Registrable
Securities therein. No Holder may participate in the Underwritten Offering
unless it agrees to sells its Registrable Securities covered by the Registration
Statement on the terms and conditions of the underwriting agreement and
completes and delivers all necessary documents and information reasonably
required under the terms of such underwriting agreement. Any Holder may withdraw
from such Underwritten Offering by notice to the Partnership and the managing
underwriter; provided such notice is delivered prior to the launch of such
Underwritten Offering. The Partnership shall have the right to terminate or
withdraw any Registration Statement or Underwritten Offering initiated by it
under this Section 7.12(b) prior to the effective date of the Registration
Statement or the pricing date of the Underwritten Offering, as applicable.
(c)    Sale Procedures. In connection with its obligations under this
Section 7.12, the Partnership shall:
(i)    furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Registration Statement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing a Registration Statement or supplement or amendment thereto, and
(B) such number of copies of such Registration Statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement; provided,
however, that the Partnership will not have any obligation to provide any
document pursuant to clause (B) hereof that is available on the Commission’s
website;
(ii)    if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Registration Statement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the managing underwriter, shall reasonably
request; provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any jurisdiction where it is not then so subject;
(iii)    promptly notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(A) the filing of a Registration Statement or any prospectus or prospectus
supplement to be used in connection therewith, or any amendment or supplement
thereto, and, with respect to such


85

--------------------------------------------------------------------------------





Registration Statement or any post-effective amendment thereto, when the same
has become effective; and (B) any written comments from the Commission with
respect to any Registration Statement or any document incorporated by reference
therein and any written request by the Commission for amendments or supplements
to a Registration Statement or any prospectus or prospectus supplement thereto;
(iv)    immediately notify each Selling Holder and each underwriter, at any time
when a prospectus is required to be delivered under the Securities Act, of
(A) the occurrence of any event or existence of any fact (but not a description
of such event or fact) as a result of which the prospectus or prospectus
supplement contained in a Registration Statement, as then in effect, includes an
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading
(in the case of the prospectus contained therein, in the light of the
circumstances under which a statement is made); (B) the issuance or threat of
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement, or the initiation of any proceedings for that purpose;
or (C) the receipt by the Partnership of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, subject to Section 7.12(f), the Partnership agrees to,
as promptly as practicable, amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other reasonable action as is necessary to remove a
stop order, suspension, threat thereof or proceedings related thereto; and
(v)    enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of the Registrable Securities,
including the provision of comfort letters and legal opinions as are customary
in such securities offerings.
(d)    Suspension. Each Selling Holder, upon receipt of notice from the
Partnership of the happening of any event of the kind described in
Section 7.12(c)(iv), shall forthwith discontinue disposition of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by such subsection or until it is advised in writing by the
Partnership that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus.
(e)    Expenses. Except as set forth in an underwriting agreement for the
applicable Underwritten Offering or as otherwise agreed between a Selling Holder
and the Partnership, all costs and expenses of a Registration Statement filed or
an Underwritten Offering that includes Registrable Securities pursuant to this
Section 7.12 (other than underwriting discounts and commissions on Registrable
Securities and fees and expenses of counsel and advisors to Selling Holders)
shall be paid by the Partnership.


86

--------------------------------------------------------------------------------





(f)    Delay Right. Notwithstanding anything to the contrary herein, if the
General Partner determines that the Partnership’s compliance with its
obligations in this Section 7.12 would be detrimental to the Partnership because
such registration would (x) materially interfere with a significant acquisition,
reorganization or other similar transaction involving the Partnership,
(y) require premature disclosure of material information that the Partnership
has a bona fide business purpose for preserving as confidential or (z) render
the Partnership unable to comply with requirements under applicable securities
laws, then the Partnership shall have the right to postpone compliance with such
obligations for a period of not more than six months; provided, however, that
such right may not be exercised more than twice in any 24‑month period.
(g)    Indemnification.
(i)    In addition to and not in limitation of the Partnership’s obligation
under Section 7.7, the Partnership shall, to the fullest extent permitted by
law, indemnify and hold harmless each Selling Holder, its officers, directors
and each Person who controls the Holder (within the meaning of the Securities
Act) and any agent thereof (collectively, “Indemnified Persons”) from and
against any and all losses, claims, damages, liabilities, joint or several,
expenses (including legal fees and expenses), judgments, fines, penalties,
interest, settlements or other amounts arising from any and all claims, demands,
actions, suits or proceedings, whether civil, criminal, administrative or
investigative, in which any Indemnified Person may be involved, or is threatened
to be involved, as a party or otherwise, under the Securities Act or otherwise
(hereinafter referred to in this Section 7.12(g) as a “claim” and in the plural
as “claims”) based upon, arising out of or resulting from any untrue statement
or alleged untrue statement of any material fact contained in any Registration
Statement, preliminary prospectus, final prospectus or issuer free writing
prospectus under which any Registrable Securities were registered or sold under
the Securities Act, or arising out of, based upon or resulting from the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading; provided,
however, that the Partnership shall not be liable to any Indemnified Person to
the extent that any such claim arises out of, is based upon or results from an
untrue statement or alleged untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus or
issuer free writing prospectus in reliance upon and in conformity with written
information furnished to the Partnership by or on behalf of such Indemnified
Person specifically for use in the preparation thereof.
(ii)    Each Selling Holder shall, to the fullest extent permitted by law,
indemnify and hold harmless the Partnership, the General Partner, the General
Partner’s officers and directors and each Person who controls the Partnership or
the General Partner (within the meaning of the Securities Act) and any agent
thereof to the same extent as the foregoing indemnity from the Partnership to
the Selling Holders, but only with respect to information regarding such Selling
Holder furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in a Registration Statement, prospectus or free writing prospectus
relating to the Registrable Securities held by such Selling Holder.


87

--------------------------------------------------------------------------------





(iii)    The provisions of this Section 7.12(g) shall be in addition to any
other rights to indemnification or contribution that a Person entitled to
indemnification under this Section 7.12(g) may have pursuant to law, equity,
contract or otherwise.
(h)    Specific Performance. Damages in the event of breach of Section 7.12 by a
party hereto may be difficult, if not impossible, to ascertain, and it is
therefore agreed that each party, in addition to and without limiting any other
remedy or right it may have, will have the right to seek an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the parties hereto hereby waives, to the fullest extent permitted by law, any
and all defenses it may have on the ground of lack of jurisdiction or competence
of the court to grant such an injunction or other equitable relief. The
existence of this right will not preclude any such party from pursuing any other
rights and remedies at law or in equity that such party may have.
Section 7.13    Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner and any officer of the General
Partner authorized by the General Partner to act on behalf of and in the name of
the Partnership has full power and authority to encumber, sell or otherwise use
in any manner any and all assets of the Partnership and to enter into any
authorized contracts on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner or any such officer as if it were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives, to the fullest extent permitted by law, any and
all defenses or other remedies that may be available against such Person to
contest, negate or disaffirm any action of the General Partner or any such
officer in connection with any such dealing. In no event shall any Person
dealing with the General Partner or any such officer or its representatives be
obligated to ascertain that the terms of this Agreement have been complied with
or to inquire into the necessity or expedience of any act or action of the
General Partner or any such officer or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (a) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (b) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership and
(c) such certificate, document or instrument was duly executed and delivered in
accordance with the terms and provisions of this Agreement and is binding upon
the Partnership.
ARTICLE VIII
BOOKS, RECORDS, ACCOUNTING AND REPORTS
Section 8.1    Records and Accounting. The General Partner shall keep or cause
to be kept at the principal office of the Partnership appropriate books and
records with respect to the Partnership’s business, including all books and
records necessary to provide to the Limited Partners any information required to
be provided pursuant to Section 3.3(a). Any books and records maintained by or
on behalf of the Partnership in the regular course of its business, including
the register of the Record Holders of Units or other Partnership Interests,
books of account and records of Partnership proceedings, may be kept on, or be
in the form of, computer


88

--------------------------------------------------------------------------------





disks, hard drives, punch cards, magnetic tape, photographs, micrographics or
any other information storage device, provided that the books and records so
maintained are convertible into clearly legible written form within a reasonable
period of time. The books of the Partnership shall be maintained, for financial
reporting purposes, on an accrual basis in accordance with U.S. GAAP. The
Partnership shall not be required to keep books maintained on a cash basis and
the General Partner shall be permitted to calculate cash-based measures,
including Operating Surplus, by making such adjustments to its accrual basis
books to account for non-cash items and other adjustments as the General Partner
determines to be necessary or appropriate.
Section 8.2    Fiscal Year. The fiscal year of the Partnership shall be a fiscal
year ending December 31.
Section 8.3    Reports.
(a)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
105 days after the close of each fiscal year of the Partnership (or such shorter
period as required by the Commission), the General Partner shall cause to be
mailed or made available, by any reasonable means (including posting on or
accessible through the Partnership’s or the Commission’s website) to each Record
Holder of a Unit as of a date selected by the General Partner, an annual report
containing financial statements of the Partnership for such fiscal year of the
Partnership, presented in accordance with U.S. GAAP, including a balance sheet
and statements of operations, Partnership equity and cash flows, such statements
to be audited by a firm of independent public accountants selected by the
General Partner, and such other information as may be required by applicable
law, regulation or rule of the Commission or any National Securities Exchange on
which the Units are listed or admitted to trading, or as the General Partner
determines to be necessary or appropriate.
(b)    Whether or not the Partnership is subject to the requirement to file
reports with the Commission, as soon as practicable, but in no event later than
50 days after the close of each Quarter (or such shorter period as required by
the Commission) except the last Quarter of each fiscal year, the General Partner
shall cause to be mailed or made available, by any reasonable means (including
posting on or accessible through the Partnership’s or the Commission’s website)
to each Record Holder of a Unit, as of a date selected by the General Partner, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
the Commission or any National Securities Exchange on which the Units are listed
or admitted to trading, or as the General Partner determines to be necessary or
appropriate.
ARTICLE XIV
TAX MATTERS
Section 9.1    Tax Returns and Information. The Partnership shall timely file
all returns of the Partnership that are required for federal, state and local
income tax purposes on the basis of the accrual method and the taxable period or
year that it is required by law to adopt, from time to time, as determined by
the General Partner. In the event the Partnership is required to use a taxable
period other than a year ending on December 31, the General Partner shall use


89

--------------------------------------------------------------------------------





reasonable efforts to change the taxable period of the Partnership to a year
ending on December 31. The tax information reasonably required by Record Holders
for federal, state and local income tax reporting purposes with respect to a
taxable period shall be furnished to them within 90 days of the close of the
calendar year in which the Partnership’s taxable period ends. The
classification, realization and recognition of income, gain, losses and
deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.
Section 9.2    Tax Elections.
(a)    The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the General Partner’s
determination that such revocation is in the best interests of the Limited
Partners. Notwithstanding any other provision herein contained, for the purposes
of computing the adjustments under Section 743(b) of the Code, the General
Partner shall be authorized (but not required) to adopt a convention whereby the
price paid by a transferee of a Limited Partner Interest will be deemed to be
the lowest quoted closing price of the Limited Partner Interests on any National
Securities Exchange on which such Limited Partner Interests are listed or
admitted to trading during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(f) without regard to the actual price paid by
such transferee.
(b)    Except as otherwise provided herein, the General Partner shall determine
whether the Partnership should make any other elections permitted by the Code.
Section 9.3    Tax Controversies. Subject to the provisions hereof, the General
Partner is designated as the “tax matters partner” (as defined in
Section 6231(a)(7) of the Code prior to the enactment of the Bipartisan Budget
Act of 2015) (the “Tax Matters Partner”) and is authorized and required to
represent the Partnership (at the Partnership’s expense) in connection with all
examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the General Partner and to do or refrain from doing any
or all things reasonably required by the General Partner to conduct such
proceedings. Each Partner agrees that notice of or updates regarding tax
controversies shall be deemed conclusively to have been given or made by the Tax
Matters Partner if the Partnership has either (a) filed the information for
which notice is required with the Commission via its Electronic Data Gathering,
Analysis and Retrieval system and such information is publicly available on such
system or (b) made the information for which notice is required available on any
publicly available website maintained by the Partnership, whether or not such
Partner remains a Partner in the Partnership at the time such information is
made publicly available.
With respect to tax returns filed for taxable years beginning on or after
December 31, 2017, the General Partner (or its designee) will be designated as
the “partnership representative” in accordance with the rules prescribed
pursuant to Section 6223 of the Code (the “Partnership Representative”) and
shall have the sole authority to act on behalf of the Partnership in connection
with all examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for


90

--------------------------------------------------------------------------------





professional services and costs associated therewith. The General Partner (or
its designee) shall exercise, in its sole discretion, any and all authority of
the Partnership Representative under the Code, including, without limitation,
(i) binding the Partnership and its Partners with respect to tax matters and
(ii) determining whether to make any available election under Section 6226 of
the Code. The General Partner shall amend the provisions of this Agreement as
appropriate to reflect the proposal or promulgation of Treasury Regulations
implementing the partnership audit, assessment and collection rules adopted by
the Bipartisan Budget Act of 2015, including any amendments to those rules.
Section 9.4    Withholding. Notwithstanding any other provision of this
Agreement, the General Partner is authorized to take any action that may be
required to cause the Partnership and other Group Members to comply with any
withholding requirements established under the Code or any other federal, state
or local law including pursuant to Sections 1441, 1442, 1445 and 1446 of the
Code, or established under any foreign law. To the extent that the Partnership
is required or elects to withhold and pay over to any taxing authority any
amount resulting from the allocation or distribution of income to any Partner
(including by reason of Section 1446 of the Code), the General Partner may treat
the amount withheld as a distribution of cash pursuant to Section 6.3 or
Section 12.4(c) in the amount of such withholding from such Partner.
ARTICLE X
ADMISSION OF PARTNERS
Section 10.1    Admission of Limited Partners.
(a)    [Reserved.]
(b)    By acceptance of any Limited Partner Interests transferred in accordance
with Article IV or acceptance of any Limited Partner Interests issued pursuant
to Article V or pursuant to a merger, consolidation or conversion pursuant to
Article XIV, and except as provided in Section 4.9, each transferee of, or other
such Person acquiring, a Limited Partner Interest (including any nominee, agent
or representative acquiring such Limited Partner Interests for the account of
another Person or Group, who shall be subject to Section 10.1(c)) in connection
with or after the Initial Public Offering (i) has been or shall be admitted to
the Partnership as a Limited Partner with respect to the Limited Partner
Interests so transferred or issued to such Person when such Person became or
becomes the Record Holder of the Limited Partner Interests so transferred or
acquired, (ii) became or shall become bound, and has been or shall be deemed to
have agreed to be bound, by the terms of this Agreement, (iii) has been or shall
be deemed to represent that the transferee or acquirer has the capacity, power
and authority to enter into this Agreement and (iv) has been or shall be deemed
to make any consents, acknowledgements or waivers contained in this Agreement,
all with or without execution of this Agreement by such Person. The transfer of
any Limited Partner Interests and the admission of any new Limited Partner shall
not constitute an amendment to this Agreement. A Person may become a Limited
Partner without the consent or approval of any of the Partners. A Person may not
become a Limited Partner without acquiring a Limited Partner Interest and
becoming the Record Holder of such Limited Partner Interest. The rights and
obligations of a Person who is an Ineligible Holder shall be determined in
accordance with Section 4.9.


91

--------------------------------------------------------------------------------





(c)    With respect to any Limited Partner that holds Units representing Limited
Partner Interests for another Person’s account (such as a broker, dealer, bank,
trust company or clearing corporation, or an agent of any of the foregoing), in
whose name such Units are registered, such Limited Partner shall, in exercising
the rights of a Limited Partner in respect of such Units on any matter, and
unless the arrangement between such Persons provides otherwise, take all action
as a Limited Partner by virtue of being the Record Holder of such Units at the
direction of the Person who is the beneficial owner, and the Partnership shall
be entitled to assume such Limited Partner is so acting without further inquiry.
(d)    The name and mailing address of each Record Holder shall be listed on the
books of the Partnership maintained for such purpose by the Partnership or the
Transfer Agent. The General Partner shall update the books of the Partnership
from time to time as necessary to reflect accurately the information therein (or
shall cause the Transfer Agent to do so, as applicable).
(e)    Any transfer of a Limited Partner Interest shall not entitle the
transferee to share in the profits and losses, to receive distributions, to
receive allocations of income, gain, loss, deduction or credit or any similar
item or to any other rights to which the transferor was entitled until the
transferee becomes a Limited Partner pursuant to Section 10.1(b).
Section 10.2    Admission of Successor General Partner. A successor General
Partner approved pursuant to Section 11.1 or Section 11.2 or the transferee of
or successor to all of the General Partner Interest pursuant to Section 4.6 who
is proposed to be admitted as a successor General Partner shall be admitted to
the Partnership as the General Partner, effective immediately prior to (a) the
withdrawal or removal of the predecessor or transferring General Partner
pursuant to Section 11.1 or Section 11.2 or (b) the transfer of the General
Partner Interest pursuant to Section 4.6; provided, however, that no such
successor shall be admitted to the Partnership until compliance with the terms
of Section 4.6 has occurred and such successor has executed and delivered such
other documents or instruments as may be required to effect such admission. Any
such successor is hereby authorized to and shall, subject to the terms hereof,
carry on the business of the members of the Partnership Group without
dissolution.
Section 10.3    Amendment of Agreement and Certificate of Limited Partnership.
To effect the admission to the Partnership of any Partner, the General Partner
shall take all steps necessary or appropriate under the Delaware Act to amend
the records of the Partnership to reflect such admission and, if necessary, to
prepare as soon as practicable an amendment to this Agreement and, if required
by law, the General Partner shall prepare and file an amendment to the
Certificate of Limited Partnership.
ARTICLE XI
WITHDRAWAL OR REMOVAL OF PARTNERS
Section 11.1    Withdrawal of the General Partner.
(a)    The General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);


92

--------------------------------------------------------------------------------





(i)    The General Partner voluntarily withdraws from the Partnership by giving
written notice to the other Partners;
(ii)    The General Partner transfers all of its General Partner Interest
pursuant to Section 4.6;
(iii)    The General Partner is removed pursuant to Section 11.2;
(iv)    The General Partner (A) makes a general assignment for the benefit of
creditors; (B) files a voluntary bankruptcy petition for relief under Chapter 7
of the United States Bankruptcy Code; (C) files a petition or answer seeking for
itself a liquidation, dissolution or similar relief (but not a reorganization)
under any law; (D) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the General Partner
in a proceeding of the type described in clauses (A) through (C) of this
Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in the appointment
of a trustee (but not a debtor-in-possession), receiver or liquidator of the
General Partner or of all or any substantial part of its properties;
(v)    A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the General
Partner; or
(vi)    (A) if the General Partner is a corporation, a certificate of
dissolution or its equivalent is filed for the General Partner, or 90 days
expire after the date of notice to the General Partner of revocation of its
charter without a reinstatement of its charter, under the laws of its state of
incorporation; (B) if the General Partner is a partnership or a limited
liability company, the dissolution and commencement of winding up of the General
Partner; (C) if the General Partner is acting in such capacity by virtue of
being a trustee of a trust, the termination of the trust; (D) if the General
Partner is a natural person, his death or adjudication of incompetency; and
(E) otherwise upon the termination of the General Partner.
If an Event of Withdrawal specified in Section 11.1(a)(iv), (v) or (vi)(A), (B),
(C) or (E) occurs, the withdrawing General Partner shall give notice to the
Limited Partners within 30 days after such occurrence. The Partners hereby agree
that only the Events of Withdrawal described in this Section 11.1 shall result
in the withdrawal of the General Partner from the Partnership.
(b)    Withdrawal of the General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 12:00 midnight, Eastern Time, on
September 30, 2023 the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners;
provided, that prior to the effective date of such withdrawal, the withdrawal is
approved by a Unit Majority (excluding Common Units owned by the General Partner
and its Affiliates), and the General Partner delivers to the Partnership an
Opinion of Counsel (“Withdrawal Opinion of Counsel”) that such withdrawal
(following the selection of the successor General Partner) would not result in
the loss of the limited liability under the Delaware Act of any Limited Partner
or cause any Group Member to be treated as an association taxable as a
corporation or otherwise to


93

--------------------------------------------------------------------------------





be taxed as an entity for federal income tax purposes (to the extent not already
so treated or taxed); (ii) at any time after 12:00 midnight, Eastern Time, on
September 30, 2023 the General Partner voluntarily withdraws by giving at least
90 days’ advance notice to the Unitholders, such withdrawal to take effect on
the date specified in such notice; (iii) at any time that the General Partner
ceases to be the General Partner pursuant to Section 11.1(a)(ii) or is removed
pursuant to Section 11.2; or (iv) notwithstanding clause (i) of this sentence,
at any time that the General Partner voluntarily withdraws by giving at least
90 days’ advance notice of its intention to withdraw to the Limited Partners,
such withdrawal to take effect on the date specified in the notice, if at the
time such notice is given one Person and its Affiliates (other than the General
Partner and its Affiliates) own beneficially or of record or control at least
50% of the Outstanding Units. The withdrawal of the General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the General Partner as general partner or managing member, if
any, to the extent applicable, of the other Group Members. If the General
Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the holders
of a Unit Majority may, prior to the effective date of such withdrawal, elect a
successor General Partner. The Person so elected as successor General Partner
shall automatically become the successor general partner or managing member, to
the extent applicable, of the other Group Members of which the General Partner
is a general partner or a managing member. If, prior to the effective date of
the General Partner’s withdrawal, a successor is not elected by the Unitholders
as provided herein or the Partnership does not receive a Withdrawal Opinion of
Counsel, the Partnership shall be dissolved in accordance with Section 12.1
unless the business of the Partnership is continued pursuant to Section 12.2.
Any successor General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.2.
Section 11.2    Removal of the General Partner. The General Partner may be
removed if such removal is approved by the Unitholders holding at least 66 2/3%
of the Outstanding Units (including, for the avoidance of doubt, Units held by
the General Partner and its Affiliates) voting as a single class. Any such
action by such holders for removal of the General Partner must also provide for
the election of a successor General Partner by the Unitholders holding a Unit
Majority (including, for the avoidance of doubt, Units held by the General
Partner and its Affiliates). Such removal shall be effective immediately
following the admission of a successor General Partner pursuant to Section 10.2.
The removal of the General Partner shall also automatically constitute the
removal of the General Partner as general partner or managing member, to the
extent applicable, of the other Group Members of which the General Partner is a
general partner or a managing member. If a Person is elected as a successor
General Partner in accordance with the terms of this Section 11.2, such Person
shall, upon admission pursuant to Section 10.2, automatically become a successor
general partner or managing member, to the extent applicable, of the other Group
Members of which the General Partner is a general partner or a managing member.
The right of the holders of Outstanding Units to remove the General Partner
shall not exist or be exercised unless the Partnership has received an opinion
opining as to the matters covered by a Withdrawal Opinion of Counsel. Any
successor General Partner elected in accordance with the terms of this
Section 11.2 shall be subject to the provisions of Section 10.2.




94

--------------------------------------------------------------------------------





Section 11.3    Interest of Departing General Partner and Successor General
Partner.
(a)    In the event of (i) withdrawal of the General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of the
General Partner by the holders of Outstanding Units under circumstances where
Cause does not exist, if the successor General Partner is elected in accordance
with the terms of Section 11.1 or Section 11.2, the Departing General Partner
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner, to require its successor to
purchase its General Partner Interest and its or its Affiliates’ general partner
interest (or equivalent interest), if any, in the other Group Members
(collectively, the “Combined Interest”) in exchange for an amount in cash equal
to the fair market value of such Combined Interest, such amount to be determined
and payable as of the effective date of its withdrawal or removal. If the
General Partner is removed by the Unitholders under circumstances where Cause
exists or if the General Partner withdraws under circumstances where such
withdrawal violates this Agreement, and if a successor General Partner is
elected in accordance with the terms of Section 11.1 or Section 11.2 (or if the
business of the Partnership is continued pursuant to Section 12.2 and the
successor General Partner is not the former General Partner), such successor
shall have the option, exercisable prior to the effective date of the withdrawal
or removal of such Departing General Partner (or, in the event the business of
the Partnership is continued, prior to the date the business of the Partnership
is continued), to purchase the Combined Interest for such fair market value of
such Combined Interest. In either event, the Departing General Partner shall be
entitled to receive all reimbursements due such Departing General Partner
pursuant to Section 7.4, including any employee-related liabilities (including
severance liabilities), incurred in connection with the termination of any
employees employed by the Departing General Partner or its Affiliates (other
than any Group Member) for the benefit of the Partnership or the other Group
Members.
For purposes of this Section 11.3(a), the fair market value of the Combined
Interest shall be determined by agreement between the Departing General Partner
and its successor or, failing agreement within 30 days after the effective date
of such Departing General Partner’s withdrawal or removal, by an independent
investment banking firm or other independent expert selected by the Departing
General Partner and its successor, which, in turn, may rely on other experts,
and the determination of which shall be conclusive as to such matter. If such
parties cannot agree upon one independent investment banking firm or other
independent expert within 45 days after the effective date of such withdrawal or
removal, then the Departing General Partner shall designate an independent
investment banking firm or other independent expert, the Departing General
Partner’s successor shall designate an independent investment banking firm or
other independent expert, and such firms or experts shall mutually select a
third independent investment banking firm or independent expert, which third
independent investment banking firm or other independent expert shall determine
the fair market value of the Combined Interest. In making its determination,
such third independent investment banking firm or other independent expert may
consider the then current trading price of Units on any National Securities
Exchange on which Units are then listed or admitted to trading, the value of the
Partnership’s assets, the rights and obligations of the Departing General
Partner, the value of the General Partner Interest and other factors it may deem
relevant.


95

--------------------------------------------------------------------------------





(b)    If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing General Partner (or its transferee) shall become
a Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing General Partner (or its transferee) as to all debts and liabilities of
the Partnership arising on or after the date on which the Departing General
Partner (or its transferee) becomes a Limited Partner. For purposes of this
Agreement, conversion of the Combined Interest of the Departing General Partner
to Common Units will be characterized as if the Departing General Partner (or
its transferee) contributed its Combined Interest to the Partnership in exchange
for the newly issued Common Units.
(c)    [Reserved.]
Section 11.4    Withdrawal of Limited Partners. No Limited Partner shall have
any right to withdraw from the Partnership; provided, however, that when a
transferee of a Limited Partner’s Limited Partner Interest becomes a Record
Holder of the Limited Partner Interest so transferred, such transferring Limited
Partner shall cease to be a Limited Partner with respect to the Limited Partner
Interest so transferred.
ARTICLE XII
DISSOLUTION AND LIQUIDATION
Section 12.1    Dissolution. The Partnership shall not be dissolved by the
admission of additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the removal
or withdrawal of the General Partner, if a successor General Partner is elected
pursuant to Section 11.1, Section 11.2 or Section 12.2, to the fullest extent
permitted by law, the Partnership shall not be dissolved and such successor
General Partner shall continue the business of the Partnership. The Partnership
shall dissolve, and (subject to Section 12.2) its affairs shall be wound up,
upon:
(a)    an Event of Withdrawal of the General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and a Withdrawal Opinion of Counsel is received as provided in Section 11.1(b)
or Section 11.2 and such successor is admitted to the Partnership pursuant to
Section 10.2;
(b)    an election to dissolve the Partnership by the General Partner that is
approved by the holders of a Unit Majority;
(c)    the entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Delaware Act; or
(d)    at any time there are no Limited Partners, unless the Partnership is
continued without dissolution in accordance with the Delaware Act.
Section 12.2    Continuation of the Business of the Partnership After
Dissolution. Upon (a) dissolution of the Partnership following an Event of
Withdrawal caused by the


96

--------------------------------------------------------------------------------





withdrawal or removal of the General Partner as provided in Section 11.1(a)(i)
or (iii) and the failure of the Partners to select a successor to such Departing
General Partner pursuant to Section 11.1 or Section 11.2, then, to the maximum
extent permitted by law, within 90 days thereafter, or (b) dissolution of the
Partnership upon an event constituting an Event of Withdrawal as defined in
Section 11.1(a)(iv), (v) or (vi), then, to the maximum extent permitted by law,
within 180 days thereafter, the holders of a Unit Majority may elect to continue
the business of the Partnership on the same terms and conditions set forth in
this Agreement by appointing as a successor General Partner a Person approved by
the holders of a Unit Majority. Unless such an election is made within the
applicable time period as set forth above, the Partnership shall conduct only
activities necessary to wind up its affairs. If such an election is so made,
then:
(i)    the Partnership shall continue without dissolution unless earlier
dissolved in accordance with this Article XII;
(ii)    if the successor General Partner is not the former General Partner, then
the interest of the former General Partner shall be treated in the manner
provided in Section 11.3; and
(iii)    the successor General Partner shall be admitted to the Partnership as
General Partner, effective as of the Event of Withdrawal, by agreeing in writing
to be bound by this Agreement;
provided, however, that the right of the holders of a Unit Majority to approve a
successor General Partner and to continue the business of the Partnership shall
not exist and may not be exercised unless the Partnership has received an
Opinion of Counsel that (x) the exercise of the right would not result in the
loss of limited liability of any Limited Partner under the Delaware Act and
(y) neither the Partnership nor any Group Member would be treated as an
association taxable as a corporation or otherwise be taxable as an entity for
federal income tax purposes upon the exercise of such right to continue (to the
extent not already so treated or taxed).
Section 12.3    Liquidator. Upon dissolution of the Partnership, unless the
business of the Partnership is continued pursuant to Section 12.2, the General
Partner shall select one or more Persons to act as Liquidator. The Liquidator
(if other than the General Partner) shall be entitled to receive such
compensation for its services as may be approved by holders of at least a Unit
Majority. The Liquidator (if other than the General Partner) shall agree not to
resign at any time without 15 days’ prior notice and may be removed at any time,
with or without cause, by notice of removal approved by holders of at least a
Unit Majority. Upon dissolution, removal or resignation of the Liquidator, a
successor and substitute Liquidator (who shall have and succeed to all rights,
powers and duties of the original Liquidator) shall within 30 days thereafter be
approved by holders of at least a Unit Majority. The right to approve a
successor or substitute Liquidator in the manner provided herein shall be deemed
to refer also to any such successor or substitute Liquidator approved in the
manner herein provided. Except as expressly provided in this Article XII, the
Liquidator approved in the manner provided herein shall have and may exercise,
without further authorization or consent of any of the parties hereto, all of
the powers conferred upon the General Partner under the terms of this Agreement
(but subject to all of the applicable limitations, contractual and otherwise,
upon the exercise of such powers, other than


97

--------------------------------------------------------------------------------





the limitation on sale set forth in Section 7.3) necessary or appropriate to
carry out the duties and functions of the Liquidator hereunder for and during
the period of time required to complete the winding up and liquidation of the
Partnership as provided for herein.
Section 12.4    Liquidation. The Liquidator shall proceed to dispose of the
assets of the Partnership, discharge its liabilities, and otherwise wind up its
affairs in such manner and over such period as determined by the Liquidator,
subject to Section 17-804 of the Delaware Act and the following:
(a)    The assets may be disposed of by public or private sale or by
distribution in kind to one or more Partners on such terms as the Liquidator and
such Partner or Partners may agree. If any property is distributed in kind, the
Partner receiving the property shall be deemed for purposes of Section 12.4(c)
to have received cash equal to its fair market value; and contemporaneously
therewith, appropriate cash distributions must be made to the other Partners.
The Liquidator may defer liquidation or distribution of the Partnership’s assets
for a reasonable time if it determines that an immediate sale or distribution of
all or some of the Partnership’s assets would be impractical or would cause
undue loss to the Partners. The Liquidator may distribute the Partnership’s
assets, in whole or in part, in kind if it determines that a sale would be
impractical or would cause undue loss to the Partners.
(b)    Liabilities of the Partnership include amounts owed to the Liquidator as
compensation for serving in such capacity (subject to the terms of Section 12.3)
and amounts to Partners otherwise than in respect of their distribution rights
under Article VI. With respect to any liability that is contingent, conditional
or unmatured or is otherwise not yet due and payable, the Liquidator shall
either settle such claim for such amount as it thinks appropriate or establish a
reserve of cash or other assets to provide for its payment. When paid, any
unused portion of the reserve shall be distributed as additional liquidation
proceeds.
(c)    All property and all cash (including cash equivalents) in excess of that
required to satisfy liabilities as provided in Section 12.4(b) and that required
to satisfy liquidation preferences of the Series A Preferred Units provided for
under Section 5.11(b)(x) shall be distributed to the Partners in accordance
with, and to the extent of, the positive balances in their respective Capital
Accounts, as determined after taking into account all Capital Account
adjustments (other than those made by reason of distributions pursuant to this
Section 12.4(c)) for the taxable period of the Partnership during which the
liquidation of the Partnership occurs (with such date of occurrence being
determined pursuant to Treasury Regulation Section 1.704-1(b)(2)(ii)(g)), and
such distribution shall be made by the end of such taxable period (or, if later,
within 90 days after said date of such occurrence); provided that any property
or cash (including cash equivalents) available for distribution under this
Section 12.4(c) shall be distributed with respect to the Series A Preferred
Units, Series A Parity Securities and Series A Senior Securities (up to the
positive balances in the associated Capital Accounts) prior to any distribution
of property or cash (including cash equivalents) with respect to the Series A
Junior Securities.
Section 12.5    Cancellation of Certificate of Limited Partnership. Upon the
completion of the distribution of Partnership cash and property as provided in
Section 12.4 in connection with the liquidation of the Partnership, the
Certificate of Limited Partnership and all


98

--------------------------------------------------------------------------------





qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Partnership shall be taken.
Section 12.6    Return of Contributions. The General Partner shall not be
personally liable for, and shall have no obligation to contribute or loan any
monies or property to the Partnership to enable it to effectuate, the return of
the Capital Contributions of the Limited Partners or Unitholders, or any portion
thereof, it being expressly understood that any such return shall be made solely
from Partnership assets.
Section 12.7    Waiver of Partition. To the maximum extent permitted by law,
each Partner hereby waives any right to partition of the Partnership property.
Section 12.8    Capital Account Restoration. No Limited Partner shall have any
obligation to restore any negative balance in its Capital Account upon
liquidation of the Partnership. The General Partner shall be obligated to
restore any negative balance in its Capital Account upon liquidation of its
interest in the Partnership by the end of the taxable year of the Partnership
during which such liquidation occurs, or, if later, within 90 days after the
date of such liquidation.
ARTICLE XIII
AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE
Section 13.1    Amendments to be Adopted Solely by the General Partner. Each
Partner agrees that the General Partner, without the approval of any Partner,
subject to Section 5.11(b)(ii)(B), may amend any provision of this Agreement and
execute, swear to, acknowledge, deliver, file and record whatever documents may
be required in connection therewith, to reflect:
(a)    a change in the name of the Partnership, the location of the principal
place of business of the Partnership, the registered agent of the Partnership or
the registered office of the Partnership;
(b)    admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;
(c)    a change that the General Partner determines to be necessary or
appropriate to qualify or continue the qualification of the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited
liability under the laws of any state or to ensure that the Group Members will
not be treated as associations taxable as corporations or otherwise taxed as
entities for federal income tax purposes;
(d)    a change that the General Partner determines (i) does not adversely
affect the Limited Partners considered as a whole or any particular class of
Partnership Interests as compared to other classes of Partnership Interests in
any material respect (except as permitted by subsection (g) of this
Section 13.1), (ii) to be necessary or appropriate to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state


99

--------------------------------------------------------------------------------





statute (including the Delaware Act) or (B) facilitate the trading of the Units
(including the division of any class or classes of Outstanding Units into
different classes to facilitate uniformity of tax consequences within such
classes of Units) or comply with any rule, regulation, guideline or requirement
of any National Securities Exchange on which the Units are or will be listed or
admitted to trading, (iii) to be necessary or appropriate in connection with
action taken by the General Partner pursuant to Section 5.8 or (iv) is required
to effect the intent expressed in the IPO Registration Statement or the intent
of the provisions of this Agreement or is otherwise contemplated by this
Agreement;
(e)    a change in the fiscal year or taxable year of the Partnership and any
other changes that the General Partner determines to be necessary or appropriate
as a result of a change in the fiscal year or taxable year of the Partnership
including, if the General Partner shall so determine, a change in the definition
of “Quarter” and the dates on which distributions are to be made by the
Partnership;
(f)    an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the General Partner or its directors, officers, trustees or
agents from in any manner being subjected to the provisions of the Investment
Company Act of 1940, as amended, the Investment Advisers Act of 1940, as
amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;
(g)    an amendment that the General Partner determines to be necessary or
appropriate in connection with the authorization or issuance of any class or
series of Partnership Interests or Derivative Partnership Interests pursuant to
Section 5.6;
(h)    any amendment expressly permitted in this Agreement to be made by the
General Partner acting alone;
(i)    an amendment effected, necessitated or contemplated by a Merger Agreement
or Plan of Conversion approved in accordance with Section 14.3;
(j)    an amendment that the General Partner determines to be necessary or
appropriate to reflect and account for the formation by the Partnership of, or
investment by the Partnership in, any corporation, partnership, joint venture,
limited liability company or other entity, in connection with the conduct by the
Partnership of activities permitted by the terms of Section 2.4 or
Section 7.1(a);
(k)    a merger, conveyance or conversion pursuant to Section 14.3(d) or
Section 14.3(e); or
(l)    any other amendments substantially similar to the foregoing.
Section 13.2    Amendment Procedures. Amendments to this Agreement may be
proposed only by the General Partner. To the fullest extent permitted by law,
the General Partner shall have no duty or obligation to propose or approve any
amendment to this Agreement and may decline to do so free of any duty or
obligation whatsoever to the Partnership, any Limited Partner or any other
Person bound by this Agreement, and, in declining to propose or approve an


100

--------------------------------------------------------------------------------





amendment to this Agreement, to the fullest extent permitted by law, shall not
be required to act in good faith or pursuant to any other standard imposed by
this Agreement, any Group Member Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation or at
equity, and the General Partner in determining whether to propose or approve any
amendment to this Agreement shall be permitted to do so in its sole and absolute
discretion. An amendment to this Agreement shall be effective upon its approval
by the General Partner and, except as otherwise provided by Section 13.1 or
Section 13.3, the holders of a Unit Majority, unless a greater or different
percentage of Outstanding Units is required under this Agreement. Each proposed
amendment that requires the approval of the holders of a specified percentage of
Outstanding Units or class of Outstanding Units shall be set forth in a writing
that contains the text of the proposed amendment. If such an amendment is
proposed, the General Partner shall seek the written approval of the requisite
percentage of Outstanding Units or class of Outstanding Units, as applicable, or
call a meeting of the Unitholders to consider and vote on such proposed
amendment. The General Partner shall notify all Record Holders upon final
adoption of any amendments. The General Partner shall be deemed to have notified
all Record Holders as required by this Section 13.2 if it has posted or made
accessible such amendment through the Partnership’s or the Commission’s website.
Section 13.3    Amendment Requirements.
(a)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
provision of this Agreement that establishes a percentage of Outstanding Units
or percentage of a particular class of Outstanding Units required to take any
action shall be amended, altered, changed, repealed or rescinded in any respect
that would have the effect of (i) in the case of any provision of this Agreement
other than Section 11.2 or Section 13.4, reducing such percentage or (ii) in the
case of Section 11.2 or Section 13.4, increasing such percentages, unless such
amendment is approved by the written consent or the affirmative vote of holders
of Outstanding Units (or holders of Outstanding Units of such applicable class,
as the case may be) whose aggregate Outstanding Units (generally or of such
applicable class, as the case may be) constitute (x) in the case of a reduction
as described in subclause (a)(i) hereof, not less than the voting requirement
sought to be reduced, (y) in the case of an increase in the percentage in
Section 11.2, not less than 90% of the Outstanding Units, or (z) in the case of
an increase in the percentage in Section 13.4, not less than a majority of the
Outstanding Units.
(b)    Notwithstanding the provisions of Section 13.1 and Section 13.2, no
amendment to this Agreement may (i) enlarge the obligations of any Limited
Partner without its consent, unless such shall be deemed to have occurred as a
result of an amendment approved pursuant to Section 13.3(c) or (ii) enlarge the
obligations of, restrict in any way any action by or rights of, or reduce in any
way the amounts distributable, reimbursable or otherwise payable to, the General
Partner or any of its Affiliates without its consent, which consent may be given
or withheld at its option.
(c)    Except as provided in Section 14.3, and without limitation of the General
Partner’s authority to adopt amendments to this Agreement without the approval
of any Partners as contemplated in Section 13.1, any amendment that would have a
material adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of


101

--------------------------------------------------------------------------------





Partnership Interests must be approved by the holders of not less than a
majority of the Outstanding Partnership Interests of the class affected.
(d)    Notwithstanding any other provision of this Agreement, except for
amendments pursuant to Section 13.1 and except as otherwise provided by
Section 14.3(f), no amendments shall become effective without the approval of
the holders of at least 90% of the Outstanding Units voting as a single class
unless the Partnership obtains an Opinion of Counsel to the effect that such
amendment will not affect the limited liability of any Limited Partner under
applicable partnership law of the state under whose laws the Partnership is
organized.
(e)    Except as provided in Section 13.1, this Section 13.3 shall only be
amended with the approval of the holders of at least 90% of the Outstanding
Units.
Section 13.4    Special Meetings. All acts of Limited Partners to be taken
pursuant to this Agreement shall be taken in the manner provided in this
Article XIII. Special meetings of the Limited Partners may be called by the
General Partner or by Limited Partners owning 20% or more of the Outstanding
Units of the class or classes for which a meeting is proposed. Limited Partners
shall call a special meeting by delivering to the General Partner one or more
requests in writing stating that the signing Limited Partners wish to call a
special meeting and indicating the specific purposes for which the special
meeting is to be called and the class or classes of Units for which the meeting
is proposed. No business may be brought by any Limited Partner before such
special meeting except the business listed in the related request. Within
60 days after receipt of such a call from Limited Partners or within such
greater time as may be reasonably necessary for the Partnership to comply with
any statutes, rules, regulations, listing agreements or similar requirements
governing the holding of a meeting or the solicitation of proxies for use at
such a meeting, the General Partner shall send or cause to be sent a notice of
the meeting to the Limited Partners. A meeting shall be held at a time and place
determined by the General Partner on a date not less than 10 days nor more than
60 days after the time notice of the meeting is given as provided in
Section 16.1. Limited Partners shall not be permitted to vote on matters that
would cause the Limited Partners to be deemed to be taking part in the
management and control of the business and affairs of the Partnership so as to
jeopardize the Limited Partners’ limited liability under the Delaware Act or the
law of any other state in which the Partnership is qualified to do business. If
any such vote were to take place, to the fullest extent permitted by law, it
shall be deemed null and void to the extent necessary so as not to jeopardize
the Limited Partners’ limited liability under the Delaware Act or the law of any
other state in which the Partnership is qualified to do business.
Section 13.5    Notice of a Meeting. Notice of a meeting called pursuant to
Section 13.4 shall be given to the Record Holders of the class or classes of
Units for which a meeting is proposed in writing by mail or other means of
written communication in accordance with Section 16.1.
Section 13.6    Record Date. For purposes of determining the Limited Partners
who are Record Holders of the class or classes of Limited Partner Interests
entitled to notice of or to vote at a meeting of the Limited Partners or to give
approvals without a meeting as provided in Section 13.11, the General Partner
shall set a Record Date, which shall not be less than 10 nor more than 60 days
before (a) the date of the meeting (unless such requirement conflicts with any


102

--------------------------------------------------------------------------------





rule, regulation, guideline or requirement of any National Securities Exchange
on which the Units are listed or admitted to trading or U.S. federal securities
laws, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange or U.S. federal securities laws shall govern) or
(b) in the event that approvals are sought without a meeting, the date by which
such Limited Partners are requested in writing by the General Partner to give
such approvals.
Section 13.7    Postponement and Adjournment. Prior to the date upon which any
meeting of Limited Partners is to be held, the General Partner may postpone such
meeting one or more times for any reason by giving notice to each Limited
Partner entitled to vote at the meeting so postponed of the place, date and hour
at which such meeting would be held. Such notice shall be given not fewer than
two days before the date of such meeting and otherwise in accordance with this
Article XIII. When a meeting is postponed, a new Record Date need not be fixed
unless such postponement shall be for more than 45 days. Any meeting of Limited
Partners may be adjourned by the General Partner one or more times for any
reason, including the failure of a quorum to be present at the meeting with
respect to any proposal or the failure of any proposal to receive sufficient
votes for approval. No Limited Partner vote shall be required for any
adjournment. A meeting of Limited Partners may be adjourned by the General
Partner as to one or more proposals regardless of whether action has been taken
on other matters. When a meeting is adjourned to another time or place, notice
need not be given of the adjourned meeting and a new Record Date need not be
fixed, if the time and place thereof are announced at the meeting at which the
adjournment is taken, unless such adjournment shall be for more than 45 days. At
the adjourned meeting, the Partnership may transact any business which might
have been transacted at the original meeting. If the adjournment is for more
than 45 days or if a new Record Date is fixed for the adjourned meeting, a
notice of the adjourned meeting shall be given in accordance with this
Article XIII.
Section 13.8    Waiver of Notice; Approval of Meeting. The transactions of any
meeting of Limited Partners, however called and noticed, and whenever held,
shall be as valid as if it had occurred at a meeting duly held after regular
call and notice, if a quorum is present either in person or by proxy. Attendance
of a Limited Partner at a meeting shall constitute a waiver of notice of the
meeting, except when the Limited Partner attends the meeting for the express
purpose of objecting, at the beginning of the meeting, to the transaction of any
business because the meeting is not lawfully called or convened; and except that
attendance at a meeting is not a waiver of any right to disapprove of any
matters submitted for consideration or to object to the failure to submit for
consideration any matters required to be included in the notice of the meeting,
but not so included, if such objection is expressly made at the beginning of the
meeting.
Section 13.9    Quorum and Voting. The presence, in person or by proxy, of
holders of a majority of the Outstanding Units of the class or classes for which
a meeting has been called (including Outstanding Units deemed owned by the
General Partner) shall constitute a quorum at a meeting of Limited Partners of
such class or classes unless any such action by the Limited Partners requires
approval by holders of a greater percentage of such Units, in which case the
quorum shall be such greater percentage. At any meeting of the Limited Partners
duly called and held in accordance with this Agreement at which a quorum is
present, the act of Limited Partners holding Outstanding Units that in the
aggregate represent a majority of the Outstanding Units entitled to vote at such
meeting shall be deemed to constitute the act of all Limited Partners,


103

--------------------------------------------------------------------------------





unless a different percentage or class vote is required with respect to such
action under the provisions of this Agreement, in which case the act of the
Limited Partners holding Outstanding Units that in the aggregate represent at
least such different percentage or the act of the Limited Partners holding the
requisite percentage of the necessary class, as applicable, shall be required.
The Limited Partners present at a duly called or held meeting at which a quorum
is present may continue to transact business until adjournment, notwithstanding
the exit of enough Limited Partners to leave less than a quorum, if any action
taken (other than adjournment) is approved by the required percentage of
Outstanding Units or the required percentage of Outstanding Units of the
applicable class, as the case may be, specified in this Agreement.
Section 13.10    Conduct of a Meeting. The General Partner shall have full power
and authority concerning the manner of conducting any meeting of the Limited
Partners or solicitation of approvals in writing, including the determination of
Persons entitled to vote, the existence of a quorum, the satisfaction of the
requirements of Section 13.4, the conduct of voting, the validity and effect of
any proxies and the determination of any controversies, votes or challenges
arising in connection with or during the meeting or voting. The General Partner
shall designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the General Partner. The
General Partner may make such other regulations consistent with applicable law
and this Agreement as it may deem advisable concerning the conduct of any
meeting of the Limited Partners or solicitation of approvals in writing,
including regulations in regard to the appointment of proxies, the appointment
and duties of inspectors of votes and approvals, the submission and examination
of proxies and other evidence of the right to vote, and the submission and
revocation of approvals in writing.
Section 13.11    Action Without a Meeting. If authorized by the General Partner,
any action that may be taken at a meeting of the Limited Partners may be taken
without a meeting if an approval in writing setting forth the action so taken is
signed by Limited Partners owning not less than the minimum percentage of the
Outstanding Units that would be necessary to authorize or take such action at a
meeting at which all the Limited Partners were present and voted (unless such
provision conflicts with any rule, regulation, guideline or requirement of any
National Securities Exchange on which the Units are listed or admitted to
trading, in which case the rule, regulation, guideline or requirement of such
National Securities Exchange shall govern). Prompt notice of the taking of
action without a meeting shall be given to the Limited Partners who have not
approved in writing. The General Partner may specify that any written ballot
submitted to Limited Partners for the purpose of taking any action without a
meeting shall be returned to the Partnership within the time period, which shall
be not less than 20 days, specified by the General Partner. If a ballot returned
to the Partnership does not vote all of the Outstanding Units held by such
Limited Partners, the Partnership shall be deemed to have failed to receive a
ballot for the Outstanding Units that were not voted. If approval of the taking
of any permitted action by the Limited Partners is solicited by any Person other
than by or on behalf of the General Partner, the written approvals shall have no
force and effect unless and until (a) approvals sufficient to take the action
proposed are deposited with the Partnership in care of the General Partner,
(b) approvals sufficient to take the action proposed are dated as of a date not
more than 90 days prior to the date sufficient approvals are first deposited
with the Partnership and (c) an Opinion of Counsel is delivered to the General
Partner to the effect that the exercise of such right and the


104

--------------------------------------------------------------------------------





action proposed to be taken with respect to any particular matter (i) will not
cause the Limited Partners to be deemed to be taking part in the management and
control of the business and affairs of the Partnership so as to jeopardize the
Limited Partners’ limited liability, and (ii) is otherwise permissible under the
state statutes then governing the rights, duties and liabilities of the
Partnership and the Partners.
Section 13.12    Right to Vote and Related Matters.
(a)    Only those Record Holders of the Outstanding Units on the Record Date set
pursuant to Section 13.6 (and also subject to the limitations contained in the
definition of “Outstanding”) shall be entitled to notice of, and to vote at, a
meeting of Limited Partners or to act with respect to matters as to which the
holders of the Outstanding Units have the right to vote or to act. All
references in this Agreement to votes of, or other acts that may be taken by,
the Outstanding Units shall be deemed to be references to the votes or acts of
the Record Holders of such Outstanding Units.
(b)    With respect to Units that are held for a Person’s account by another
Person that is the Record Holder (such as a broker, dealer, bank, trust company
or clearing corporation, or an agent of any of the foregoing), such Record
Holder shall, in exercising the voting rights in respect of such Units on any
matter, and unless the arrangement between such Persons provides otherwise, vote
such Units in favor of, and at the direction of, the Person who is the
beneficial owner, and the Partnership shall be entitled to assume such Record
Holder is so acting without further inquiry. The provisions of this
Section 13.12(b) (as well as all other provisions of this Agreement) are subject
to the provisions of Section 4.3.
(c)    [Reserved.]
ARTICLE XIV
MERGER, CONSOLIDATION OR CONVERSION
Section 14.1    Authority. The Partnership may merge or consolidate with or into
one or more corporations, limited liability companies, statutory trusts or
associations, real estate investment trusts, common law trusts or unincorporated
businesses, including a partnership (whether general or limited (including a
limited liability partnership)) or convert into any such entity, whether such
entity is formed under the laws of the State of Delaware or any other state of
the United States of America or any other country, pursuant to a written plan of
merger or consolidation (“Merger Agreement”) or a written plan of conversion
(“Plan of Conversion”), as the case may be, in accordance with this Article XIV.
Section 14.2    Procedure for Merger, Consolidation or Conversion.
(a)    Merger, consolidation or conversion of the Partnership pursuant to this
Article XIV requires the prior consent of the General Partner; provided,
however, that, to the fullest extent permitted by law, the General Partner shall
have no duty or obligation to consent to any merger, consolidation or conversion
of the Partnership and may decline to do so free of any duty or obligation
whatsoever to the Partnership or any Limited Partner and, in declining to
consent to a merger, consolidation or conversion, shall not be required to act
in good faith or pursuant to any other standard imposed by this Agreement, any
other agreement contemplated


105

--------------------------------------------------------------------------------





hereby or under the Delaware Act or any other law, rule or regulation or at
equity, and the General Partner in determining whether to consent to any merger,
consolidation or conversion of the Partnership shall be permitted to do so in
its sole and absolute discretion.
(b)    If the General Partner shall determine to consent to the merger or
consolidation, the General Partner shall approve the Merger Agreement, which
shall set forth:
(i)    name and state or country of domicile of each of the business entities
proposing to merge or consolidate;
(ii)    the name and state of domicile of the business entity that is to survive
the proposed merger or consolidation (the “Surviving Business Entity”);
(iii)    the terms and conditions of the proposed merger or consolidation;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the Surviving Business Entity; and (A) if
any general or limited partner interests, securities or rights of any
constituent business entity are not to be exchanged or converted solely for, or
into, cash, property or general or limited partner interests, rights, securities
or obligations of the Surviving Business Entity, the cash, property or
interests, rights, securities or obligations of any general or limited
partnership, corporation, trust, limited liability company, unincorporated
business or other entity (other than the Surviving Business Entity) which the
holders of such general or limited partner interests, securities or rights are
to receive in exchange for, or upon conversion of their interests, securities or
rights, and (B) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust, limited
liability company, unincorporated business or other entity (other than the
Surviving Business Entity), or evidences thereof, are to be delivered;
(v)    a statement of any changes in the constituent documents or the adoption
of new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;
(vi)    the effective time of the merger, which may be the date of the filing of
the certificate of merger pursuant to Section 14.4 or a later date specified in
or determinable in accordance with the Merger Agreement (provided, however, that
if the effective time of the merger is to be later than the date of the filing
of such certificate of merger, the effective time shall be fixed at a date or
time certain at or prior to the time of the filing of such certificate of merger
and stated therein); and
(vii)    such other provisions with respect to the proposed merger or
consolidation that the General Partner determines to be necessary or
appropriate.


106

--------------------------------------------------------------------------------





(c)    If the General Partner shall determine to consent to the conversion, the
General Partner shall approve the Plan of Conversion, which shall set forth:
(i)    the name of the converting entity and the converted entity;
(ii)    a statement that the Partnership is continuing its existence in the
organizational form of the converted entity;
(iii)    a statement as to the type of entity that the converted entity is to be
and the state or country under the laws of which the converted entity is to be
incorporated, formed or organized;
(iv)    the manner and basis of exchanging or converting the equity securities
of each constituent business entity for, or into, cash, property or interests,
rights, securities or obligations of the converted entity;
(v)    in an attachment or exhibit, the certificate of limited partnership of
the Partnership;
(vi)    in an attachment or exhibit, the certificate of limited partnership,
articles of incorporation, or other organizational documents of the converted
entity;
(vii)    the effective time of the conversion, which may be the date of the
filing of the certificate of conversion or a later date specified in or
determinable in accordance with the Plan of Conversion (provided, that if the
effective time of the conversion is to be later than the date of the filing of
such articles of conversion, the effective time shall be fixed at a date or time
certain at or prior to the time of the filing of such certificate of conversion
and stated therein); and
(viii)    such other provisions with respect to the proposed conversion that the
General Partner determines to be necessary or appropriate.
Section 14.3    Approval by Limited Partners.
(a)    Except as provided in Section 14.3(d) and Section 14.3(e), the General
Partner, upon its approval of the Merger Agreement or the Plan of Conversion, as
the case may be, shall direct that the Merger Agreement or the Plan of
Conversion, as applicable, be submitted to a vote of Limited Partners, whether
at a special meeting or by written consent, in either case in accordance with
the requirements of Article XIII. A copy or a summary of the Merger Agreement or
the Plan of Conversion, as the case may be, shall be included in or enclosed
with the notice of a special meeting or the written consent and, subject to any
applicable requirements of Regulation 14A pursuant to the Exchange Act or
successor provision, no other disclosure regarding the proposed merger,
consolidation or conversion shall be required.
(b)    Except as provided in Section 14.3(d) and Section 14.3(e), the Merger
Agreement or Plan of Conversion, as the case may be, shall be approved upon
receiving the affirmative vote or consent of the holders of a Unit Majority
unless the Merger Agreement or Plan of Conversion, as the case may be, effects
an amendment to any provision of this Agreement that, if contained in an
amendment to this Agreement adopted pursuant to Article XIII, would require for
its approval the vote or consent of a greater percentage of the Outstanding
Units or of any class of Limited


107

--------------------------------------------------------------------------------





Partners, in which case such greater percentage vote or consent shall be
required for approval of the Merger Agreement or the Plan of Conversion, as the
case may be.
(c)    Except as provided in Section 14.3(d) and Section 14.3(e), after such
approval by vote or consent of the Limited Partners, and at any time prior to
the filing of the certificate of merger or articles of conversion pursuant to
Section 14.4, the merger, consolidation or conversion may be abandoned pursuant
to provisions therefor, if any, set forth in the Merger Agreement or Plan of
Conversion, as the case may be.
(d)    Notwithstanding anything else contained in this Article XIV or in this
Agreement, but subject to Section 5.11(b)(vi), the General Partner is permitted,
without Limited Partner approval, to convert the Partnership or any Group Member
into a new limited liability entity, to merge the Partnership or any Group
Member into, or convey all of the Partnership’s assets to, another limited
liability entity that shall be newly formed and shall have no assets,
liabilities or operations at the time of such conversion, merger or conveyance
other than those it receives from the Partnership or other Group Member if
(i) the General Partner has received an Opinion of Counsel that the conversion,
merger or conveyance, as the case may be, would not result in the loss of
limited liability under the laws of the jurisdiction governing the other limited
liability entity (if that jurisdiction is not Delaware) of any Limited Partner
as compared to its limited liability under the Delaware Act or cause the
Partnership to be treated as an association taxable as a corporation or
otherwise to be taxed as an entity for federal income tax purposes (to the
extent not previously treated as such), (ii) the sole purpose of such
conversion, merger, or conveyance is to effect a mere change in the legal form
of the Partnership into another limited liability entity and (iii) the General
Partner determines that the governing instruments of the new entity provide the
Limited Partners and the General Partner with substantially the same rights and
obligations as are herein contained.
(e)    Additionally, notwithstanding anything else contained in this Article XIV
or in this Agreement, but subject to Section 5.11(b)(vi), the General Partner is
permitted, without Limited Partner approval, to merge or consolidate the
Partnership with or into another limited liability entity if (i) the General
Partner has received an Opinion of Counsel that the merger or consolidation, as
the case may be, would not result in the loss of the limited liability of any
Limited Partner under the laws of the jurisdiction governing the other limited
liability entity (if that jurisdiction is not Delaware) as compared to its
limited liability under the Delaware Act or cause the Partnership to be treated
as an association taxable as a corporation or otherwise to be taxed as an entity
for federal income tax purposes (to the extent not previously treated as such),
(ii) the merger or consolidation would not result in an amendment to this
Agreement, other than any amendments that could be adopted pursuant to
Section 13.1, (iii) the Partnership is the Surviving Business Entity in such
merger or consolidation, (iv) each Unit outstanding immediately prior to the
effective date of the merger or consolidation is to be an identical Unit of the
Partnership after the effective date of the merger or consolidation, and (v) the
number of Partnership Interests to be issued by the Partnership in such merger
or consolidation does not exceed 20% of the Partnership Interests Outstanding
immediately prior to the effective date of such merger or consolidation.
(f)    Pursuant to Section 17-211(g) of the Delaware Act, an agreement of merger
or consolidation approved in accordance with this Article XIV may (i) effect any
amendment to this


108

--------------------------------------------------------------------------------





Agreement or (ii) effect the adoption of a new partnership agreement for the
Partnership if it is the Surviving Business Entity. Any such amendment or
adoption made pursuant to this Section 14.3 shall be effective at the effective
time or date of the merger or consolidation.
Section 14.4    Certificate of Merger or Certificate of Conversion. Upon the
required approval by the General Partner and the Unitholders of a Merger
Agreement or the Plan of Conversion, as the case may be, a certificate of merger
or certificate of conversion or other filing, as applicable, shall be executed
and filed with the Secretary of State of the State of Delaware or the
appropriate filing office of any other jurisdiction, as applicable, in
conformity with the requirements of the Delaware Act or other applicable law.
Section 14.5    Effect of Merger, Consolidation or Conversion.
(a)    At the effective time of the merger:
(i)    all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;
(ii)    the title to any real property vested by deed or otherwise in any of
those constituent business entities shall not revert and is not in any way
impaired because of the merger or consolidation;
(iii)    all rights of creditors and all liens on or security interests in
property of any of those constituent business entities shall be preserved
unimpaired; and
(iv)    all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.
(b)    At the effective time of the conversion:
(i)    the Partnership shall continue to exist, without interruption, but in the
organizational form of the converted entity rather than in its prior
organizational form;
(ii)    all rights, title, and interests to all real estate and other property
owned by the Partnership shall continue to be owned by the converted entity in
its new organizational form without reversion or impairment, without further act
or deed, and without any transfer or assignment having occurred, but subject to
any existing liens or other encumbrances thereon;
(iii)    all liabilities and obligations of the Partnership shall continue to be
liabilities and obligations of the converted entity in its new organizational
form without impairment or diminution by reason of the conversion;
(iv)    all rights of creditors or other parties with respect to or against the
prior interest holders or other owners of the Partnership in their capacities as
such in existence


109

--------------------------------------------------------------------------------





as of the effective time of the conversion will continue in existence as to
those liabilities and obligations and may be pursued by such creditors and
obligees as if the conversion did not occur;
(v)    a proceeding pending by or against the Partnership or by or against any
of Partners in their capacities as such may be continued by or against the
converted entity in its new organizational form and by or against the prior
Partners without any need for substitution of parties; and
(vi)    the Partnership Interests that are to be converted into partnership
interests, shares, evidences of ownership, or other securities in the converted
entity as provided in the plan of conversion shall be so converted, and Partners
shall be entitled only to the rights provided in the Plan of Conversion.
ARTICLE XV
RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS
Section 15.1    Right to Acquire Limited Partner Interests.
(a)    Notwithstanding any other provision of this Agreement except
Section 5.11(b)(vi), if at any time the General Partner and its Affiliates hold
more than 80% of the total Limited Partner Interests of any class then
Outstanding, the General Partner shall then have the right, which right it may
assign and transfer in whole or in part to the Partnership or any Affiliate of
the General Partner, exercisable at its option, to purchase all, but not less
than all, of such Limited Partner Interests (but excluding the Series A
Preferred Units, which are subject to Section 5.11(b)(vi)) of such class then
Outstanding held by Persons other than the General Partner and its Affiliates,
at the greater of (x) the Current Market Price as of the date three Business
Days prior to the date that the notice described in Section 15.1(b) is mailed
and (y) the highest price paid by the General Partner or any of its Affiliates
for any such Limited Partner Interest of such class purchased during the 90-day
period preceding the date that the notice described in Section 15.1(b) is
mailed.
(b)    If the General Partner, any Affiliate of the General Partner or the
Partnership elects to exercise the right to purchase Limited Partner Interests
granted pursuant to Section 15.1(a), the General Partner shall deliver to the
applicable Transfer Agent or exchange agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent or
exchange agent to mail a copy of such Notice of Election to Purchase to the
Record Holders of Limited Partner Interests of such class (as of a Record Date
selected by the General Partner), together with such information as may be
required by law, rule or regulation, at least 10, but not more than 60, days
prior to the Purchase Date. Such Notice of Election to Purchase shall also be
filed and distributed as may be required by the Commission or any National
Securities Exchange on which such Limited Partner Interests are listed. The
Notice of Election to Purchase shall specify the Purchase Date and the price
(determined in accordance with Section 15.1(a)) at which Limited Partner
Interests will be purchased and state that the General Partner, its Affiliate or
the Partnership, as the case may be, elects to purchase such Limited Partner
Interests, upon surrender of Certificates representing such Limited Partner
Interests, in the case of Limited Partner Interests evidenced by Certificates,
or instructions


110

--------------------------------------------------------------------------------





agreeing to such redemption in exchange for payment, at such office or offices
of the Transfer Agent or exchange agent as the Transfer Agent or exchange agent
may specify, or as may be required by any National Securities Exchange on which
such Limited Partner Interests are listed. Any such Notice of Election to
Purchase mailed to a Record Holder of Limited Partner Interests at his address
as reflected in the Partnership Register shall be conclusively presumed to have
been given regardless of whether the owner receives such notice. On or prior to
the Purchase Date, the General Partner, its Affiliate or the Partnership, as the
case may be, shall deposit with the Transfer Agent or exchange agent cash in an
amount sufficient to pay the aggregate purchase price of all of such Limited
Partner Interests to be purchased in accordance with this Section 15.1. If the
Notice of Election to Purchase shall have been duly given as aforesaid at least
10 days prior to the Purchase Date, and if on or prior to the Purchase Date the
deposit described in the preceding sentence has been made for the benefit of the
holders of Limited Partner Interests subject to purchase as provided herein,
then from and after the Purchase Date, notwithstanding that any Certificate or
redemption instructions shall not have been surrendered for purchase or
provided, respectively, all rights of the holders of such Limited Partner
Interests (including any rights pursuant to Article IV, Article V, Article VI,
and Article XII) shall thereupon cease, except the right to receive the purchase
price (determined in accordance with Section 15.1(a)) for Limited Partner
Interests therefor, without interest, upon surrender to the Transfer Agent or
exchange agent of the Certificates representing such Limited Partner Interests,
in the case of Limited Partner Interests evidenced by Certificates, or
instructions agreeing to such redemption, and such Limited Partner Interests
shall thereupon be deemed to be transferred to the General Partner, its
Affiliate or the Partnership, as the case may be, on the Partnership Register,
and the General Partner or any Affiliate of the General Partner, or the
Partnership, as the case may be, shall be deemed to be the Record Holder of all
such Limited Partner Interests from and after the Purchase Date and shall have
all rights as the Record Holder of such Limited Partner Interests (including all
rights as owner of such Limited Partner Interests pursuant to Article IV,
Article V, Article VI and Article XII).
(c)    In the case of Limited Partner Interests evidenced by Certificates, at
any time from and after the Purchase Date, a holder of an Outstanding Limited
Partner Interest subject to purchase as provided in this Section 15.1 may
surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent or exchange agent in exchange for payment of the amount described
in Section 15.1(a) therefor, without interest thereon, in accordance with
procedures set forth by the General Partner.
ARTICLE XVI
GENERAL PROVISIONS
Section 16.1    Addresses and Notices; Written Communications.
(a)    Any notice, demand, request, report or proxy materials required or
permitted to be given or made to a Partner under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner at the address described below. Except as otherwise provided herein,
any notice, payment or report to be given or made to a Partner hereunder shall
be deemed conclusively to have been given or made, and the obligation to give
such notice or


111

--------------------------------------------------------------------------------





report or to make such payment shall be deemed conclusively to have been fully
satisfied, upon sending of such notice, payment or report to the Record Holder
of such Partnership Interests at his address as shown in the Partnership
Register, regardless of any claim of any Person who may have an interest in such
Partnership Interests by reason of any assignment or otherwise. Notwithstanding
the foregoing, if (i) a Partner shall consent to receiving notices, demands,
requests, reports or proxy materials via electronic mail or by the Internet or
(ii) the rules of the Commission shall permit any report or proxy materials to
be delivered electronically or made available via the Internet, any such notice,
demand, request, report or proxy materials shall be deemed given or made when
delivered or made available via such mode of delivery. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the General Partner, the Transfer
Agent or the mailing organization shall be prima facie evidence of the giving or
making of such notice, payment or report. If any notice, payment or report
addressed to a Record Holder at the address of such Record Holder appearing in
the Partnership Register is returned by the United States Postal Service marked
to indicate that the United States Postal Service is unable to deliver it, such
notice, payment or report and any subsequent notices, payments and reports shall
be deemed to have been duly given or made without further mailing (until such
time as such Record Holder or another Person notifies the Transfer Agent or the
Partnership of a change in his address) if they are available for the Partner at
the principal office of the Partnership for a period of one year from the date
of the giving or making of such notice, payment or report to the other Partners.
Any notice to the Partnership shall be deemed given if received by the General
Partner at the principal office of the Partnership designated pursuant to
Section 2.3. The General Partner may rely and shall be protected in relying on
any notice or other document from a Partner or other Person if believed by it to
be genuine.
(b)    The terms “in writing,” “written communications,” “written notice” and
words of similar import shall be deemed satisfied under this Agreement by use of
e-mail and other forms of electronic communication.
Section 16.2    Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.
Section 16.3    Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns.
Section 16.4    Integration. This Agreement constitutes the entire agreement
among the parties hereto pertaining to the subject matter hereof and supersedes
all prior agreements and understandings pertaining thereto.
Section 16.5    Creditors. None of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 16.6    Waiver. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach of any other covenant, duty, agreement or
condition.


112

--------------------------------------------------------------------------------





Section 16.7    Third-Party Beneficiaries. Each Partner agrees that (a) any
Indemnitee shall be entitled to assert rights and remedies hereunder as a
third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Indemnitee and (b) any
Unrestricted Person shall be entitled to assert rights and remedies hereunder as
a third-party beneficiary hereto with respect to those provisions of this
Agreement affording a right, benefit or privilege to such Unrestricted Person.
Section 16.8    Counterparts. This Agreement may be executed in counterparts,
all of which together shall constitute an agreement binding on all the parties
hereto, notwithstanding that all such parties are not signatories to the
original or the same counterpart. Each party shall become bound by this
Agreement immediately upon affixing its signature hereto or, in the case of a
Person acquiring a Limited Partner Interest, pursuant to Section 10.1(b) without
execution hereof.
Section 16.9    Applicable Law; Forum; Venue and Jurisdiction; Waiver of Trial
by Jury.
(a)    This Agreement shall be construed in accordance with and governed by the
laws of the State of Delaware, without regard to the principles of conflicts of
law.
(b)    Each of the Partners and each Person or Group holding any beneficial
interest in the Partnership (whether through a broker, dealer, bank, trust
company or clearing corporation or an agent of any of the foregoing or
otherwise):
(i)    irrevocably agrees that any claims, suits, actions or proceedings
(A) arising out of or relating in any way to this Agreement (including any
claims, suits or actions to interpret, apply or enforce the provisions of this
Agreement or the duties, obligations or liabilities among Partners or of
Partners to the Partnership, or the rights or powers of, or restrictions on, the
Partners or the Partnership), (B) brought in a derivative manner on behalf of
the Partnership, (C) asserting a claim of breach of a duty owed by any director,
officer, or other employee of the Partnership or the General Partner, or owed by
the General Partner, to the Partnership or the Partners, (D) asserting a claim
arising pursuant to any provision of the Delaware Act or (E) asserting a claim
governed by the internal affairs doctrine shall be exclusively brought in the
Court of Chancery of the State of Delaware, in each case regardless of whether
such claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims; provided, however, that any claims,
suits, actions or proceedings over which the Court of Chancery of the State of
Delaware does not have jurisdiction shall be brought in any other court in the
State of Delaware having jurisdiction;
(ii)    irrevocably submits to the exclusive jurisdiction of the courts of the
State of Delaware in connection with any such claim, suit, action or proceeding;
(iii)    agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of the courts of the State of Delaware or of any other court to which
proceedings in the courts of the State of Delaware may be appealed, (B) such
claim, suit, action or proceeding is brought in an


113

--------------------------------------------------------------------------------





inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;
(iv)    expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and
(v)    consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, however, that nothing in this clause (v) shall affect or
limit any right to serve process in any other manner permitted by law.
Section 16.10    Invalidity of Provisions. If any provision or part of a
provision of this Agreement is, or becomes for any reason, invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions and/or parts thereof contained herein shall not be affected
thereby and this Agreement shall, to the fullest extent permitted by law, be
reformed and construed as if such invalid, illegal or unenforceable provision,
or part of a provision, had never been contained herein, and such provisions
and/or part shall be reformed so that it would be valid, legal and enforceable
to the maximum extent possible.
Section 16.11    Consent of Partners. Each Partner hereby expressly consents and
agrees that, whenever in this Agreement it is specified that an action may be
taken upon the affirmative vote or consent of less than all of the Partners,
such action may be so taken upon the concurrence of less than all of the
Partners and each Partner shall be bound by the results of such action.
Section 16.12    Facsimile and Email Signatures. The use of facsimile signatures
and signatures delivered by email in portable document format (.pdf) affixed in
the name and on behalf of the transfer agent and registrar of the Partnership on
certificates representing Common Units is expressly permitted by this Agreement.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]








114

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GENERAL PARTNER:
PHILLIPS 66 PARTNERS GP LLC
By:

[Name]
[Title]







Signature Page to Third Amended and Restated Agreement of
Limited Partnership of Phillips 66 Partners LP



--------------------------------------------------------------------------------






EXHIBIT A
to the Third Amended and Restated
Agreement of Limited Partnership of
Phillips 66 Partners LP
Certificate Evidencing Common Units
Representing Limited Partner Interests in
Phillips 66 Partners LP
No. ____________    ____________ Common Units
In accordance with Section 4.1 of the Third Amended and Restated Agreement of
Limited Partnership of Phillips 66 Partners LP, as amended, supplemented or
restated from time to time (the “Partnership Agreement”), Phillips 66 Partners
LP, a Delaware limited partnership (the “Partnership”), hereby certifies that
                  (the “Holder”) is the registered owner of Common Units
representing limited partner interests in the Partnership (the “Common Units”)
transferable on the books of the Partnership, in person or by duly authorized
attorney, upon surrender of this Certificate properly endorsed. The rights,
preferences and limitations of the Common Units are set forth in, and this
Certificate and the Common Units represented hereby are issued and shall in all
respects be subject to the terms and provisions of, the Partnership Agreement.
Copies of the Partnership Agreement are on file at, and will be furnished
without charge on delivery of written request to the Partnership at, the
principal office of the Partnership located at 2331 CityWest Boulevard, Houston,
Texas 77042. Capitalized terms used herein but not defined shall have the
meanings given them in the Partnership Agreement.
THE HOLDER OF THIS SECURITY ACKNOWLEDGES FOR THE BENEFIT OF PHILLIPS 66 PARTNERS
LP THAT THIS SECURITY MAY NOT BE TRANSFERRED IF SUCH TRANSFER (AS DEFINED IN THE
PARTNERSHIP AGREEMENT) WOULD (A) VIOLATE THE THEN APPLICABLE FEDERAL OR STATE
SECURITIES LAWS OR RULES AND REGULATIONS OF THE SECURITIES AND EXCHANGE
COMMISSION, ANY STATE SECURITIES COMMISSION OR ANY OTHER GOVERNMENTAL AUTHORITY
WITH JURISDICTION OVER SUCH TRANSFER, (B) TERMINATE THE EXISTENCE OR
QUALIFICATION OF PHILLIPS 66 PARTNERS LP UNDER THE LAWS OF THE STATE OF
DELAWARE, OR (C) CAUSE PHILLIPS 66 PARTNERS LP TO BE TREATED AS AN ASSOCIATION
TAXABLE AS A CORPORATION OR OTHERWISE TO BE TAXED AS AN ENTITY FOR FEDERAL
INCOME TAX PURPOSES (TO THE EXTENT NOT ALREADY SO TREATED OR TAXED). THE GENERAL
PARTNER OF PHILLIPS 66 PARTNERS LP MAY IMPOSE ADDITIONAL RESTRICTIONS ON THE
TRANSFER OF THIS SECURITY IF IT RECEIVES AN OPINION OF COUNSEL THAT SUCH
RESTRICTIONS ARE NECESSARY TO AVOID A SIGNIFICANT RISK OF PHILLIPS 66 PARTNERS
LP BECOMING TAXABLE AS A CORPORATION OR OTHERWISE BECOMING TAXABLE AS AN ENTITY
FOR FEDERAL INCOME TAX PURPOSES. THIS


A-1

--------------------------------------------------------------------------------





SECURITY MAY BE SUBJECT TO ADDITIONAL RESTRICTIONS ON ITS TRANSFER PROVIDED IN
THE PARTNERSHIP AGREEMENT. COPIES OF SUCH AGREEMENT MAY BE OBTAINED AT NO COST
BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS SECURITY TO THE
SECRETARY OF THE GENERAL PARTNER AT THE PRINCIPAL EXECUTIVE OFFICES OF THE
PARTNERSHIP. THE RESTRICTIONS SET FORTH ABOVE SHALL NOT PRECLUDE THE SETTLEMENT
OF ANY TRANSACTIONS INVOLVING THIS SECURITY ENTERED INTO THROUGH THE FACILITIES
OF ANY NATIONAL SECURITIES EXCHANGE ON WHICH THIS SECURITY IS LISTED OR ADMITTED
TO TRADING.
The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, and (iii) made the waivers and given the consents and
approvals contained in the Partnership Agreement.
This Certificate shall not be valid for any purpose unless it has been
countersigned and registered by the Transfer Agent. This Certificate shall be
governed by and construed in accordance with the laws of the State of Delaware.
Dated:
 
 
PHILLIPS 66 PARTNERS LP
 
 
 
By:
PHILLIPS 66 PARTNERS GP LLC
 
 
 
 
By:
 
 
 
 
 
By:
 



Countersigned and Registered by:
[____________________________]
as Transfer Agent and Registrar
By:

Authorized Signature









A-2

--------------------------------------------------------------------------------






[Reverse of Certificate]
ABBREVIATIONS
The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:
TEN COM — as tenants in common
 
UNIF GIFT TRANSFERS MIN ACT
TEN ENT — as tenants by the entireties
 
Custodian
 
 
 
(Cust)
(Minor)
JT TEN — as joint tenants with right of survivorship and not as tenants in
common
 
under Uniform Gifts/Transfers to CD Minors Act (State)



Additional abbreviations, though not in the above list, may also be used.










A-3

--------------------------------------------------------------------------------






ASSIGNMENT OF COMMON UNITS OF
PHILLIPS 66 PARTNERS LP
FOR VALUE RECEIVED,                              hereby assigns, conveys, sells
and transfers unto
 
 
 
 
 
 
 
 
 
(Please print or typewrite name and address of assignee)
 
(Please insert Social Security or other identifying number of assignee)



Common Units representing limited partner interests evidenced by this
Certificate, subject to the Partnership Agreement, and does hereby irrevocably
constitute and appoint                            as its attorney-in-fact with
full power of substitution to transfer the same on the books of Phillips 66
Partners LP.
Date:
 
 
NOTE: The signature to any endorsement hereon must correspond with the name as
written upon the face of this Certificate in every particular, without
alteration, enlargement or change.
 
 
 
 
 
 
(Signature)
 
 
 
 
 
(Signature)



THE SIGNATURE(S) MUST BE
GUARANTEED BY AN ELIGIBLE
GUARANTOR INSTITUTION (BANKS,
STOCKBROKERS, SAVINGS AND LOAN
ASSOCIATIONS AND CREDIT UNIONS
WITH MEMBERSHIP IN AN APPROVED
SIGNATURE GUARANTEE MEDALLION
PROGRAM), PURSUANT
TO S.E.C. RULE 17Ad-15
No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer.






B-1